EXHIBIT 10.4

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

AMERICAN CAPITAL, LTD.,

as the Borrower,

THE LENDERS LISTED HEREIN,

WELLS FARGO BANK, N.A.,

as the Administrative Agent,

WELLS FARGO SECURITIES, LLC,

as Sole Bookrunner and as Joint Lead Arranger,

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arranger

 

 

 

Dated as of May 16, 2007,

as amended and restated as of June 28, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I. DEFINITIONS

   1

Section 1.1.

   Defined Terms    1

Section 1.2.

   Other Definitional Provisions    30

Section 1.3.

   Accounting Terms    31

Section 1.4.

   Computation of Time Periods    31

ARTICLE II. THE LOANS; AMOUNT AND TERMS

   31

Section 2.1.

   Loans; Termination of Existing Revolving Commitments    31

Section 2.2.

   Scheduled Amortization of Loans    33

Section 2.3.

   Fees    34

Section 2.4.

   Prepayments    35

Section 2.5.

   Default Rate    38

Section 2.6.

   Conversion Options    38

Section 2.7.

   Computation of Interest and Fees    39

Section 2.8.

   Pro Rata Treatment and Payments    40

Section 2.9.

   Non-Receipt of Funds by the Administrative Agent    41

Section 2.10.

   Inability to Determine Interest Rate    42

Section 2.11.

   Illegality    42

Section 2.12.

   Requirements of Law    43

Section 2.13.

   Indemnity    44

Section 2.14.

   Taxes    44

Section 2.15.

   Removal of Lenders    46

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   47

Section 3.1.

   Financial Information    47

Section 3.2.

   No Material Adverse Change    47

Section 3.3.

   Existence and Power    47

Section 3.4.

   Compliance with Laws    48

Section 3.5.

   Organizational and Governmental Authorization; No Contravention    48

Section 3.6.

   All Consents Required    48

Section 3.7.

   Binding Effect    48

Section 3.8.

   Litigation    48

Section 3.9.

   Investment Company Act    49

Section 3.10.

   Margin Stock    49

Section 3.11.

   Compliance with ERISA    49

Section 3.12.

   Subsidiaries    50

Section 3.13.

   Ownership of Property; Liens    50

Section 3.14.

   Taxes    50

Section 3.15.

   Patents, Trademarks, Etc    51

Section 3.16.

   Insolvency    51

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 3.17.

   Capital Stock    51

Section 3.18.

   Available Assets    51

Section 3.19.

   Labor Matters    52

Section 3.20.

   Full Disclosure    52

Section 3.21.

   No Default    52

Section 3.22.

   PATRIOT Act    53

Section 3.23.

   Security Documents    53

Section 3.24.

   Environmental Matters    54

Section 3.25.

   Certain Documents    55

Section 3.26.

   Public Notes    55

Section 3.27.

   Restricted Payments    55

ARTICLE IV. CONDITIONS PRECEDENT

   55

Section 4.1.

   Conditions to Closing    55

ARTICLE V. AFFIRMATIVE COVENANTS

   59

Section 5.1.

   Financial Statements    59

Section 5.2.

   Certificates; Other Information    60

Section 5.3.

   Payment of Taxes and Other Obligations    61

Section 5.4.

   Maintenance of Existence    61

Section 5.5.

   Maintenance of Property; Insurance    61

Section 5.6.

   Inspection of Property; Books and Records    61

Section 5.7.

   Notices    62

Section 5.8.

   Environmental Laws    64

Section 5.9.

   Financial Covenants    64

Section 5.10.

   Maintenance of Corporate Family Rating    64

Section 5.11.

   Compliance with Laws    65

Section 5.12.

   Additional Collateral, etc    65

Section 5.13.

   Portfolio Investments    66

Section 5.14.

   Managementsub    67

Section 5.15.

   Debt Investments    67

Section 5.16.

   Post-Closing Obligations    67

ARTICLE VI. NEGATIVE COVENANTS

   67

Section 6.1.

   Additional Debt    68

Section 6.2.

   Liens    69

Section 6.3.

   Consolidations, Mergers, and Sales of Assets    71

Section 6.4.

   Acquisitions; Portfolio Investments    73

Section 6.5.

   Other Investments    73

Section 6.6.

   Transactions with Affiliates    74

Section 6.7.

   Change in Fiscal Year    74

Section 6.8.

   No Restrictive Agreement    74

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 6.9.

   Restricted Payments    75

Section 6.10.

   Dissolution    75

Section 6.11.

   American Capital, LLC    76

Section 6.12.

   Payments and Modifications of Certain Debt Instruments    76

Section 6.13.

   Negative Pledge Clauses    78

ARTICLE VII. EVENTS OF DEFAULT

   78

Section 7.1.

   Events of Default    78

Section 7.2.

   Acceleration; Remedies    81

ARTICLE VIII. THE ADMINISTRATIVE AGENT

   81

Section 8.1.

   Appointment and Authority    81

Section 8.2.

   Nature of Duties    82

Section 8.3.

   Exculpatory Provisions    82

Section 8.4.

   Reliance by Administrative Agent    83

Section 8.5.

   Notice of Default    83

Section 8.6.

   Non-Reliance on Administrative Agent and Other Lenders    83

Section 8.7.

   Indemnification    84

Section 8.8.

   Administrative Agent in Its Individual Capacity    84

Section 8.9.

   Successor Administrative Agent    84

Section 8.10.

   Other Agents    85

ARTICLE IX. MISCELLANEOUS

   85

Section 9.1.

   Amendments and Waivers    85

Section 9.2.

   Notices    88

Section 9.3.

   No Waiver; Cumulative Remedies    89

Section 9.4.

   Survival of Representations and Warranties    90

Section 9.5.

   Payment of Expenses and Taxes; Indemnification    90

Section 9.6.

   Successors and Assigns; Participations    91

Section 9.7.

   Adjustments; Set-off    94

Section 9.8.

   Table of Contents and Section Headings    95

Section 9.9.

   Counterparts    95

Section 9.10.

   Effectiveness    95

Section 9.11.

   Severability    95

Section 9.12.

   Integration    96

Section 9.13.

   Governing Law    96

Section 9.14.

   Consent to Jurisdiction and Service of Process    96

Section 9.15.

   Confidentiality    96

Section 9.16.

   Acknowledgments    98

Section 9.17.

   Waivers of Jury Trial; Waiver of Consequential Damages    98

Section 9.18.

   PATRIOT Act Notice    98

Section 9.19.

   Publication of Materials    98

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 9.20.

   Waivers and Release of Claims    98

Section 9.21.

   Collateral Trust Agreement    99

Section 9.22.

   Amendment and Restatement; Waiver of Defaults    99

Section 9.23.

   Limits on Disclosure of Reporting    99

ARTICLE X. GUARANTEE

   100

Section 10.1.

   Guarantee    100

Section 10.2.

   Right of Contribution    101

Section 10.3.

   No Subrogation    101

Section 10.4.

   Amendments, etc. with respect to the Guaranteed Obligations    101

Section 10.5.

   Guarantee Absolute and Unconditional    102

Section 10.6.

   Reinstatement    103

Section 10.7.

   Payments    103

Section 10.8.

   Subordination of Intercompany Obligations    103 SCHEDULES       Schedule
1.1(a)    Schedule of Lenders and Loans    Schedule 3.8    Litigation   
Schedule 3.12    Subsidiaries    Schedule 3.23    Deposit Accounts and
Securities Accounts    Schedule 5.16    Post Closing Obligations    Schedule
6.1(g)    Existing Hedge Agreements    EXHIBITS       Exhibit A    Form of
Assignment and Assumption    Exhibit B    Form of Notice of Borrowing    Exhibit
C    Form of Note    Exhibit D    Form of Notice of Conversion    Exhibit E   
Form of Closing Certificate    Exhibit F    Form of Compliance Certificate   
Exhibit G    Form of Quarterly Report    Exhibit H    Opinion of Weil, Gotshal &
Manges LLP    Exhibit I    Form of Monthly Report    Exhibit J    Form of
Description of Investments    Exhibit K    Portfolio Investment Information   

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 16, 2007, as amended and
restated as of June 28, 2010 (as further amended, restated, modified or
supplemented from time to time, this “Agreement”), among AMERICAN CAPITAL, LTD.,
a Delaware corporation (the “Borrower”), the Subsidiary Guarantors party hereto
from time to time, the Lenders (as defined below), and WELLS FARGO BANK, N.A.
(f/k/a/ Wachovia Bank, National Association), a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent” or the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower is party to the Credit Agreement (as amended, supplemented
or otherwise modified prior to the Closing Date (as defined below), the
“Existing Credit Agreement”), dated as of May 16, 2007 (the “Original Closing
Date”), among the Borrower, the lenders under the Existing Credit Agreement,
Wachovia Bank, National Association, as administrative agent and the other
parties thereto;

WHEREAS, the Borrower wishes to repay a portion of the principal amount of the
Revolving Loans outstanding under the Existing Credit Agreement (the “Existing
Revolving Loans”) and to convert the balance of the principal amount of the
Existing Revolving Loans into new term loans hereunder having the terms set
forth herein;

WHEREAS, the Borrower has requested that the Lenders agree to amend and restate
the Existing Credit Agreement as provided in this Agreement; and

WHEREAS, the Borrower, the Lenders and the Agent have agreed to amend and
restate the Existing Credit Agreement in its entirety on the terms and
conditions set forth herein;

NOW, THEREFORE, the parties hereto agree that the Existing Credit Agreement
shall be amended and restated in its entirety as of the Closing Date to read as
follows:

ARTICLE I.

DEFINITIONS

Section 1.1. Defined Terms.

As used in this Agreement, terms defined in the preamble and recitals to this
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

“2020 Notes” means the Floating Rate Senior Notes, Series 2005-B, due
October 30, 2020 issued by the Company.

“2020 Notes Exchange” has the meaning set forth in Section 2.2(f).

“ACE Fund” has the meaning set forth in Section 6.3(d).

“ACE Transaction” means any transaction described in Section 6.3(d).



--------------------------------------------------------------------------------

“ACFS” means American Capital Financial Services Inc., a Delaware corporation.

“Acquisition” means the acquisition of (a) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type of security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (b) assets of another Person which
constitute all or any material part of the assets of such Person or of a line or
lines of business conducted by such Person; provided that the term “Acquisition”
shall exclude ACE Transactions, Portfolio Investments and Permitted
Securitization Transactions.

“Additional Interest” means an amount equal to the additional interest, if any,
due on the Loans pursuant to Section 2.1(e).

“Adjusted Operating Cash Flow” means, for any period, with respect to the
Borrower and its Consolidated Subsidiaries, net cash provided by operating
activities, determined on a consolidated basis in accordance with GAAP as
included in the Borrower’s financial statements delivered to the Administrative
Agent pursuant to Section 5.1(a) or (b) with respect to such period, plus,
without duplication and, in the case of clauses (a) through (f) below, to the
extent included in the Borrower’s statement of cash flows delivered to the
Administrative Agent pursuant to Sections 5.1(a) or (b) with respect to such
period, (a) Interest Expense, (b) cash restructuring charges, (c) cash severance
costs, (d) cash litigation charges, (e) other one-time cash charges not to
exceed $25,000,000 in the aggregate after the Closing Date, (f) cash income and
excise tax expenses (refunds) and (g) Realized Proceeds not required to be
applied to the repayment of the Loans by the Borrower pursuant to Section 2.4(b)
or required to be applied to the redemption of the Public Notes pursuant to the
corresponding provisions of the Indenture or required to be applied to the
redemption of any Debt issued by an SPE Subsidiary (such portion of Realized
Proceeds (“Retained ACAS Proceeds”), allocated as described in the next
paragraph); provided that for each of the four consecutive Fiscal Quarters
ending on the last day of the last Fiscal Quarter ended prior to the Closing
Date and the portion of the Fiscal Quarter in which the Closing Date occurs
ending on the Closing Date, Retained ACAS Proceeds shall be reduced by an amount
equal to (i) the amount by which the Total Closing Payment exceeds the amount of
the April 2010 Equity Issuance Proceeds, multiplied by (ii) the quotient of
(x) the amount of Retained ACAS Proceeds for such Fiscal Quarter (or a portion
thereof) divided by (y) the aggregate amount of Retained ACAS Proceeds for all
such four-Fiscal Quarters and the portion of the Fiscal Quarter in which the
Closing Date occurs ending on the Closing Date.

For purposes of determining Adjusted Operating Cash Flow, Retained ACAS Proceeds
in any Fiscal Quarter shall be allocated 25% to the Fiscal Quarter in which such
Realized Proceeds are received and 25% to each of the next three succeeding
Fiscal Quarters.

“Administrative Agent” and “Agent” have the meanings set forth in the
introductory paragraph hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent to the Lenders.

 

2



--------------------------------------------------------------------------------

“Affiliate” of any Person means (a) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (b) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (c) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided that the term
“Affiliate” shall not include any Person that constitutes a Portfolio
Investment.

“Affiliated Entity” of any Person means (a) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (b) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (c) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Amortizing Securities” has the meaning set forth in the Indenture.

“Applicable Laws” means, for any Person or property of such Person, all existing
and future applicable laws, rules, regulations (including proposed, temporary
and final income tax regulations), statutes, treaties, codes, ordinances,
permits, certificates, orders and licenses of and interpretations by any
Governmental Authority (including, without limitation, usury laws, predatory
lending laws, the Federal Truth in Lending Act, and Regulation Z and Regulation
B of the Federal Reserve Board), and applicable judgments, decrees, injunctions,
writs, orders or like action of any court, arbitrator or other administrative,
judicial or quasi-judicial tribunal or agency of competent jurisdiction.

“Applicable Lending Office” means, initially, the lending office or offices of
each Lender set forth in such Lender’s Administrative Questionnaire at which
Loans of the various types provided herein are to be made by such Lender; and
thereafter, such other offices of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower.

“Applicable Percentage” means, as of any date of determination, the percentage
per annum set forth in the grid below opposite the aggregate outstanding
principal amount of Loans and Public Notes on such date:

 

Aggregate Outstanding

Principal Amount of Loans

and Public Notes

 

LIBOR Rate

Loans

 

Base Rate

Loans

³ $1,000,000,000   6.5%   5.5% < $1,000,000,000   5.5%   4.5%

 

3



--------------------------------------------------------------------------------

In addition, if the Borrower shall fail to pay any Penalty Amortization Amount
in accordance with the schedules set forth in Section 2.2(a) and Section 2.2(f),
as applicable, the Applicable Percentage shall increase (on a cumulative basis
for each such failure, if applicable) by an additional 0.50% per annum for each
succeeding day until such time as such unpaid Penalty Amortization Amount and
any other Penalty Amortization Amount that has not been paid in accordance with
such schedules has been paid. Notwithstanding the foregoing, the Applicable
Percentage shall not be subject to additional increases pursuant to the
preceding sentence at any time Default Interest is accruing pursuant to
Section 2.5 (but any prior or contemporaneous increases shall remain effective).

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliated Entity of a Lender or (c) an entity or an Affiliated
Entity of an entity that administers or manages a Lender.

“April 2010 Equity Issuance Proceeds” means the cash proceeds received by the
Borrower from the issuance of 58,300,000 shares of the Borrower’s common stock
pursuant to the subscription agreements dated April 19, 2010 among the Borrower
and the purchasers named therein.

“Asset Coverage Ratio” has the meaning set forth in Section 5.9(b).

“Asset Coverage Noncompliance Period” means any period commencing on the last
day of any Fiscal Quarter on which the Asset Coverage Ratio is less than the
minimum level set forth in Section 5.9(b)(ii)(A), (B) or (C), as applicable
(without taking into account the provision in Section 5.9(b)(ii) allowing
noncompliance with such covenant level during any one of two consecutive Fiscal
Quarters); provided that no Event of Default is continuing on such date, and
ending upon the earlier of (i) the first day on which the Asset Coverage Ratio
is in compliance with the minimum level set forth in Section 5.9(b)(ii)(A),
(B) or (C), as applicable, and (ii) the occurrence of an Event of Default.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Available Assets” means Available Debt Assets, Available Equity Assets,
Available Debt Securitization Assets and Available Structured Products Assets.

“Available Debt Assets” means, as of any date of determination thereof, an
amount equal to the sum of 100% of each Grade 2 Investment, Grade 3 Investment
and Grade 4 Investment. For purposes of determining Available Debt Assets, such
investments shall be valued at their Fair Market Value as of such date of
determination.

“Available Debt Securitization Assets” means, as of any date of determination
thereof, an amount equal to the sum of 85% of the Net Equity Value of each
Eligible On-Balance Sheet Securitization as of such date.

 

4



--------------------------------------------------------------------------------

“Available Equity Assets” means, as of any date of determination thereof, an
amount equal to the sum of 85% of each Eligible Equity Investment (other than
Eligible Structured Product Investments and Available Debt Securitization
Assets). For purposes of determining Available Equity Assets, such investments
shall be valued at their Fair Market Value as of such date of determination.

“Available Structured Products Assets” means, as of any date of determination
thereof, an amount equal to the sum of 100% of each Eligible Structured Product
Investment. For purposes of determining Available Structured Products Assets,
such investments shall be valued at their Fair Market Value as of such date of
determination.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.), as amended from time to time.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) 3%. For purposes hereof: “Prime
Rate” means, for any day, the “Prime Rate” as quoted on the Reuters Screen US
Prime 1 Page on such day, or, if such rate is not reported on such day, as most
recently quoted on Reuters Screen US Prime 1 Page; and “Federal Funds Effective
Rate” means, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published on the
next succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Base Rate shall be determined without regard to clause
(b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective on the opening of business on the day of such change.

“Base Rate Loans” means Loans that bear interest at an interest rate based on
the Base Rate.

“Benefited Lender” has the meaning set forth in Section 9.7(a).

“BLT Securitization Transactions” means the five ACAS Business Loan Trust asset
securitizations (designated 2004-1, 2005-1, 2006-1, 2007-1 and 2007-2).

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Borrower Qualified Stock” means Capital Stock of the Borrower issued after the
Closing Date that is not subject to any Contractual Obligation requiring
redemption thereof prior to the first anniversary of the Maturity Date or
allowing the holder thereof to cause the Borrower or any of its Consolidated
Subsidiaries to redeem or purchase such Capital Stock prior to the first
anniversary of the Maturity Date.

 

5



--------------------------------------------------------------------------------

“Business” has the meaning set forth in Section 3.24(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, New York, New York and Charlotte, North Carolina and if such day
relates to any interest rate settings as to a LIBOR Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such LIBOR Rate Loan,
or any other dealings to be carried out pursuant to this Agreement in respect of
any such LIBOR Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrower and its Consolidated Subsidiaries for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries.

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than six (6) months from the date
of acquisition (“Government Obligations”), (b) Dollar denominated (or foreign
Currency fully hedged) time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of any (i) United States
commercial bank of recognized standing having capital and surplus in excess of
$250,000,000 or (ii) bank whose short-term commercial paper rating from S&P is
at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof, in each case with maturities of not more than six (6) months
from the date of acquisition, (c) commercial paper and variable or fixed rate
notes issued by any bank described in clause (b)(ii) (or by the parent company
thereof) or any variable rate notes issued by, or guaranteed by any domestic
corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or
the equivalent thereof) or better by Moody’s and maturing within six (6) months
of the date of acquisition, (d) repurchase agreements with a bank or trust
company or a recognized securities dealer having capital and surplus in excess
of $500,000,000 for direct obligations issued by or fully guaranteed by the
United States, (e) obligations of any state of the United States or any
political subdivision thereof for the payment of the principal and redemption
price of and interest on which there shall have been irrevocably deposited
Government Obligations maturing as to principal and interest at times and in
amounts sufficient to provide such payment, (f) Investments, classified in
accordance with GAAP as current assets of the Borrower or its Subsidiaries, in
money market investment programs that are administered

 

6



--------------------------------------------------------------------------------

by financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments
(i) in corporate obligations having a remaining maturity of less than two years,
issued by corporations having outstanding comparable obligations that are rated
in the two highest categories of Moody’s and S&P or no lower than the two
highest long term debt ratings categories of either Moody’s or S&P or (ii) of
the character, quality and maturity described in clauses (a) through and
including (e) of this definition and (g) certificates of deposit or time
deposits having in each case a term of not more than one year, issued by any
commercial bank incorporated under the laws of any OECD country having combined
capital and surplus aggregating not less than $500,000,000 and a senior
unsecured debt rating of “A” (or such other similar equivalent rating) or higher
from an internationally recognized rating agency or a nationally recognized
rating agency of the country in which such bank is incorporated.

“Closing Date” means June 28, 2010.

“Closing Date Cash” means the aggregate amount of cash and Cash Equivalents of
the Borrower and its Consolidated Subsidiaries at the close of business on the
Closing Date after giving effect to the Total Closing Payment, all other
payments made by the Borrower on the Closing Date and all other payments
required to be made by the Borrower on or about the Closing Date in connection
with the Transactions, other than Restricted Cash as set forth on the balance
sheet in the Borrower’s Form 10-Q for the last Fiscal Quarter ending prior to
the Closing Date.

“Closing Payment” means the repayment on the Closing Date by the Borrower to the
Administrative Agent, for the account of the applicable lenders under the
Existing Credit Agreement of the principal amount outstanding of Existing
Revolving Loans in an aggregate principal amount based upon the elections made
by such lenders under the Loan Paydown/Hold Option.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

“Collateral” has the meaning set forth in the Collateral Trust Agreement.

“Collateral Trust Agreement” means the Collateral Trust and Intercreditor
Agreement dated as of the date hereof among the Borrower, certain of its
Subsidiaries, U.S. Bank National Association, as Collateral Trustee, the
Administrative Agent and the Indenture Trustee.

“Collateral Trustee” has the meaning set forth in the Collateral Trust
Agreement.

“Competitor” means any financial institution or any alternative asset manager,
in each case that is in competition with the Borrower, but excluding banks,
funds that primarily invest in publicly traded securities and insurance
companies.

“Compliance Certificate” has the meaning set forth in Section 5.2(a).

 

7



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of
which, in accordance with GAAP, would be consolidated with those of the Borrower
in its consolidated financial statements as of such date.

“Contingent Indemnification Obligations” means contingent indemnification
Obligations for which no claim has been made.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or legally binding
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code but excluding any issuer of an Eligible Equity
Investment (other than any Consolidated Subsidiary) which is treated as a single
employer with the Borrower so long as an Insolvency Event has not occurred and
could not reasonably be expected to occur with respect to such issuer.

“CRA Ratable Share” at any time means the percentage equivalent of (i) the
outstanding principal amount of the Loans at such time divided by (ii) the sum
of the aggregate outstanding principal amount of the Loans and the Amortizing
Securities at such time.

“Credit Agreement Obligations” has the meaning set forth in the Collateral Trust
Agreement.

“Credit Agreement Secured Parties” means holders of any Obligations.

“Credit Documents” means the “Credit Agreement Documents” as defined in the
Collateral Trust Agreement.

“Currency” means, with respect to any nation, the lawful currency of such
nation.

“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee under Capital Leases, (e) all obligations
of such Person to reimburse any bank or other Person in respect of amounts
payable under a banker’s acceptance, (f) all redeemable preferred stock of such
Person (or corresponding obligation or security in the event such Person is not
a corporation), other than Borrower Qualified Stock, (g) all obligations
(absolute or contingent) of such Person to reimburse any bank or other Person in
respect of amounts which are available to be drawn or have been drawn under a
letter of credit or similar instrument, (h) all indebtedness or obligations of
the type described in the preceding clauses (a) through and including (g) and
the succeeding clauses (i) through and including (m) of others secured by a Lien
on any asset of such Person, whether or not such indebtedness or obligations are
assumed by such Person (with the amount of such Debt being the fair market value
of such asset if such Person has not assumed or become liable for such
indebtedness or obligations), (i) all indebtedness or obligations of the type
described in the

 

8



--------------------------------------------------------------------------------

preceding clauses (a) through and including (h) and the succeeding clauses
(j) through and including (m) of others guaranteed by such Person, (j) all
principal amounts outstanding and owed to Persons other than the Borrower or any
Subsidiary of the Borrower in respect of obligations issued in Securitization
Transactions, (k) all obligations, direct or indirect (absolute or contingent)
of such Person to repurchase property or assets sold or otherwise transferred by
such Persons (excluding any customary obligations to repurchase property or
assets sold or otherwise transferred in connection with a Securitization
Transaction or total return swap), (l) all indebtedness, obligations or
liabilities of that Person in respect of derivatives, determined as of such date
on a net mark-to-market basis in accordance with customary market practice, and
(m) the principal portion of all obligations of such Person under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease under GAAP.

“Debt Restructuring” means (a) the conversion of a portion of the Existing
Revolving Loans to Loans hereunder and the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement, (b) the exchange of a
portion of the Existing Revolving Loans for Public Notes or cash payment;
(c) the exchange of certain Existing Private Notes for Public Notes or a cash
payment, (d) the exchange of at least 85% (or such lesser percentage as agreed
by the Required Lenders) in aggregate principal amount of Existing Public Notes
for a cash payment or a combination of Public Notes and cash payment, (e) the
grant of an equal and ratable security interest in the Collateral to secure the
Existing Hedging Obligations and (f) the payment of the Total Closing Payment.

“Default” means any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice or the lapse of time, or both, or any other
condition, has been satisfied.

“Default Interest” has the meaning specified in Section 2.5.

“Deposit Account” has the meaning set forth in the Security Agreement.

“Deposit Account Control Agreement” has the meaning set forth in the Security
Agreement.

“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$” means dollars in lawful currency of the United States.

“ECAS” means European Capital Limited.

“Eligible Assignee” means (a) a Lender, (b) an Affiliated Entity of a Lender,
(c) a Related Fund and (d) any other Person (other than a natural person)
approved by the Administrative Agent; provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliated Entities; provided the Borrower may Repurchase Loans to
the extent permitted by Section 6.12.

 

9



--------------------------------------------------------------------------------

“Eligible Debt Investments” means Investment Loans that have been purchased or
otherwise acquired by the Borrower or a Consolidated Subsidiary in the ordinary
course of business; provided that no such Investment shall be an “Eligible Debt
Investment” unless (a) such Investment is evidenced by an instrument or
agreement that has been duly authorized, executed and delivered and is
enforceable against the Obligor thereof, (b) such Investment, if applicable, is
denominated and payable either in (i) Dollars or (ii) Foreign Investment
Currency, (c) such Investment is not subject to any Lien (other than an Inchoate
Lien and Liens created by the Security Documents) and, if such Investment is
owned by a Consolidated Subsidiary, the Borrower shall not have pledged or
otherwise encumbered the stock of such Consolidated Subsidiary or any direct or
indirect parent thereof (other than pursuant to the Security Documents), (d) no
right of rescission, set-off, counterclaim, defense or other material dispute
has been asserted with respect to such Investment, (e) the Obligor in respect of
such Investment is not (i) an individual, (ii) organized or incorporated under
the laws of a jurisdiction other than a Permitted Country or (iii) the subject
of an Insolvency Event and (f) such Investment (other than the Unpledged
Eligible Investments) and the proceeds thereof are subject to a first priority
security interest (subject only to Inchoate Liens) created by the Security
Documents.

“Eligible Equity Investments” means Investments in Equity Instruments that have
been purchased or otherwise acquired by the Borrower or a Consolidated
Subsidiary in the ordinary course of business; provided that no such Investment
shall be an “Eligible Equity Investment” unless (a) such Investment is evidenced
by an instrument or agreement that has been duly authorized, executed and
delivered and is enforceable against the issuer thereof, (b) such Investment, if
applicable, is denominated and payable either in (i) Dollars or (ii) Foreign
Investment Currency, (c) such Investment is not subject to any Lien (other than
an Inchoate Lien and Liens created by the Security Documents) and, if such
Investment is owned by a Consolidated Subsidiary, the Borrower shall not have
pledged or otherwise encumbered the stock of such Consolidated Subsidiary or any
direct or indirect parent thereof (other than pursuant to the Security
Documents), (d) no right of rescission, set-off, counterclaim, defense or other
material dispute has been asserted with respect to such Investment, (e) the
issuer in respect of such Investment is not (i) an individual, (ii) organized or
incorporated under the laws of a jurisdiction other than a Permitted Country,
(iii) the subject of an Insolvency Event or (iv) in default beyond any period of
grace with respect to such Investment or any term of any agreement or instrument
evidencing such Investment and (f) such Investment (other than the Unpledged
Eligible Investments) and the proceeds thereof are subject to a first priority
security interest (subject only to Inchoate Liens) created by the Security
Documents.

“Eligible On-Balance Sheet Securitization” means any on-balance sheet Permitted
Securitization Transaction.

“Eligible Structured Product Investments” means (a) any of the Borrower’s, any
other Loan Party’s or any SPE Subsidiary’s Investment in CRE CDO 2007-1, Ltd.;
provided that no Investment in a debt security issued by CRE CDO 2007-1, Ltd. by
any of the foregoing Persons shall continue to constitute an Eligible Structured
Product Investment under this part (a) unless such Investment and the proceeds
thereof are subject to a first priority security interest (subject

 

10



--------------------------------------------------------------------------------

only to Inchoate Liens) created by the Security Documents on or before the 45th
Business Day after the Closing Date in accordance with Section 5.16(b) and
(b) any Eligible Debt Investments and Eligible Equity Investments consisting of
commercial mortgage backed securities or collateralized debt obligation
securities.

“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements or any Governmental Authority or other requirement of any
Applicable Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health as it
relates to exposure to Materials of Environmental Concern or the environment, as
now or may at any time be in effect.

“Equipment” has the meaning set forth in the Security Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.

“Event of Default” means any of the events specified in Section 7.1; provided
that any requirement for the giving of notice or the lapse of time, or both, or
any other condition has been satisfied.

“Excess Cash Flow” means, for the Fiscal Year 2010, the period beginning on
July 1, 2010 and ending on the last day of such Fiscal Year and for any
subsequent Fiscal Year, with respect to the Borrower and its Consolidated
Subsidiaries, the excess, if any, of (a) the sum, without duplication, of
(i) net cash provided by operating activities (including interest payments
received in cash and income tax cash refunds), determined on a consolidated
basis in accordance with GAAP and as disclosed in the Borrower’s consolidated
statements of cash flows delivered to the Administrative Agent pursuant to
Section 5.1(a) with respect to such Fiscal Year (or period), (ii) regularly
scheduled and mandatory principal payments (and, in the case of structured
product Investments, all principal payments) received in cash by the Borrower or
any Consolidated Subsidiary on account of its Investments, excluding those
Investments constituting collateral for on-balance sheet Permitted
Securitization Transactions and (iii) all payments on, and all Net Cash Proceeds
from the Disposition of, Securitization Retained Security Investments, less
(b) the sum, without duplication, of (i) to the extent included in clause
(a) above, Realized Proceeds, (ii) any cash income earned on account of the
Borrower’s and any Consolidated Subsidiaries’ Investments constituting
collateral for on-balance sheet Permitted Securitization Transactions that is
retained or used to prepay existing indebtedness that is not held by the
Borrower or any of its Consolidated Subsidiaries, (iii) the aggregate amount of
all principal payments of Debt (including the Loans and Public Notes) and
Repurchases of the Loans or the Public Notes, valued at the cash consideration
for such payment, of the Borrower and its Consolidated Subsidiaries made to a
Person other than the Borrower or any Affiliated Entities thereof with cash
included in clause (a) above (but including principal payments of revolving Debt
only to the extent accompanying permanent optional commitment reductions),
(iv) any cash payments made on account of derivative agreements entered into by
the Borrower or any Consolidated Subsidiary (excluding any derivative agreements
related to Eligible Securitization Investments), (v) cash dividends paid to
shareholders and cash taxes paid by the Borrower in

 

11



--------------------------------------------------------------------------------

respect of deemed distributions by the Borrower to its shareholders to the
extent permitted by Section 6.9, (vi) cash investments made by the Borrower and
any of its Consolidated Subsidiaries in Portfolio Investments and Securitization
Retained Security Investments, (vii) the aggregate amount of the cash portion of
all Capital Expenditures made by the Borrower and any of its Consolidated
Subsidiaries, (viii) cash financing costs (including fees) paid to Persons other
than the Borrower and its Consolidated Subsidiaries and (ix) the cash purchase
price of common stock of the Borrower held in, or cash contributions consummated
on account of, the Borrower’s deferred compensation trusts, and in each case of
(i) through and including (ix) above with respect to or received during such
Fiscal Year (or period).

“Excess Closing Payment” means the CRA Ratable Share of $579,572,994.

“Excluded Accounts” has the meaning assigned to such term in the Security
Agreement.

“Excluded Assets” has the meaning assigned to such term in the Security
Agreement.

“Excluded Subsidiary” means (i) any Foreign Subsidiary, (ii) any SPE Subsidiary,
(iii) any Subsidiary existing on the Closing Date (other than ACFS) as long as
such Subsidiary continues to conduct business of substantially the same nature
conducted by it on the Closing Date and does not have consolidated revenues in
excess of $1,000,000 for any period of four consecutive Fiscal Quarters or,
after the Closing Date, does not have, together with its subsidiaries,
consolidated assets or consolidated Debt exceeding $1,000,000 as of the most
recently ended Fiscal Quarter, (iv) any Subsidiary created or acquired after the
Closing Date as long as such Subsidiary does not have, together with its
subsidiaries, consolidated revenues in excess of $1,000,000 for any period of
four consecutive Fiscal Quarters or consolidated assets or consolidated Debt
exceeding $1,000,000 as of the most recently ended Fiscal Quarter, and (v) ACFS,
as long as (x) ACFS continues to conduct business of substantially the same
nature conducted by it on the Closing Date, (y) ACFS does not have, together
with its subsidiaries, outstanding consolidated Debt (other than Debt owed to
the Borrower or any other Loan Party) or consolidated net assets, in each case,
of more than $1,000,000 in excess of its consolidated Debt or net assets, as
applicable, as reflected in ACFS’ December 31, 2009 balance sheet and (z) the
amount of loans to and other investments in ACFS by the Loan Parties does not
exceed the amount required by ACFS to satisfy its ordinary course payment
obligations.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

“Existing Hedging Obligations” means the hedging obligations under Hedging
Agreements listed on Schedule 6.1(g).

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement prior to the Closing Date.

“Existing Private Notes” means (i) the 5.92% Senior Notes, Series A, due
September 1, 2009 issued by the Borrower, (ii) the 6.46% Senior Notes, Series B,
due September 2011 issued by the Borrower (iii) the 6.14% Senior Notes, Series
2005-A, due August 1, 2010 issued by the Borrower, (iv) the 2020 Notes, (v) the
5.177% Senior Notes, Series 2006-A, due February 9, 2011 issued by the Borrower
and (vi) the 6.565% Senior Notes, Series 2006-B due February 9, 2011 issued by
the Borrower.

 

12



--------------------------------------------------------------------------------

“Existing Public Notes” means the 6.85% Senior Notes due August 1, 2012 issued
by the Borrower.

“Existing Revolving Loans” has the meaning assigned to such term in the recitals
to this Agreement.

“Fair Market Value” means with respect to any Investment, including, without
limitation, Pledged Investments, the fair market value of such Investment as
required to be determined by, and in accordance with, the Investment Company Act
and any orders of the SEC issued to the Borrower, all as determined by the board
of directors of the Borrower and reviewed by its independent auditors. Fair
Market Value for Eligible Structured Product Investments shall be updated
quarterly consistent with past practice.

“Federal Funds Effective Rate” has the meaning set forth in the definition of
“Base Rate.”

“Fiscal Month” means any fiscal month of the Borrower.

“Fiscal Quarter” means any fiscal quarter of the Borrower.

“Fiscal Year” means the fiscal year of the Borrower for accounting purposes
ending on December 31 of each calendar year and when preceded or followed by the
designation of a calendar year (e.g., 2009 Fiscal Year means the Fiscal Year of
the Borrower ending on December 31 of such designated calendar year).

“Fitch” means Fitch, Inc. or any successor thereto.

“Fixtures” has the meaning set forth in the Security Agreement.

“Follow-On Investments” has the meaning assigned to such term in the definition
of “Permitted Investment Amount”.

“Foreign Investment Currency” means any Currency of a Permitted Country other
than Dollars.

“Foreign Subsidiary” has the meaning set forth in the Collateral Trust
Agreement.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in effect in the United
States applied on a consistent basis, subject to the provisions of Section 1.3.

 

13



--------------------------------------------------------------------------------

“Government Obligations” has the meaning set forth in the definition of “Cash
Equivalents”.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any court or arbitrator and any accounting board or authority (whether or not a
part of the government) which is responsible for the establishment or
interpretation of national or international accounting principles.

“Grade” means grades 1 through 4, each as determined in accordance with the risk
rating scale of the Borrower, as of any date of determination, and pertaining to
any Investment Loan or any Eligible Debt Investment. The Borrower shall not
change such risk rating scale in any manner materially adverse to the Lenders
without the consent of the Administrative Agent.

“Grade 1 Investment” means any Eligible Debt Investment with a Grade of 1.

“Grade 2 Investment” means any Eligible Debt Investment with a Grade of 2 and
any Eligible Debt Investment that is a rated security that has been downgraded
from its initial rating.

“Grade 3 Investment” means any Eligible Debt Investment with a Grade of 3 and
any Eligible Debt Investment that is a rated security that has not been
downgraded from its initial rating.

“Grade 4 Investment” means any Eligible Debt Investment with a Grade of 4.

“Guaranteed Obligations” has the meaning set forth in Section 10.1.

“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or Currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.

“Inchoate Liens” means (a) materialmen’s, warehousemen’s, mechanics’ and other
Liens arising by operation of law in the ordinary course of business for sums
not due or sums that are being contested in good faith with appropriate
proceedings and (b) Liens for taxes or other governmental charges not at the
time delinquent or thereafter payable without penalty or being contested in good
faith with appropriate proceedings.

“Indemnified Liabilities” has the meaning set forth in Section 9.5(a).

“Indemnified Person” has the meaning set forth in Section 9.5(a).

“Indenture” has the meaning set forth in the Collateral Trust Agreement.

“Indenture Trustee” has the meaning set forth in the Collateral Trust Agreement.

 

14



--------------------------------------------------------------------------------

“Information” has the meaning set forth in Section 9.15.

“Information Materials” has the meaning set forth in Section 9.19.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.

“Insolvency Event” means with respect to a specified Person, (a) the entry of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of sixty
(60) consecutive days; or (b) the commencement by such Person of a voluntary
case under any applicable Insolvency Law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Interest Expense” means, with respect to the Borrower and its Consolidated
Subsidiaries, and for any period, the total consolidated interest expense
(including, without limitation, capitalized interest expense and interest
expense attributable to obligations under Capital Leases) payable in cash of the
Borrower and its Consolidated Subsidiaries and in any event shall include all
interest expense payable in cash with respect to any Debt in respect of which
any of the Borrower or its Consolidated Subsidiaries is wholly or partially
liable; provided that for the purposes of determining Interest Expense for the
period of four consecutive Fiscal Quarters of the Borrower ending on each of
September 30, 2010, December 31, 2010 and March 31, 2011, Interest Expense for
the relevant period shall be deemed to equal Interest Expense for such Fiscal
Quarter (and, in the case of the latter two such determinations, each previous
Fiscal Quarter commencing after the Closing Date) multiplied by 4, 2 and 4/3,
respectively.

“Interest Payment Date” means (a) as to any Base Rate Loan and Additional
Interest, the last day of each March, June, September and December and the
Maturity Date, (b) as to any LIBOR Rate Loan having an Interest Period of three
months or less, the last day of such Interest Period, and (c) as to any LIBOR
Rate Loan having an Interest Period longer than three months, (i) each three
month anniversary following the first day of such Interest Period and (ii) the
last day of such Interest Period.

 

15



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any LIBOR Rate Loan,

(a) initially, the period commencing on the Closing Date or conversion date, as
the case may be, with respect to such LIBOR Rate Loan and ending one, two, three
or six months or, if available to each Lender, nine or twelve months thereafter,
as selected by the Borrower in the Notice of Borrowing or Notice of Conversion
given with respect thereto; and

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months or, if available to each Lender, nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than two (2) Business Days prior to the last day
of the then current Interest Period with respect thereto; provided that the
foregoing provisions are subject to the following:

(i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

(iii) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected a Base Rate Loan to replace the affected LIBOR
Rate Loan;

(iv) any Interest Period in respect of any Loan that would otherwise extend
beyond the Maturity Date shall end on the Maturity Date; and

(v) no more than thirteen (13) LIBOR Rate Loans may be in effect at any time.
For purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new LIBOR Rate Loan with a single Interest Period.

“Inventory” has the meaning set forth in the Security Agreement.

“Investment” means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, guarantee or assumption of any obligation of such Person, the provision
of Staple Financing to such Person, causing the issuance of a letter of credit
to support obligations of such Person, or otherwise.

 

16



--------------------------------------------------------------------------------

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, and all rules and regulations promulgated thereunder.

“Investment Loan” means any commercial mortgage backed security or
collateralized debt obligation security or senior or subordinate loan arising
from the extension of credit to an Obligor by the Borrower or a Subsidiary of
the Borrower in the ordinary course of business of the Borrower or such
Subsidiary of the Borrower (including, without limitation, monies due or owing
and all other amounts received from time to time with respect to such loan
receivable).

“Investments in Equity Instruments” means each Investment owned by the Borrower
or any Consolidated Subsidiary in (a) common stock, partnership interests or
membership interests of any Person and that is classified as “Common Stock,”
“Partnership Units” or “Membership Units” on the consolidated schedule of
investments of the Borrower for the then most recently ended Fiscal Quarter,
(b) preferred stock (other than redeemable preferred stock) of any Person and
that is classified as “Preferred Stock” on the consolidated schedule of
investments of the Borrower for the then most recently ended Fiscal Quarter,
(c) redeemable preferred stock of any Person and that is classified as
“Redeemable Preferred Stock” on the consolidated schedule of investments of the
Borrower for the then most recently ended Fiscal Quarter and (d) warrants to
purchase common stock, partnership interests or membership interests of any
Person and that is classified as “Common Stock Warrants,” “Partnership Unit
Warrants” or “Membership Unit Warrants” on the consolidated schedule of
investments of the Borrower for the then most recently ended Fiscal Quarter.

“Lender” means each Person from time to time party hereto that holds a Loan;
collectively, the “Lenders”.

“LIBOR” means with respect to each day during each Interest Period pertaining to
a LIBOR Rate Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on the Reuters Screen LIBOR 01 Page
as of 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on such page (or
otherwise on such screen), the “LIBOR” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein. Notwithstanding the foregoing, LIBOR shall
not be less than 2% per annum on any day.

“LIBOR Rate” for any Loan means a rate per annum (rounded upwards to the next
higher whole multiple of 1/100th of 1% if such rate is not such a multiple)
determined by the Administrative Agent pursuant to the following formula:

 

  LIBOR Rate =  

LIBOR

       1.00 - LIBOR Reserve Percentage   

 

17



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means Loans that bear interest at an interest rate based on
the LIBOR Rate.

“LIBOR Reserve Percentage” means for any day, the percentage (expressed as a
decimal and rounded upwards to the next higher whole multiple of 1/100th of 1%
if such rate is not such a multiple) which is in effect for such day as
prescribed by the Federal Reserve Board (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities, as
defined in Regulation D of such Board as in effect from time to time, or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement relating to such asset.

“Loan Party” means the Borrower and each Subsidiary Guarantor.

“Loan Paydown/Hold Option” means the option of each lender under the Existing
Credit Agreement to (i) receive a portion of the Total Closing Payment to be
made by the Borrower on the Closing Date as repayment in full of such lender’s
Existing Revolving Loans or (ii) convert its Existing Revolving Loans into Loans
or (iii) exchange its Existing Revolving Loans for Public Notes.

“Loan Percentage” means, for each Lender at any time, the percentage equivalent
of a fraction (a) the numerator of which is the outstanding principal amount of
such Lender’s Loans at such time and (b) the denominator of which is the
outstanding principal amount of all Loans at such time.

“Loans” means any loan made by any Lender pursuant to this Agreement.

“Lockup Agreement” means any lockup agreement or similar agreement (including a
joinder agreement) in a form approved by the Borrower executed by any Lender
pursuant to which such Lender agrees to the terms of this Agreement and the
terms of the Debt Restructuring.

“Management Contract” has the meaning set forth in Section 6.3(d).

“Managementsub” has the meaning set forth in Section 6.3(d).

“Managementsub Parent” has the meaning set forth in Section 5.14.

 

18



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

“Material Adverse Change” means with respect to any Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

“Material Adverse Effect” means with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Consolidated Subsidiaries, taken as a whole, (b) the validity, enforceability or
collectability of this Agreement or any other Credit Document, or (c) the
ability of (i) the Borrower to perform any of its obligations under this
Agreement or any other Credit Document or (ii) any other Loan Party to perform
its payment obligations under this Agreement or any other Credit Document.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous,
radioactive or toxic substances, materials, or wastes, regulated pursuant to or
that give rise to liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, toxic mold and
urea-formaldehyde insulation.

“Maturity Date” means December 31, 2013.

“Minimum Net Proceeds” has the meaning set forth in Section 6.3(d).

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” means the real properties, if any, as to which the
Collateral Trustee for the benefit of the Secured Parties shall be granted a
Lien pursuant to the Mortgages.

“Mortgages” means each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Collateral Trustee for the benefit
of the Secured Parties, in the Administrative Agent’s standard form for the
applicable jurisdiction (modified in a manner consistent with the Collateral
Trust Agreement to run in favor of the Collateral Trustee, for the benefit of
the Secured Parties, to secure the Secured Obligations).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA as to which any member of the Controlled Group has any liability
(contingent or otherwise), including, without limitation, by reason of Sections
4201, 4204 or 4212 of ERISA.

“Net Cash Proceeds” means (a) in connection with any Disposition, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, brokers’ fees, amounts required to be applied to the
repayment of indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Disposition (other than any Lien pursuant to a
Security Document) and other

 

19



--------------------------------------------------------------------------------

customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Debt, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, accountants’ fees, investment banking fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith. For the avoidance of doubt, proceeds
reinvested in Staple Financings are excluded from Net Cash Proceeds and included
only in the periods in which and to the extent that Staple Financing is repaid
or redeemed by the underlying obligor.

“Net Equity Value” of any Eligible On-Balance Sheet Securitization means, as of
any date of determination thereof and without duplication, the sum of (i) the
Fair Market Value of all Investments, other than Grade 1 Investments, owned by
the applicable Securitization Issuer and (ii) cash and Cash Equivalents owned by
the applicable Securitization Issuer, less the outstanding principal amount of
all Debt issued by the applicable Securitization Issuer and owed to any Person
other than the Borrower or any of its Subsidiaries as of such date.

“Net Income” means, as applied to any Person for any period, the aggregate
amount of net income of such Person, after taxes, for such period, as determined
in accordance with GAAP.

“Non-Consenting Lender” has the meaning set forth in Section 9.1.

“Note” or “Notes” has the meaning set forth in Section 2.1(g).

“Notice of Acceleration” has the meaning set forth in the Collateral Trust
Agreement.

“Notice of Borrowing” means a request for the Loans pursuant to Section 2.1(b).

“Notice of Conversion” means the written notice of extension or conversion as
referenced and defined in Section 2.6.

“Obligations” means the “Credit Agreement Obligations” as defined in the
Collateral Trust Agreement.

“Obligor” means with respect to any Investment, the Person or Persons obligated
to make payments pursuant to such Investment, including any guarantor thereof.

“OECD” means the Organization for Economic Co-operation and Development.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Participant” has the meaning set forth in Section 9.6(d).

“PATRIOT Act” has the meaning set forth in Section 3.22.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

20



--------------------------------------------------------------------------------

“Penalty Amortization Amount” means, on each date set forth in the grid provided
in Section 2.2(a), the amount under the title “Penalty Amortization Amount” set
forth opposite such date, as such amount may be adjusted in accordance with
Section 2.2(f).

“Permitted Country” means (a) with respect to Portfolio Investments in existence
on the Closing Date and Follow-On Investments, each of Australia, Austria,
Belgium, British Virgin Islands, Canada, Channel Islands, Cayman Islands, China,
Denmark, Finland, France, Germany, Hong Kong, Ireland, Israel, Japan,
Luxembourg, Portugal, Spain, Sweden, the Netherlands, the United Kingdom or the
United States, in each case to the extent the relevant issuer or Obligor is
organized under the laws of such country and (b) with respect to Portfolio
Investments made after the Closing Date (other than Follow-On Investments),
Canada, France, Germany, the United Kingdom or the United States.

“Permitted Investment Amount” means, at any time, an amount equal to the excess
of (A) the sum, without duplication of (i) Realized Proceeds received after the
Closing Date that are not required to be applied to prepay or redeem the Loans
or the Public Notes, (ii) the April 2010 Equity Issuance Proceeds, (iii) Net
Cash Proceeds received by the Borrower from the issuance of Borrower Qualified
Stock after the Closing Date that are not required to be applied to prepay or
redeem the Loans or the Public Notes, (iv) the portion of Excess Cash Flow for
any Fiscal Year (or, in the case of Fiscal Year 2010, the portion thereof
beginning on the first day of the first Fiscal Month after the Closing Date and
ending on the last day of such Fiscal Year) that is not required to prepay or
redeem the Loans or the Public Notes and (v) the amount by which the Closing
Date Cash exceeds the amount of the April 2010 Equity Issuance Proceeds
(provided that (x) the amount described in this clause (v), if used to make or
fund Investments, may be used only to fund additional Investments in Portfolio
Investments existing on the Closing Date (“Follow-On Investments”) and (y) for
avoidance of doubt, amounts described in the preceding clauses (i) through and
including (iv) may be used to make Follow-On Investments) as of such time less
(B) the amount used to make Investments pursuant to Sections 6.4(a) and 6.5(g)
and Repurchases of the Loans and Public Notes pursuant to Sections 2.4(d) and
6.12 as of such time. Any permitted Staple Financing provided by the Borrower or
any of its Subsidiaries shall not reduce the Permitted Investment Amount.

“Permitted Liens” means with respect to the Borrower’s interest in the Related
Property related to any Investment, any of the following as to which no
enforcement, collection, execution, levy or foreclosure proceedings shall have
been commenced: (a) materialmen’s, warehousemen’s, mechanics’ and other liens
arising by operation of law in the ordinary course of business for sums not due
or sums that are being contested in good faith, (b) Liens for federal, state,
municipal and other taxes if such taxes are not at the time due and payable or
if the Obligor shall currently be contesting the validity thereof in good faith
by appropriate proceedings, (c) Liens held by senior lenders with respect to
Investments in subordinated or junior lien debt, (d) Liens in favor of a
collateral agent on behalf of all noteholders of the related Obligor, and
(e) other Liens permitted under the documents in respect of the related
Investment.

“Permitted Refinancing Debt” means with respect to the Public Notes (in this
context, “Refinanced Debt”), Debt of the Borrower that satisfies the following
conditions: (i) such Debt is unsecured or, if such Debt is secured, the
intercreditor arrangements with respect to such Debt are at least as favorable
to the holders of the Obligations as are set forth in the Collateral Trust

 

21



--------------------------------------------------------------------------------

Agreement and the Security Documents, (ii) the principal amount of such Debt is
no greater than the sum of the principal amount of the Refinanced Debt plus
accrued and unpaid interest thereon and any fees and premiums arising or paid in
connection with such refinancing, (iii) such Debt has no required (scheduled and
mandatory) principal payments, redemptions, defeasances or repurchases that are
greater than or earlier than those under the Refinanced Debt, (iv) the terms of
such Debt are not more restrictive or burdensome on the Borrower and its
Consolidated Subsidiaries in any material respect than the terms of the
Refinanced Debt, (v) if required to be guaranteed, such Debt is guaranteed only
by Subsidiary Guarantors pursuant to guarantee provisions consistent with the
guarantee provisions in the Indenture, (vi) the effective interest rate
(including fees and original issue discount) applicable to such Debt is no
higher than the effective interest rate on the Refinanced Debt and (vii) any
covenants and events of default contained in such Debt that are more restrictive
than those in the Refinanced Debt, and any other provisions of such Debt that
are more favorable to the holders thereof than those in the Refinanced Debt,
shall, at the option of the Administrative Agent, be incorporated mutatis
mutandis in this Agreement (and the Borrower agrees to notify promptly the
Administrative Agent in reasonable detail of any such more restrictive covenants
and events of default or more favorable other provisions).

“Permitted Securitization Transaction” means:

(a) each BLT Securitization Transaction as to which and for so long as all
Securitization Retained Security Investments issued in connection with such BLT
Securitization Transaction are owned by the Borrower or any other Loan Party
and, together with the proceeds thereof, are subject to a first priority
security interest (subject only to Inchoate Liens) created by the Security
Documents; provided that failure of the Borrower or any other Loan Party to own
any such Securitization Retained Security Investments during the period provided
by Section 5.16(a) shall not cause such BLT Securitization Transaction to fail
to constitute a Permitted Securitization Transaction; and provided, further,
that in no event shall the failure of the Borrower or any other Loan Party to
own any such Securitization Retained Security Investments cause such BLT
Securitization Transaction to cease to constitute a Permitted Securitization
Transaction for the purposes of Section 6.1(e) or Section 6.2(b); and

(b) any transaction or series of transactions entered into by the Borrower
and/or any of its Subsidiaries in connection with an on-balance sheet
Securitization Transaction pursuant to which the Borrower and/or any of its
Subsidiaries may sell, convey or otherwise transfer to an SPE Subsidiary and
such SPE Subsidiary may sell, convey or otherwise transfer or grant a security
interest in, any Investment Loan or any portion thereof or interest therein and
related rights and assets (whether now existing or arising in the future);
provided that:

(i) no Event of Default described in Section 7.1(a) or (e) has occurred and is
continuing and the Borrower is in compliance with Section 5.9 at the time of
entering into such Permitted Securitization Transaction and, after giving effect
to such Permitted Securitization Transaction on a pro forma basis, no Event of
Default shall result therefrom;

 

22



--------------------------------------------------------------------------------

(ii) no portion of Debt or any other obligations (contingent or otherwise) of an
SPE Subsidiary or other Person in connection with such Permitted Securitization
Transaction (i) is guaranteed by the Borrower or its Subsidiaries (excluding
Standard Securitization Undertakings), (ii) is recourse to or obligates the
Borrower or its Subsidiaries (other than the relevant SPE Subsidiaries) for
payment other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of the Borrower or its Subsidiaries (other
than the relevant SPE Subsidiaries), directly or indirectly, contingently or
otherwise, to the satisfaction of obligations incurred in such transactions,
other than pursuant to Standard Securitization Undertakings;

(iii) the Borrower and its Subsidiaries (other than the relevant SPE
Subsidiaries) do not have any obligation to maintain or preserve the financial
condition of the applicable SPE Subsidiaries, or any other Person in connection
with such transaction or cause such SPE Subsidiaries to achieve certain levels
of operating results; and

(iv) all Securitization Retained Security Investments issued in connection with
such on-balance sheet Securitization Transactions are owned by the Borrower or
any other Loan Party and, together with the proceeds thereof, are subject to a
first priority security interest (subject only to Inchoate Liens) created by the
Security Documents; provided that this condition (iv) will be deemed met if all
Securitization Retained Security Investments issued in connection with such
on-balance sheet Securitization Transaction shall, within 45 Business Days
following the issuance of such Securitization Retained Security Investments on
the closing of such on-balance sheet Securitization Transaction, be owned by the
Borrower or any other Loan Party and, together with the proceeds thereof, be
subject to a first priority security interest (subject only to Inchoate Liens)
created by the Security Documents; provided, further, that if the requirement
under this clause (iv) could reasonably be expected to (x) result in material
adverse tax consequences to the Borrower under the Code or (y) have a material
adverse effect on (i) the monetary benefits reasonably expected to be derived by
the Borrower from such on-balance sheet Securitization Transaction or (ii) the
ability of the Borrower to implement a desired structure for such transaction
necessary for valid business purposes or for regulatory, tax or other legal
compliance purposes, in each case as determined by the Borrower in its
reasonable business judgment and certified to the Administrative Agent and the
Collateral Trustee, then such Securitization Retained Security Investments may
be held by a non-Loan Party which is a Wholly Owned Subsidiary of the Borrower,
all of the Capital Stock of which is held by a Loan Party and, together with the
proceeds thereof, subject to a first priority security interest (subject to only
Inchoate Liens) created by the Security Documents.

“Person” means an individual, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a government or political subdivision or an agency or
instrumentality thereof.

“Plan” means, at any time, a Single Employer Plan or a Multiemployer Plan.

“Pledged Investments” means all Investments owned by the Borrower or any
Consolidated Subsidiary pledged or otherwise encumbered by the Borrower or such
Consolidated Subsidiary as security for a Secured Obligation.

 

23



--------------------------------------------------------------------------------

“Pledged Notes” has the meaning set forth in the Security Agreement.

“Pledged Stock” has the meaning set forth in the Security Agreement.

“Portfolio Investment Information” has the meaning set forth in Section 9.23.

“Portfolio Investments” means Investments (other than Investments in Cash
Equivalents) made by the Borrower or any of its Subsidiaries in the ordinary
course of business and consistent with practices existing on December 31, 2009
as updated from time to time consistent with reasonable industry practices in a
Person that is accounted for under GAAP as in effect on the Closing Date as a
portfolio investment of the Borrower or such Subsidiary. For the avoidance of
doubt and in accordance with GAAP as in effect on the Closing Date, Portfolio
Investments include, without limitation, Investments in structured products
(such as CLOs and CDOs), debt and equity securities and loans. Notwithstanding
the foregoing, Portfolio Investments do not include Investments made by the
Borrower or any of its Subsidiaries in equity and debt securities issued in
on-balance sheet Securitization Transactions.

“Prepayment Deposit Account” means account no. 153910737136 titled “American
Capital, Ltd. Prepayment Account” maintained in the name of the Borrower with
U.S. Bank National Association, as depositary, which Deposit Account shall be
subject to a Deposit Account Control Agreement in favor of the Collateral
Trustee. Except as provided in Section 2.4(c), the Borrower and its Subsidiaries
shall have no rights (including, without limitations, to make withdrawals from
or give instructions) with regards to the Prepayment Deposit Account or any
funds contained therein.

“Prepayment Deposit Balance” means, with respect to events occurring in any
Fiscal Quarter, an amount equal to the additional amount required to be
deposited in the Prepayment Deposit Account such that the total amount on
deposit in the Prepayment Deposit Account following the deposit of such
additional amount is equal to the aggregate principal amount of the Loans
required to be prepaid pursuant to Section 2.4(b) and the Public Notes required
to be redeemed pursuant to the corresponding provision of the Indenture, in each
case in connection with events that have occurred in such Fiscal Quarter.

“Prepayment Deposit Excess Amount” means, with respect to amounts deposited in
the Prepayment Deposit Account pursuant to Section 2.4(c)(i) in connection with
events occurring in any Fiscal Quarter, an amount equal to the excess of such
amount over the amount that is required to be applied to the repayment of the
Loans and the redemption of Public Notes as set forth in the Quarterly
Prepayment Schedule delivered with respect to such Fiscal Quarter.

 

24



--------------------------------------------------------------------------------

“Prepayment Percentage” means, as of any date of determination, the percentage
set forth in the grid below opposite the aggregate outstanding principal amount
of Loans and Public Notes on such date:

 

Aggregate Outstanding

Principal Amount of Loans

and Public Notes

 

Prepayment Percentage

³ $950,000,000

  50%

< $950,000,000

  25%

“Prime Rate” has the meaning set forth in the definition of “Base Rate”.

“Pro Forma Balance Sheet” has the meaning set forth in Section 3.1(a).

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Code.

“Properties” has the meaning set forth in Section 3.24(a).

“Public Note Documents” has the meaning set forth in the Collateral Trust
Agreement.

“Public Note Obligations” has the meaning set forth in the Collateral Trust
Agreement.

“Public Notes” means notes issued under the Indenture and any Permitted
Refinancing Debt in respect thereof.

“Quarterly Prepayment Schedule” means a schedule setting forth in reasonable
detail the calculation used by the Borrower in determining the amounts required
to be applied to the repayment of the Loans pursuant to Section 2.4(b) and
Public Notes required to be redeemed pursuant to the corresponding provision of
the Indenture, in each case in connection with events that have occurred during
the Fiscal Quarter for which such Quarterly Prepayment Schedule is being
delivered.

“Quarterly Report” has the meaning set forth in Section 5.1(c).

“Rating” has the meaning set forth in Section 5.10.

“Realized Proceeds” means (i) Net Cash Proceeds received by the Borrower or any
Subsidiary (including dividends and distributions received by the Borrower or
any Subsidiary from Dispositions of Capital Stock or assets by Portfolio
Investments) from the Disposition of any Portfolio Investment (including debt,
equity and structured product assets), (ii) voluntary prepayments received in
cash from any Portfolio Investment consisting of Debt (other than Debt under a
revolving credit commitment to the extent the credit commitments under such
revolving credit commitment are not permanently reduced or terminated at such
time) and (iii) payments received in cash at or after the scheduled final
maturity of any Investment Loan.

“Register” has the meaning set forth in Section 9.6(c).

“Related Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

25



--------------------------------------------------------------------------------

“Related Property” means with respect to any Investment, any property or other
assets of the Obligor thereunder pledged as collateral to secure the repayment
of such Investment.

“Released Persons” has the meaning set forth in Section 9.20.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under PBGC Reg. §4043.

“Repurchase” means, with respect to any Debt, any payment, prepayment,
redemption, purchase, repurchase, defeasance, exchange, conversion or other
acquisition or retirement for value of such Debt other than the exchange of any
Public Notes of any series for Public Notes of any other series in an aggregate
principal amount equal to the principal amount of the Public Notes being
exchanged (each, a “Retirement”), in each case other than any Retirements that
constitute scheduled payments or redemptions and mandatory prepayments,
purchases and redemptions of such Debt and. “Repurchased” shall have a
corresponding meaning.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate greater than 50% of the outstanding principal amount of the Loans
on such date; provided that Loans held by the Borrower shall be disregarded in
making any determination of “Required Lenders”.

“Responsible Officer” means, as to the Borrower, any Executive Vice-President,
any Senior Vice President, any President, any Vice President, the Chief
Executive Officer or the Chief Financial Officer.

“Restricted Cash” means cash and Cash Equivalents that are subject to a Lien
(other than Liens created under this Agreement or the other Credit Documents).

“Restricted Payment” means (a) any dividend or other distribution on any shares
of the Borrower’s or any Subsidiary’s Capital Stock (except dividends payable
solely in shares of the Borrower’s common stock, including Borrower Qualified
Stock) or (b) any payment on account of the purchase, redemption, retirement or
acquisition of (i) any shares of the Borrower’s or any Subsidiary’s Capital
Stock (except payments in the form of Borrower Qualified Stock) or (ii) any
option, warrant or other right to acquire shares of the Capital Stock of the
Borrower or any Subsidiary. For the avoidance of doubt, purchases of common
stock of the Borrower held in the Borrower’s deferred compensation trusts shall
not constitute a Restricted Payment.

“Retained Cash” means, at any time, an amount equal to the sum of (i) Net Cash
Proceeds from issuance of Capital Stock, (ii) Realized Proceeds and (iii) the
portion of Excess Cash Flow for any Fiscal Year, in each case of (i), (ii) and
(iii) above that are not required to be applied to the repayment of the Loans
pursuant to this Agreement or the redemption of the Public Notes pursuant to the
Indenture.

“Retirement” or “Retired” has the meaning set forth in the definition of
“Repurchase”.

 

26



--------------------------------------------------------------------------------

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code (including the availability of the dividends paid
deduction).

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor thereto.

“Scheduled Amortization Amount” means, on each date set forth in the grid
provided in Section 2.2(a), the amount under the title “Scheduled Amortization
Amount” set forth opposite such date, as such amount may be adjusted in
accordance with Section 2.2(f).

“SEC” means the United States Securities and Exchange Commission and any
successor federal agency.

“Secondary Realized Proceeds” means Realized Proceeds from any Portfolio
Investment if the making of such Portfolio Investment was funded with Retained
Cash.

“Secured Debt” means, as of any date, an amount equal to the sum, as of such
date, of (i) the aggregate principal amount outstanding of the Loans and the
Public Notes on such date and (ii) the amount of obligations outstanding under
any Existing Hedging Obligations following a termination event thereunder that
appear as a liability on the consolidated balance sheet of the Borrower on such
date; in each case to the extent such obligations are purported to be secured by
the Collateral pursuant to the Security Documents.

“Secured Obligations” has the meaning set forth in the Collateral Trust
Agreement.

“Secured Parties” has the meaning set forth in the Collateral Trust Agreement.

“Securities Account” has the meaning set forth in the Security Agreement.

“Securities Account Control Agreement” has the meaning set forth in the Security
Agreement.

“Securities Ratable Share” has the meaning set forth in the Indenture.

“Securitization Issuer” means an SPE Subsidiary or other special purpose entity
that is the issuer of asset-backed securities in a Securitization Transaction.

“Securitization Retained Security Investments” means Investments made by the
Borrower or any Subsidiary in debt or equity securities (including Capital
Stock) issued by a SPE Subsidiary in connection with an on-balance sheet
Securitization Transaction.

“Securitization Transaction” means any financing transaction undertaken by the
Borrower or an Affiliate of the Borrower that is secured, directly or
indirectly, by one or more Investment Loans or any portion thereof or interest
therein and related rights and assets, including any sale, lease, whole loan
sale, asset securitization, secured loan or other transfer of one or more
Investment Loans or any portion thereof and related rights and assets or
interest therein.

 

27



--------------------------------------------------------------------------------

“Security Agreement” has the meaning set forth in the Collateral Trust
Agreement.

“Security Documents” means the Trust Security Documents as defined in the
Collateral Trust Agreement.

“Single Employer Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) (other than a Multiemployer Plan) which is subject to
Title IV of ERISA or the minimum funding standards under ERISA and the Code and
in respect of which Borrower or any member of the Controlled Group is (or if
such Single Employer Plan were terminated would under Section 4062 or 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“SPE Subsidiary” means a special purpose entity that is a Wholly Owned
Subsidiary of the Borrower, created for the sole purpose of, and whose only
business shall be, acquisition of Investment Loans pursuant to a Securitization
Transaction and those activities incidental or related to a Securitization
Transaction including, without limitation, the issuances of securities in
connection with such Securitization Transaction.

“Standard Securitization Undertakings” means representations, warranties,
covenants, guarantees and indemnities entered into by the Borrower or its
Subsidiaries that are reasonably customary in Securitization Transactions and
transactions similar to ACE Transactions.

“Staple Financing” means any Debt financing provided by the Borrower and its
Subsidiaries to a Portfolio Investment that finances the acquisition by any
Person of such Portfolio Investment or any portion thereof from the Borrower or
its Subsidiaries or any other Portfolio Investments (other than ECAS); provided
that (i) the Disposition financed thereby generates positive Net Cash Proceeds,
(ii) such Debt financing shall rank at least as senior (including with respect
to contractual subordination, structural subordination and effective
subordination (to the extent of value of any collateral or otherwise), whether
direct or indirect) as the Portfolio Investment or portion thereof subject to
such Disposition, (iii) such financing shall be provided contemporaneously with
the related Disposition and (iv) such Debt financing may include customary
“equity kickers” consistent with the Borrower’s past practices intended to
enhance the Borrower’s and its Subsidiaries’ return on the Debt portion of such
financing.

“Staple Financing Amount” means, on any date of determination, the amount equal
to the greater of (x) $300,000,000 (or such greater amount as shall be consented
to by the Administrative Agent in its sole discretion) and (y) 40% of the gross
proceeds (including, without duplication, the amount of any Staple Financing
provided to finance the Disposition of a Portfolio Investment) received by the
Borrower and its Subsidiaries during the consecutive twelve-month period ending
on such date (inclusive of such date) from Dispositions of Portfolio
Investments.

“Subordinated Debt” means Debt of the Borrower and its Subsidiaries that (i) is
fully subordinated, without qualification or contingency and otherwise in right
of payment, in right to participate in liquidating distributions and in all
other relevant respects to the obligations and indebtedness now or hereafter
owed by the Borrower to the Administrative Agent and the Lenders under the
Credit Documents, or either of them, (ii) is unsecured and (iii) requires no
principal payments prior to the date that is twelve months after the Maturity
Date, all pursuant to instruments reasonably satisfactory in form and substance
to the Required Lenders.

 

28



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower;
provided that the term “Subsidiary” shall not include any Person that an
Investment in which constitutes a Portfolio Investment.

“Subsidiary Entity” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary Entity” or to “Subsidiary
Entities” in this Agreement shall refer to a Subsidiary Entity or Subsidiary
Entities of the Borrower.

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a party to
this Agreement.

“Taxes” has the meaning set forth in Section 2.14.

“Total Closing Payment” means the cash settlement payment paid by the Borrower
on the Closing Date of $1,029,572,994.

“Total Pledged Assets” means as of any date of determination, without
duplication, an amount equal to the sum as of such date of (a) cash and Cash
Equivalents of the Borrower and the Subsidiary Guarantors, (b) Available Debt
Assets, (c) Available Equity Assets, (d) Available Debt Securitization Assets
and (e) Available Structured Product Assets.

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Credit Documents, Indenture and Public Note Documents to which it
is to be a party, (b) the payment of the Total Closing Payment, (c) the
implementation of the Debt Restructuring and (d) the payment of fees and
expenses in connection with the Debt Restructuring.

“UCC” has the meaning set forth in the Security Agreement.

“United States” means the United States of America.

“Unpledged Eligible Investments” means Investments in Equity Instruments and
Investment Loans existing on the Closing Date that, as of March 31, 2010, had an
aggregate Fair Market Value of not more than $62,000,000, but including any
Investments in Equity Instruments received as a dividend or other distribution
with respect thereto.

 

29



--------------------------------------------------------------------------------

“Vehicles” has the meaning set forth in the Security Agreement.

“Vice President” means, when used with respect to the Borrower, any vice
president, whether or not designated by a number or a word or words added before
or after the title “vice president”.

“VIX Index” means the Chicago Board Options Exchange Volatility Index as
calculated and publicly reported by the Chicago Board Options Exchange (CBOE)
from time to time.

“Wells Fargo” means Wells Fargo Bank, N.A. (f/k/a Wachovia Bank, National
Association), a national banking association, and its successors.

“WFS” means Wells Fargo Securities, LLC.

“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Stock of which
(except directors’ qualifying shares) is at the time directly or indirectly
owned by the Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

Section 1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or other Credit Documents
or any certificate or other document made or delivered pursuant hereto.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d) The words “include”, “includes” and “including” shall be deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words or words of like import.

(e) The words “writing”, “written” and comparable terms shall refer to printing,
typing, computer disk, e-mail and other means of reproducing words in a visible
form.

(f) References to any agreement or contract are to such agreement or contract as
amended, restated, supplemented or otherwise modified from time to time, if
applicable, in accordance with the terms hereof and thereof. References to any
Person include the successors and permitted assigns of such Person.

 

30



--------------------------------------------------------------------------------

Section 1.3. Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders, unless any change in GAAP is required by
law or at the direction of the SEC; provided that the Borrower’s compliance with
any covenant in Section 5.9 shall be determined on the basis of GAAP in effect
on the Closing Date.

Section 1.4. Computation of Time Periods.

All time references in this Agreement and the other Credit Documents shall be to
Eastern Standard Time or Eastern Daylight Time, as applicable, unless otherwise
indicated. For purposes of computation of periods of time hereunder, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding.”

ARTICLE II.

THE LOANS; AMOUNT AND TERMS

Section 2.1. Loans; Termination of Existing Revolving Commitments.

(a)(i) Subject to the terms and conditions hereof, each Lender agrees that all
of its Existing Revolving Loans shall be converted to, and shall constitute, a
loan hereunder in Dollars by such Lender, in the principal amount set forth next
to such Lender’s name on Schedule 1.1(a) and to be governed by the terms and
conditions set forth in this Agreement. The Lenders shall have no obligation to
fund any extension of credit to the Borrower pursuant to this Agreement other
than by the conversion of Existing Revolving Loans described in the preceding
sentence. Each Loan shall be subject to a new Interest Period beginning on the
Closing Date, and all accrued and unpaid interest on the Existing Revolving
Loans under the Existing Credit Agreement to (but not including) the Closing
Date shall be paid in full in cash by the Borrower on the Closing Date. The
Borrower and the Lenders acknowledge and agree that the Commitments under the
Existing Credit Agreement have terminated, effective as of the Closing Date. On
the Closing Date and prior to the payments and conversion described above, the
Existing Revolving Loans denominated in a currency other than Dollars shall be
converted to Dollars in accordance with the provisions of the Existing Credit
Agreement.

(ii) Subject to the terms and conditions hereof, on the Closing Date the
Existing Letters of Credit shall no longer be issued or deemed to be issued
under the Existing Credit Agreement or this Agreement.

(b) Notice of Borrowing. The Borrower shall request that the Loans be made on
the Closing Date by written notice (a “Notice of Borrowing”) (or telephone
notice promptly confirmed in writing, which confirmation may be by fax) to the
Administrative Agent not later

 

31



--------------------------------------------------------------------------------

than 11:00 A.M. on the Closing Date in the case of Base Rate Loans and on the
second Business Day prior to the Closing Date in the case of LIBOR Rate Loans.
The Notice of Borrowing shall be irrevocable and shall specify (A) that the
Existing Revolving Loans, after giving effect to the Closing Payment, are to be
converted into Loans as set forth in Section 2.1(a), (B) the date of the Closing
Date (which shall be a Business Day), and (C) whether the Loans shall be
comprised of Base Rate Loans, LIBOR Rate Loans or a combination thereof, and, if
applicable, the Interest Period(s) therefor. A form of Notice of Borrowing is
attached as Exhibit B. If the Borrower shall fail to specify in such Notice of
Borrowing (I) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month or (II) the type of Loan requested, then such notice shall be deemed to be
a request for a Base Rate Loan hereunder.

(c) Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent, for the account of each Lender, the unpaid principal
amount of the Loan of such Lender as provided in Sections 2.2 and 2.4.

(d) Interest. Subject to the provisions of Sections 2.1(e), 2.5 and 2.10, Loans
shall bear interest as follows:

(i) Base Rate Loans. During such periods as any Loans shall be comprised of Base
Rate Loans, each such Base Rate Loan shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Percentage; and

(ii) LIBOR Rate Loans. During such periods as any Loans shall be comprised of
LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per annum
rate equal to the LIBOR Rate plus the Applicable Percentage.

(e) Additional Interest. During an Asset Coverage Noncompliance Period, the
Loans shall bear interest at a rate 0.50% per annum higher than the applicable
interest rate set forth in Section 2.1(d). In addition, the interest rate on the
Loans during such Asset Coverage Noncompliance Period shall be retroactively
increased by an additional 1.50% per annum for the period during which an Asset
Coverage Noncompliance Period existed if a Default or Event of Default under
Section 5.9(b) shall have occurred with respect to the Fiscal Quarter
immediately following the commencement of the applicable Asset Coverage
Noncompliance Period. For avoidance of doubt, the interest rate shall not be
increased by more than 2% per annum for any day pursuant to this paragraph
(e) and no Additional Interest shall accrue at any time interest is accruing
pursuant to Section 2.5.

(f) Interest on Loans shall be payable in arrears on each Interest Payment Date.

(g) Notes. The Borrower’s obligation to pay each Lender’s Loans shall be
evidenced by a note (each a “Note” and, collectively, the “Notes”) made payable
to such Lender in substantially the form of Exhibit C, if requested by such
Lender in writing.

 

32



--------------------------------------------------------------------------------

Section 2.2. Scheduled Amortization of Loans.

(a) Subject to adjustment pursuant to paragraphs (c), (d), (e), and (f) of this
Section 2.2, the Borrower shall pay the principal amount of the outstanding
Loans on each date set forth below in an amount equal to the Scheduled
Amortization Amount set forth opposite such date:

 

DATE

   SCHEDULED
AMORTIZATION
AMOUNT    PENALTY
AMORTIZATION
AMOUNT

December 31, 2011

     —      $ 25,007,233

June 30, 2012

     —      $ 35,508,016

December 31, 2012

   $ 113,777,274    $ 106,524,049

June 30, 2013

   $ 106,524,049    $ 124,278,057

(b) To the extent not previously paid all Loans shall be due and payable on the
Maturity Date.

(c) Subject to the final sentence of this paragraph (c), prior to June 30, 2013,
the Borrower may defer payment of Scheduled Amortization Amounts (but not
Penalty Amortization Amounts) under this Agreement and corresponding scheduled
amortization amounts under the Indenture, in an aggregate cumulative amount of
principal payments of the Loans and principal redemptions of the Amortizing
Securities combined of up to $200,000,000. Such deferrals shall in no event
cause or permit the aggregate cumulative amount of principal payments of the
Loans and principal redemptions of the Amortizing Securities combined after the
Closing Date to be less than $620,427,006 (or, if a 2020 Notes Exchange shall
have occurred, $695,427,006) on June 30, 2013. For avoidance of doubt
(i) failure to pay any Penalty Amortization Amount set forth above (whether or
not the Scheduled Amortization Amount shall have been deferred) shall result in
an increase in the Applicable Percentage (as described in the definition of such
term) but shall not constitute a Default or Event of Default and (ii) failure to
pay any Scheduled Amortization Amount when due shall constitute an Event of
Default. Notwithstanding the foregoing, the Borrower may not defer any payment
pursuant to this paragraph (c) unless payment of a ratable amount of the
Amortizing Securities (based on the outstanding principal amount of the Loans
and the Amortizing Securities) is simultaneously deferred on the same basis as
payment of such Loans is deferred.

(d) Any payments of the Loans (other than Repurchases described in paragraph
(e) below), including mandatory and optional prepayments, shall be applied to
scheduled installments of the Scheduled Amortization Amounts in direct order of
maturity. Any such payments shall also be credited towards the Penalty
Amortization Amount for the applicable six-month period (i.e., January to June
or July to December) in which such payment is made until the applicable Penalty
Amortization Amount is paid in full in cash and thereafter shall be credited to
Penalty Amortization Amounts in direct order. Repayments of Loans pursuant to
this Section 2.2 shall be accompanied by accrued interest on the amount repaid.

(e) Each Repurchase of Loans pursuant to Sections 2.4(d) and 6.12(a) (i) shall
be deemed a repayment of Loans in an amount equal to the principal amount of the
Loans Repurchased and (ii) shall reduce the remaining Scheduled Amortization
Amounts and Penalty

 

33



--------------------------------------------------------------------------------

Amortization Amounts payable to the Lenders participating in such Repurchase and
their respective assignees and participants as provided in Section 2.2(d), pro
rata among such Lenders based on the portion of the principal amount of the
Loans Repurchased from each such Lender of the aggregate principal amount of
Loans Repurchased. For the avoidance of doubt, no Repurchase of Loans pursuant
to Sections 2.4(d) and 6.12(a) shall reduce the portion of the Scheduled
Amortization Amount or Penalty Amortization Amount payable in respect of any
Loan owed to any Lender that has not participated in such Repurchase.

(f) In the event that the 2020 Notes shall have been exchanged for, or repaid
with the proceeds of, Debt permitted to be incurred by Section 6.1(b)(ii) (the
“2020 Notes Exchange”), the Scheduled Amortization Amount and the Penalty
Amortization Amount set forth in clause (a) above on each date set forth in
clause (a) above occurring after the consummation of the 2020 Notes Exchange
shall be increased or decreased by an amount equal to the Additional/Reduced
Scheduled Amortization Amount or Additional/Reduced Penalty Amortization Amount,
as applicable, set forth in the schedule below opposite such date.

 

DATE

   ADDITIONAL/REDUCED
SCHEDULED
AMORTIZATION
AMOUNT    ADDITIONAL/REDUCED
PENALTY
AMORTIZATION
AMOUNT

December 31, 2011

   (+)$14,713,739    (+)$22,096,358

June 30, 2012

   —      (-)$3,118,165

December 31, 2012

   (-)$4,412,795    (-)$9,354,496

June 30, 2013

   (-)$9,354,496    (-)$10,913,579

Section 2.3. Fees.

(a) Administrative Fee. The Borrower agrees to pay to the Administrative Agent,
for its own account, an annual administrative fee in the amount of $50,000, due
and payable on the Closing Date and thereafter on each anniversary of the
Closing Date until the Obligations have been paid in full.

(b) Restructuring Fee. The Borrower agrees to pay on the Closing Date to the
Administrative Agent, for the account of each Lender party of record to this
Agreement on the Closing Date that has executed a lockup agreement (and that has
not withdrawn its consent to such lockup agreement) on or prior to the Closing
Date, a restructuring fee in an amount equal to 2.00% of the principal amount of
the Loans of such Lender outstanding on the Closing Date, after giving effect to
the Closing Payment.

(c) Extension Fees. (i) The Borrower agrees to pay on December 30, 2011 to the
Administrative Agent, for the account of each Lender, a fee in an amount equal
to 1.00% of the principal amount of the Loans of such Lender outstanding on such
date, after giving effect to any principal payments on such date.

 

34



--------------------------------------------------------------------------------

(ii) The Borrower agrees to pay on December 31, 2012 to the Administrative
Agent, for the account of each Lender, a fee in an amount equal to 1.00% of the
principal amount of the Loans of such Lender outstanding on such date, after
giving effect to any principal payments on such date.

Section 2.4. Prepayments.

(a) Optional Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time; provided that each partial prepayment of
Loans shall be in a minimum principal amount of $100,000 and integral multiples
of $25,000 in excess thereof. The Borrower shall give two (2) Business Days’
irrevocable notice in the case of LIBOR Rate Loans and one (1) Business Day’s
irrevocable notice in the case of Base Rate Loans, to the Administrative Agent
(which shall notify the Lenders thereof as soon as practicable). Amounts prepaid
under this Section 2.4(a) shall be applied to the outstanding Loans in
accordance with Section 2.2(d); provided that each Lender shall receive its pro
rata share of any such prepayment based on its Loan Percentage. All prepayments
under this Section 2.4(a) shall be subject to Section 2.13, but otherwise
without premium or penalty. Interest on the principal amount prepaid shall be
due and payable on any date that a prepayment is made hereunder through the date
of prepayment. Amounts paid or prepaid on the Loans may not be reborrowed.

(b) Mandatory Prepayments. In accordance with the procedures set forth in
Section 2.4(c),

(i) if any Debt shall be incurred by the Borrower or any Subsidiary (excluding
any Debt permitted to be incurred in accordance with Section 6.1, other than
clauses (e), (f), (j) (but only with respect to the first $10,000,000 of Debt
for borrowed money outstanding pursuant to paragraph (j) from time to time),
(k) and (l) thereof) after the Closing Date, an amount equal to the CRA Ratable
Share of 100% of the Net Cash Proceeds thereof shall be applied to prepayment of
the Loans as set forth in clause (c) below;

(ii) if at any time after the second anniversary of the Closing Date any Capital
Stock shall be issued by the Borrower or any Subsidiary other than to the
Borrower or a Wholly Owned Subsidiary (including in any public, private or
“PIPE” transaction), an amount equal to the CRA Ratable Share of 50% of the Net
Cash Proceeds thereof shall be applied to prepayment of the Loans as set forth
in clause (c) below;

(iii) if the Borrower or any Subsidiary (other than an SPE Subsidiary) receives
any Realized Proceeds after the Closing Date, an amount equal to the Prepayment
Percentage of such Realized Proceeds shall be deposited in the Prepayment
Deposit Account, and an amount equal to the CRA Ratable Share thereof shall be
applied to prepayment of the Loans as set forth in clause (c) below. For
purposes of determining prepayments under this Section 2.4(b)(iii) with respect
to Secondary Realized Proceeds, only that portion of any Secondary Realized
Proceeds equal to the CRA Ratable Share of the Prepayment Percentage multiplied
by the excess of such Secondary Realized Proceeds over the amount of the
Retained Cash used to make the applicable Portfolio Investment (if greater than
zero) shall be required to be applied to prepayment of the Loans; and

 

35



--------------------------------------------------------------------------------

(iv) if, for any Fiscal Year of the Borrower (or, in the case of Fiscal Year
2010, the portion thereof beginning on July 1, 2010), there shall be Excess Cash
Flow, an amount equal to the CRA Ratable Share of the Prepayment Percentage of
Excess Cash Flow for such Fiscal Year shall be required to be applied to
prepayment of Loans as set forth in clause (c) below;

provided that (x) the aggregate amount of funds from any source required to be
applied to the repayment of the Loans pursuant to this Section 2.4(b) shall be
reduced by an amount equal to the Excess Closing Payment and (y) no prepayment
of the Loans shall be required pursuant to this Section 2.4(b) and no deposits
in the Prepayment Deposit Account pursuant to Section 2.4(c) shall be required
until the aggregate amount that but for clause (x) above would be required to be
applied to the prepayment of the Loans pursuant to this Section 2.4(b) exceeds
the Excess Closing Payment.

(c) Application of Prepayments. Unless any of the following amounts required to
be applied to the repayment of the Loans pursuant to Section 2.4(b) have been
previously delivered to the Administrative Agent for application to the
repayment of the Loans as provided herein:

(i)(1) within five Business Days from the receipt thereof by the Borrower or any
of its Subsidiaries, the Borrower or such Subsidiary shall deposit in the
Prepayment Deposit Account (A) the sum of (x) the amounts required to be applied
to the repayment of the Loans pursuant to Sections 2.4(b)(i) and 2.4(b)(ii) and
(y) the amounts required to be applied to the redemption of the Amortizing
Securities pursuant to the corresponding provisions of the Indenture, and (B) an
amount equal to at least 75% of the Borrower’s good faith estimate of the sum of
(x) the amounts required to be applied to the repayment of the Loans pursuant to
Section 2.4(b)(iii) and (y) the amounts required to be applied to the redemption
of the Amortizing Securities pursuant to the corresponding provisions of the
Indenture, and (2) no later than two days after the earlier of (x) the date on
which the financial statements of the Borrower referred to in Section 5.1(a) are
required to be delivered and (y) the date such financial statements are actually
delivered, the Borrower shall deposit in the Prepayment Deposit Account the sum
of (1) the amount required to be applied to the repayment of the Loans pursuant
to Section 2.4(b)(iv), if any, with Excess Cash Flow for the Fiscal Year (or
portion thereof) that is the subject of such financial statements and (2) the
amounts required to be applied to the redemption of Amortizing Securities
pursuant to the corresponding provisions of the Indenture;

(ii) if no Notice of Acceleration is in effect, all amounts deposited in the
Prepayment Deposit Account shall be invested in cash and Cash Equivalents as
shall be directed by the Borrower’s written instructions delivered to the
Collateral Trustee from time to time and shall be delivered to the Borrower on
the date on which the Credit Agreement Obligations and the Public Note
Obligations have been paid in full in cash;

(iii) within five Business Days following the last day of each Fiscal Quarter,
the Borrower shall deliver to the Administrative Agent and the Collateral
Trustee a Quarterly Prepayment Schedule with respect to such Fiscal Quarter and
shall deposit in the Prepayment Deposit Account an amount equal to the
Prepayment Deposit Balance, if any;

 

36



--------------------------------------------------------------------------------

(iv) subject to at least five (5) Business Days prior notice, on any Business
Day as directed by the Borrower, the Borrower may instruct the Collateral
Trustee to transfer from the Prepayment Deposit Account in accordance with
Section 3.4A of the Collateral Trust Agreement any amount therein as directed by
the Borrower to (A) the Administrative Agent the CRA Ratable Share of such
amount, for application to the prepayment of the Loans (and the Administrative
Agent shall apply such funds to repay Loans in a principal amount equal to such
amount on such day; provided that the Administrative Agent may repay Loans in a
principal amount equal to such amount on the following Business Day if the
Administrative Agent has received such Borrower’s direction after 2:00PM), and
(B) the Indenture Trustee the Securities Ratable Share of such amount, for
application to the redemption of the Amortizing Securities in a principal amount
equal to such amount;

(v) on the 5th Business Day of each Fiscal Quarter, the Borrower shall instruct
the Collateral Trustee to transfer from the Prepayment Deposit Account to
(1)(A) the Administrative Agent, for application to the prepayment of the Loans
(and the Administrative Agent shall apply such funds to repay Loans in a
principal amount equal to such amount on such day; provided that the
Administrative Agent may repay Loans in a principal amount equal to such amount
on the following Business Day if the Administrative Agent has received such
Borrower’s direction after 2:00 P.M.), an amount as the Borrower shall direct
(unless a Notice of Acceleration shall be in effect, in which case the Directing
Parties shall direct) as being equal to the CRA Ratable Share of the amount set
forth in the Quarterly Prepayment Schedule for the immediately prior Fiscal
Quarter to be applied to the prepayment of the Loans pursuant to Sections
2.4(b)(i) through and including clause (iv) with respect to events that have
occurred during the prior Fiscal Quarter (or, if a Quarterly Prepayment Schedule
has not been delivered, the CRA Ratable Share of the amount on deposit in the
Prepayment Deposit Account), and (B) the Indenture Trustee, for application to
the redemption of Amortizing Securities in a principal amount equal to the
Securities Ratable Share of the amount set forth in the Quarterly Prepayment
Schedule for the immediately prior Fiscal Quarter as the amount required to be
applied to the redemption of the Amortizing Securities pursuant to the
corresponding provisions of the Indenture with respect to events that have
occurred during the prior Fiscal Quarter (or, if a Quarterly Prepayment Schedule
has not been delivered, the Securities Ratable Share of the amount on deposit in
the Prepayment Deposit Account), and (2) if no Notice of Acceleration is in
effect, the Borrower, an amount equal to the Prepayment Deposit Excess Amount,
if any; and

(vi) notwithstanding the foregoing, if a Notice of Acceleration is in effect
under the Collateral Trust Agreement, the Directing Parties shall direct the
Collateral Trustee, to the extent provided in Section 3.1A of the Collateral
Trust Agreement and to the extent permitted by Applicable Laws, to, in
accordance with Section 3.4A of the Collateral Trust Agreement, transfer to the
Administrative Agent an amount equal to the CRA Ratable Share of any balances in
the Prepayment Deposit Account for application to repayment of the Loans.

(vii) all prepayments of the Loans pursuant to this Section 2.4(c) shall be
applied to the Scheduled Amortization Amount and the Penalty Amortization Amount
as set forth in Section 2.2(d).

 

37



--------------------------------------------------------------------------------

(d) Other Prepayments. Notwithstanding any other provision of this Agreement to
the contrary, the Borrower may Repurchase the Loans to the extent and in the
manner described in Section 6.12(a).

Section 2.5. Default Rate.

(a) Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, unpaid interest on the Loans
and any other amounts owing hereunder or under the other Credit Documents shall
automatically bear interest, payable on demand, at a rate 2% per annum in excess
of the interest rate (in addition to Additional Interest and any increase in the
Applicable Percentage in effect on each applicable day) which would otherwise be
applicable thereto (or if no rate is applicable, whether in respect of interest,
fees or other amounts, then 2% per annum in excess of the Base Rate plus the
Applicable Percentage) (“Default Interest”).

(b) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to this Section 2.5 shall be
payable from time to time on demand by the Administrative Agent.

Section 2.6. Conversion Options.

(a) The Borrower may elect from time to time to convert Base Rate Loans to LIBOR
Rate Loans by giving the Administrative Agent irrevocable written notice of such
election (each a “Notice of Conversion”) by 11:00 A.M. at least two (2) Business
Days in advance. In addition, the Borrower may elect from time to time to
convert LIBOR Rate Loans to Base Rate Loans by giving the Administrative Agent
irrevocable written notice by 11:00 A.M. at least one (1) Business Day in
advance. A form of Notice of Conversion is attached as Exhibit D. If the date
upon which a Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day. All or any part of outstanding Loans may be converted as provided herein;
provided that (i) no Base Rate Loan may be converted into a LIBOR Rate Loan when
any Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. LIBOR Rate Loans may only be converted
to Base Rate Loans on the last day of the applicable Interest Period. If the
date upon which a LIBOR Rate Loan is to be converted to a Base Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were a Base
Rate Loan.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.6(a); provided that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to a
Base Rate Loan at the end of the applicable Interest Period with respect
thereto. If the Borrower shall fail to give timely notice of an election to
continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Base Rate Loans at the end of the

 

38



--------------------------------------------------------------------------------

applicable Interest Period with respect thereto. The Administrative Agent shall
notify the Borrower and each Lender of the details of any automatic conversion
of LIBOR Rate Loans to Base Rate Loans hereunder.

Section 2.7. Computation of Interest and Fees.

(a) Interest payable hereunder with respect to any Base Rate Loan based on the
Prime Rate shall be calculated on the basis of a year of 365 days (or 366 days,
as applicable) for the actual days elapsed. All other computations of per annum
fees, interest and other amounts payable hereunder shall be made on the basis of
a 360-day year and actual days elapsed. The Administrative Agent shall as soon
as practicable notify the Borrower and the Lenders of each determination of the
LIBOR Rate on the Business Day of the determination thereof. Any change in the
interest rate on a Loan resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate shall become effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) It is the intent of the Lenders and the Borrowers to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Loan), shall the interest
taken, reserved, contracted for, charged, or received under this Agreement,
under the Notes or otherwise, exceed the maximum nonusurious amount permissible
under Applicable Law. If, from any possible construction of this Agreement or
any other document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this paragraph and such interest shall be automatically reduced to the maximum
nonusurious amount permitted under Applicable Law, without the necessity of
execution of any amendment or new document. If any Lender shall ever receive
anything of value which is characterized as interest on the Loans under
Applicable Law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other amount required
to be paid hereunder does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such demand.
All interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread

 

39



--------------------------------------------------------------------------------

throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such indebtedness does not
exceed the maximum nonusurious amount permitted by Applicable Law.

Section 2.8. Pro Rata Treatment and Payments.

(a) Allocation of Payments Before Event of Default. Each payment under this
Agreement or any Note shall be applied as otherwise set forth in this Agreement
and then shall be applied, first, to any fees, costs or expenses then due and
owing by the Borrower pursuant to Sections 2.3, 2.13 and 9.5, second, to
interest then due and owing hereunder and under the Notes and, third, to
principal then due and owing hereunder and under the Notes. Each payment on
account of any fees pursuant to Section 2.3 (other than the Administrative Agent
fee referred to in Section 2.3(a)) shall be made pro rata in accordance with the
respective amounts due and owing. Each optional prepayment on account of
principal of the Loans shall be applied in accordance with Section 2.4(a);
provided that prepayments made pursuant to Section 2.11 shall be applied in
accordance with such Section. Each mandatory prepayment on account of principal
of the Loans shall be applied in accordance with Section 2.4(c). All payments
(including prepayments) to be made by the Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim (except
as provided in Section 2.14(b)) and shall be made to the Administrative Agent
for the account of the Lenders at the Administrative Agent’s office specified in
Section 9.2 in immediately available funds not later than 2:00 P.M. on the date
when due. All amounts owing under this Agreement are payable in Dollars. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on LIBOR Rate Loans) becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. Without limitation of the foregoing, the
Lenders acknowledge and agree (x) the Borrower may Repurchase Loans from time to
time on a non-pro rata basis to the extent permitted by Sections 2.4(d) and 6.12
and (y) subsequent payments of the Loans will be applied to reflect any such
prior non pro rata Repurchases pursuant to Section 6.12.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Agreement to the contrary, subject to Sections 3.4(a) and
(b) of the Collateral Trust Agreement, after the Loans and all other amounts
under this Agreement shall have become due and payable in accordance with the
terms of Section 7.2 hereof, all amounts collected or received by the Collateral
Trustee, Administrative Agent or any Lender on account of the Loans or any other
amounts outstanding hereunder shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees) of
the Administrative Agent in connection with enforcing the rights of the Lenders
hereunder;

 

40



--------------------------------------------------------------------------------

SECOND, to payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ and consultants’ fees
pursuant to Section 9.5) of each of the Lenders in connection with enforcing
their rights hereunder;

FOURTH, to the payment of all accrued fees payable under this Agreement and the
other Credit Documents and all accrued interest on the Loans;

FIFTH, to the payment of the outstanding principal amount of the Loans;

SIXTH, to all other amounts and obligations due and payable hereunder or
otherwise and not repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion of the then outstanding Loans
held by such Lender) of amounts available to be applied pursuant to clauses
“FOURTH” and “FIFTH” above.

(c) The Lenders acknowledge and agree that the Collateral Trust Agreement
provides for the allocation of proceeds of and value of Collateral on the terms
set forth therein.

Section 2.9. Non-Receipt of Funds by the Administrative Agent.

(a) Unless the Administrative Agent shall have been notified in writing by the
Borrower, prior to the date on which any payment is due from it hereunder (which
notice shall be effective upon receipt) that the Borrower does not intend to
make such payment, the Administrative Agent may assume that the Borrower has
made or will make such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if the Borrower has not
in fact made such payment to the Administrative Agent, such Lender shall, on
demand, repay to the Administrative Agent the amount made available to such
Lender. If such amount is repaid to the Administrative Agent on a date after the
date such amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.

(b) A certificate of the Administrative Agent submitted to the Borrower or any
Lender with respect to any amount owing under this Section 2.9 shall be
conclusive in the absence of manifest error.

 

41



--------------------------------------------------------------------------------

Section 2.10. Inability to Determine Interest Rate.

Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for any Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans during such Interest Period,
the Administrative Agent shall forthwith give notice of such determination,
confirmed in writing, to the Borrower, and the Lenders at least two (2) Business
Days prior to the first day of such Interest Period. Unless the Borrower shall
have notified the Administrative Agent upon receipt of such telephone notice
that it wishes to rescind or modify its request regarding such LIBOR Rate Loans
any Loans that were requested to be made as LIBOR Rate Loans shall be made as
Base Rate Loans and any Loans that were requested to be converted into or
continued as LIBOR Rate Loans shall remain as or be converted into Base Rate
Loans. Until any such notice has been withdrawn by the Administrative Agent, no
further Loans shall be made as, continued as, or converted into, LIBOR Rate
Loans for the Interest Periods so affected.

Section 2.11. Illegality.

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Applicable Law or in the interpretation or application thereof by
the relevant Governmental Authority to any Lender shall make it unlawful for
such Lender or its Applicable Lending Office to make or maintain LIBOR Rate
Loans as contemplated by this Agreement or to obtain in the interbank
eurocurrency market through its Applicable Lending Office the funds with which
to make such Loans, (a) such Lender shall promptly notify the Administrative
Agent and the Borrower thereof, (b) the commitment of such Lender hereunder to
make LIBOR Rate Loans or continue LIBOR Rate Loans shall forthwith be suspended
until the Administrative Agent shall give notice that the condition or situation
which gave rise to the suspension shall no longer exist, and (c) such Lender’s
Loans then outstanding as LIBOR Rate Loans, if any, shall be converted on the
last day of the Interest Period for such Loans or within such earlier period as
required by law as Base Rate Loans. The Borrower hereby agrees promptly to pay
any Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender in making any repayment in accordance with
this Section 2.11 including, but not limited to, any interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans. A certificate as to any additional amounts payable pursuant to
this Section 2.11 submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Applicable Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section 2.11; provided that such efforts
shall not cause the imposition on such Lender of any additional costs or legal
or regulatory burdens deemed by such Lender in its sole discretion to be
material.

 

42



--------------------------------------------------------------------------------

Section 2.12. Requirements of Law.

(a) If the adoption of or any change in any Applicable Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject such Lender to any tax of any kind whatsoever with respect to
any LIBOR Rate Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for changes in the rate of tax on the
overall net income of such Lender or taxes otherwise excluded in
Section 2.14(a));

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to reduce any amount receivable
hereunder or under any Note, then, in any such case, the Borrower shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such additional cost or reduced amount receivable which such
Lender reasonably deems to be material as determined by such Lender with respect
to its LIBOR Rate Loans. A certificate as to any additional amounts payable
pursuant to this Section 2.12 submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Applicable Lending Office) to avoid or to
minimize any amounts which might otherwise be payable pursuant to this paragraph
of this Section 2.12; provided that such efforts shall not cause the imposition
on such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender to be material.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Applicable Law regarding capital adequacy or in the interpretation
or application thereof or compliance by such Lender or any corporation
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any central bank or Governmental
Authority made subsequent to the date hereof does or shall have the effect of
reducing the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount reasonably deemed by
such Lender to be material, then from time to time, within fifteen (15) days
after demand by such Lender, the Borrower shall pay to such Lender such
additional amount as shall be certified by such Lender as being required to
compensate it for such reduction. Such a certificate as to any additional
amounts payable under this Section 2.12 submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.

 

43



--------------------------------------------------------------------------------

(c) The agreements in this Section 2.12 shall survive the termination of this
Agreement and payment of the Notes and all other amounts payable hereunder.

Section 2.13. Indemnity.

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure of the Borrower to accept a borrowing after the Borrower has
given a notice in accordance with the terms hereof, (c) the failure of the
Borrower to make any prepayment after the Borrower has given a notice in
accordance with the terms hereof, and/or (d) the making by the Borrower of a
prepayment of a Loan, or the conversion thereof, on a day which is not the last
day of the Interest Period with respect thereto, in each case including, but not
limited to, any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. In furtherance and not in limitation of the foregoing, the Borrower
agrees to indemnify and hold each Lender harmless from any loss, cost or expense
which such Lender may sustain or incur as a consequence of (i) the payment of
any principal of any LIBOR Rate Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (ii) the
conversion of any LIBOR Rate Loan other than on the last day of an Interest
Period therefor or (iii) the failure to borrow, convert, continue or prepay any
LIBOR Rate Loan on the date specified in any notice delivered hereto. A
certificate as to any additional amounts payable pursuant to this Section 2.13
submitted by any Lender, through the Administrative Agent, to the Borrower
(which certificate must be delivered to the Administrative Agent within thirty
(30) days following such default, prepayment or conversion) shall be conclusive
in the absence of manifest error. The agreements in this Section 2.13 shall
survive termination of this Agreement and payment of the Notes and all other
amounts payable hereunder.

Section 2.14. Taxes.

(a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.14(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
income taxes or other tax imposed on or measured by the net income or profits of
a Lender, including in the nature of franchise taxes, pursuant to the laws of
the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein or as a result of a connection between such
Lender and any jurisdiction other than a connection solely resulting from
entering into this Agreement or the other transactions contemplated hereunder)
and all interest, penalties or similar liabilities with respect thereto (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges being referred to collectively as “Taxes”). If any Taxes are so levied
or imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note. The Borrower will furnish to the

 

44



--------------------------------------------------------------------------------

Administrative Agent as soon as practicable after the date the payment of any
Taxes is due pursuant to Applicable Law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 9.6(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY (or
successor forms) certifying such Lender’s entitlement to a complete exemption
from United States withholding tax with respect to payments to be made under
this Agreement and under any Note, or (ii) if the Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, Internal Revenue Service Form
W-8BEN, W-8ECI or W-8IMY as set forth in clause (i) above. In addition, each
Lender agrees that it will deliver, to the extent it may lawfully do so, upon
the Borrower’s request or upon such Lender becoming aware of the necessity
therefor, updated versions of the foregoing, as applicable, whenever the
previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from United
States withholding tax with respect to payments under this Agreement and any
Note. Notwithstanding anything to the contrary contained in Section 2.14(a), but
subject to the immediately succeeding sentence, (x) the Borrower shall be
entitled, to the extent it is required to do so by law, to deduct or withhold
Taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. federal income
tax purposes and (y) the Borrower shall not be obligated pursuant to
Section 2.14(a) hereof to gross-up payments to be made to a Lender in respect of
any such Taxes if (I) such Lender has not provided to the Borrower the Internal
Revenue Service Forms required to be provided to the Borrower pursuant to this
Section 2.14(b) and such Taxes are a result of failure to provide such Forms,
except to the extent that such failure to provide such Forms is attributable to
the Lender’s inability to provide such Forms as a result of the adoption or
change of any law, rule or regulation or change in the official interpretation
thereof by any federal, state, local court or governmental agency, authority,
instrumentality or regulatory or legislative body after the date on which such
Lender becomes a party to this Agreement, or (II) the obligation to make such
gross-up payments arises as a result of U.S. federal withholding tax law in
effect on the date such Lender becomes a party to this Agreement, except in the
case of a Lender that is an assignee under Section 9.6, to the extent such
Lender’s assignor, if any, would be entitled to receive such gross-up payments.
For the avoidance of doubt, the Borrower agrees to pay additional amounts and to
indemnify each Lender in the manner set forth in Section 2.14(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of the adoption or change of any law,
rule or regulation or change in the official interpretation thereof by any
federal, state or local court, or governmental agency, authority,
instrumentality or regulatory or legislative body, after the date on which such
Lender becomes a party to this Agreement, relating to the deducting or
withholding of Taxes.

 

45



--------------------------------------------------------------------------------

(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Applicable Lending Office) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this Section 2.14; provided that
such efforts shall not cause the imposition on such Lender of any additional
costs or legal or regulatory burdens deemed by such Lender in its sole
discretion to be material.

(d) If the Borrower pays any additional amount pursuant to this Section 2.14
with respect to a Lender, such Lender shall use reasonable efforts to obtain a
refund of tax or credit against its tax liabilities on account of such payment;
provided that the Borrower will bear all expenses involved in such efforts and
such Lender shall have no obligation to use reasonable efforts if either (i) it
is in an excess foreign tax credit position or (ii) it believes in good faith,
in its sole discretion, that claiming a refund or credit would cause adverse tax
consequences to it. In the event that such Lender receives such a refund or
credit, such Lender shall pay to the Borrower an amount that such Lender
determines, in its sole discretion, is equal to the net tax benefit obtained by
such Lender as a result of such payment by the Borrower, but only to the extent
of additional amounts paid by the Borrower under this Section 2.14 with respect
to the Taxes giving rise to such refund. Nothing contained in this Section 2.14
shall require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.14 to the
Borrower or any other party.

(e) The agreements in this Section 2.14 shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.

Section 2.15. Removal of Lenders.

The Borrower shall be permitted to replace with a replacement financial
institution reasonably satisfactory to the Administrative Agent any Lender that
requests reimbursement for amounts owing or payments of additional amounts
pursuant to Section 2.11, 2.12 or 2.14; provided that (i) such replacement does
not conflict with any Applicable Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender pursuant to the Credit Documents on or
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Section 2.13 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6(b) (provided that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (vi) until such time as such replacement shall be
consummated, the Borrower shall pay to the replaced Lender all additional
amounts (if any) required pursuant to Section 2.11, 2.12 or 2.14, as the case
may be, and (vii) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender. In the event any replaced Lender fails to
execute the agreements required under Section 9.6 in connection with an
assignment pursuant to this Section 2.15, the Administrative Agent may, upon two
(2)

 

46



--------------------------------------------------------------------------------

Business Days’ prior written notice to such replaced Lender, execute such
agreements on behalf of such replaced Lender. The Borrower shall not be entitled
to replace a Lender if, prior to such replacement, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such replacement cease to apply.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

Section 3.1. Financial Information.

(a) The unaudited pro forma consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at March 31, 2010 (including the notes thereto)
(the “Pro Forma Balance Sheet”), copies of which have heretofore been furnished
to each Lender, has been prepared giving effect (as if such events had occurred
on such date) to (i) the consummation of the Transactions, (ii) the Loans and
other Secured Obligations to be converted or issued on the Closing Date and the
use of proceeds thereof and (iii) the payment of fees and expenses in connection
with the foregoing. The Pro Forma Balance Sheet has been prepared based on the
best information available to the Borrower as of the date of delivery thereof,
and fairly presents in all material respects, on a pro forma basis, the
estimated financial position of the Borrower and its Consolidated Subsidiaries
as at March 31, 2010, assuming that the Transactions had actually occurred on
such date.

(b) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2009 and the related consolidated statements of
income, cash flows and changes in net assets for the Fiscal Year then ended,
reported on by a nationally recognized independent accounting firm acceptable to
the Administrative Agent, and the unaudited consolidated financial statements of
the Borrower for the Fiscal Quarter ended March 31, 2010, fairly present in all
material respects, in conformity with GAAP, the consolidated financial position
of the Borrower and its Consolidated Subsidiaries as of such dates and their
consolidated results of operations and changes in net assets for such periods
stated.

Section 3.2. No Material Adverse Change.

Since December 31, 2009 and after giving effect to the Transactions, there has
been no Material Adverse Change with respect to the Borrower and its
Subsidiaries, taken as a whole.

Section 3.3. Existence and Power.

Each Loan Party is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, is duly qualified to
transact business in every jurisdiction where, by the nature of its business,
such qualification is necessary, and has all organizational powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted except where the failure to be so qualified or
hold such powers, licenses, authorizations, consents and approvals could not
reasonably be expected to have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

Section 3.4. Compliance with Laws.

The Borrower and each of its Subsidiaries are in compliance with all Applicable
Laws, including, without limitation, all Environmental Laws and the Investment
Company Act, except where the failure to be in compliance could not reasonably
be expected to have a Material Adverse Effect.

Section 3.5. Organizational and Governmental Authorization; No Contravention.

The execution, delivery and performance by any of the Loan Parties of this
Agreement, the Notes and the other Credit Documents to which it is party (a) are
within such Loan Party’s organizational powers, (b) have been duly authorized by
all necessary organizational action, (c) require no action by or in respect of,
or filing with, any governmental body, agency or official, except as expressly
required by the Credit Documents, (d) do not contravene, or constitute a default
under, any provision of any Applicable Law or of the certificate of
incorporation or by-laws or equivalent organizational document of such Loan
Party or of any agreement, judgment, injunction, order, decree, contractual
obligation or other instrument binding upon the Borrower or any of its
Subsidiaries (provided no representation is made hereby with respect to the 2020
Notes), and (e) except for Liens created by this Agreement and the other Credit
Documents, do not result in the creation or imposition of any Lien on any asset
of the Borrower or any of its Subsidiaries.

Section 3.6. All Consents Required.

All approvals, authorizations, consents, orders or other actions of any Person
or of any Governmental Authority (if any) required in connection with the due
execution, delivery and performance by the Loan Parties of this Agreement and
any Credit Document to which any Loan Party is a party have been obtained.

Section 3.7. Binding Effect.

This Agreement has been, and the Notes and the other Credit Documents, when
executed and delivered in accordance with this Agreement, will have been, duly
executed and delivered by each Loan Party thereto. This Agreement constitutes a
valid and binding agreement of each Loan Party enforceable in accordance with
its terms, and the Notes and the other Credit Documents, when executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of each Loan Party enforceable in accordance with their respective
terms, provided that the enforceability hereof and thereof is subject in each
case to general principles of equity and to Insolvency Laws.

Section 3.8. Litigation.

Except as set forth on Schedule 3.8, there is no investigation, action, suit or
proceeding pending, or to the knowledge of any Loan Party threatened, against or
affecting the Borrower or any of its Subsidiaries before any court or arbitrator
or any governmental body, agency or

 

48



--------------------------------------------------------------------------------

official that could reasonably be expected to have a Material Adverse Effect or
that in any manner draws into question the validity or enforceability of, or
could impair the ability of any Loan Party to perform its obligations under,
this Agreement, the Notes or any of the other Credit Documents.

Section 3.9. Investment Company Act.

The Borrower is an “investment company” that has elected to be regulated as a
“business development company” within the meaning of the Investment Company Act
and qualifies as a RIC.

Section 3.10. Margin Stock.

Neither the Borrower nor any of its Subsidiaries is engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any Margin Stock.
No portion of the proceeds of any Loan hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Debt that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulation T, U or X of the Board of Governors of the Federal Reserve System.

Section 3.11. Compliance with ERISA.

(a) The Borrower and each member of the Controlled Group have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Single Employer Plan and are in compliance in all material
respects with the presently applicable provisions of ERISA and the Code, and
have not incurred any liability to the PBGC (other than premiums) or a Plan
under Title IV of ERISA. Neither the Borrower nor any member of the Controlled
Group has filed an application for a waiver, pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of the minimum funding standard with respect to
any Single Employer Plan and there has been no determination that any Single
Employer Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA) that could reasonably be
expected to result in a material liability to the Borrower. Neither the Borrower
nor any member of the Controlled Group has received any notice from the PBGC or
a plan administrator relating to an intention to terminate any Single Employer
Plan or to appoint a trustee to administer any Single Employer Plan, in each
case under Section 4041(c) or 4042 of ERISA.

(b) Neither the Borrower nor any member of the Controlled Group (i) has failed
to make any required contribution to a Multiemployer Plan, (ii) has received
notice of any determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in Reorganization or in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 of ERISA), or (iii) expects to
incur any liability to a Multiemployer Plan for Withdrawal Liability that, in
case of any of the events in (i), (ii) or (iii), could individually or in the
aggregate reasonably be expected to result in material liability to the Borrower
or any member of the Controlled Group.

 

49



--------------------------------------------------------------------------------

(c) None of the assets of the Borrower or any of its Subsidiaries constitute
“plan assets,” within the meaning of ERISA, the Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Agreement, and the borrowing and repayment of amounts hereunder, do not and
will not constitute non-exempt Prohibited Transactions.

Section 3.12. Subsidiaries.

Each of the Borrower’s Subsidiaries is an entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as the case may be, is duly qualified to transact
business in every jurisdiction where, by the nature of its business, such
qualification is necessary, and has all organizational powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted except where the failure to be so qualified or
hold such powers, licenses, authorizations, consents and approvals could not
reasonably be expected to have a Material Adverse Effect. On the Closing Date
(a) Schedule 3.12 sets forth the name and jurisdiction of incorporation of each
Subsidiary of the Borrower and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party and whether or not such
Subsidiary is an SPE Subsidiary, a Foreign Subsidiary, an Excluded Subsidiary or
a Subsidiary Guarantor and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Security Documents.

Section 3.13. Ownership of Property; Liens.

The Borrower and each of its Subsidiaries has title to its properties sufficient
for the conduct of its business, and none of such property is subject to any
Lien except as permitted in Section 6.2.

Section 3.14. Taxes.

There have been filed, on behalf of the Borrower and its Subsidiaries, complete
and correct copies of all federal and all material state and local income,
excise, property and other tax returns which are required to be filed by them
and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Borrower or any of its Subsidiaries have been
timely paid in full (other than taxes the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the
Borrower). The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of taxes or other governmental charges are adequate
in all material respects. United States income tax returns of the Borrower and
its Subsidiaries have been examined and closed through the Borrower’s tax year
ended September 30, 2005.

 

50



--------------------------------------------------------------------------------

Section 3.15. Patents, Trademarks, Etc.

To the best of its knowledge, the Borrower and each of its Subsidiaries owns, or
is licensed to use, all patents, trademarks, trade names, copyrights,
technology, know-how and processes, service marks and rights with respect to the
foregoing that are (a) used in or necessary for the conduct of their respective
businesses as currently conducted and (b) material to the businesses, assets,
operations, properties, prospects or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole. To the best of its knowledge,
the use of such patents, trademarks, trade names, copyrights, technology,
know-how, processes and rights with respect to the Borrower and its
Subsidiaries, does not infringe on the rights of any Person.

Section 3.16. Insolvency.

After giving effect to the execution and delivery of the Credit Documents, the
Public Note Documents and the consummation of the Transactions to occur on or
before the Closing Date, the Borrower will not be “insolvent,” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code
or Section 2 of the Uniform Fraudulent Transfer Act, or any other applicable
state law pertaining to fraudulent transfers, as each may be amended from time
to time, or be unable to pay its debts generally as such debts become due, or
have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated, or intend to incur, or believe that it has
incurred, debts that would be beyond its ability to pay as such debts matured.

Section 3.17. Capital Stock.

All Capital Stock, debentures, bonds, notes and all other securities issued by
the Borrower and its Subsidiaries presently issued and outstanding are validly
and properly issued in accordance with all Applicable Laws, including, but not
limited to, the “Blue Sky” laws of all applicable states and the federal
securities laws. The issued shares of Capital Stock of the Borrower’s
Subsidiaries are owned by the Borrower free and clear of any Lien or adverse
claim except for Liens permitted by Section 6.2. At least a majority of the
issued shares of Capital Stock of each of the other Subsidiaries of the Borrower
(other than Wholly Owned Subsidiaries) is owned by the Borrower free and clear
of any Lien or adverse claim except for Liens permitted by Section 6.2.

Section 3.18. Available Assets.

(a)(i) The information contained in the Quarterly Report most recently delivered
pursuant to Section 5.1(c) is as of the date of such Quarterly Report an
accurate and complete listing in all material respects of all Available Assets
as of the date provided therein, and the information contained therein with
respect to the identity of such Available Assets and the amounts owing
thereunder is as of the date provided therein true and correct in all material
respects, (ii) each Available Debt Asset and Available Structured Product Asset
of the Borrower is an Eligible Debt Investment or Eligible Structured Product
Investment, as applicable, owned directly by the Borrower, (iii) each Available
Equity Asset of the Borrower is an Eligible Equity Investment, (iv) each
Available Debt Securitization Asset is an Eligible On-Balance Sheet
Securitization, and (v) the Borrower or other Loan Party owns and has marketable
title to the Available Assets owned by it, and each such Available Asset and the
Related Property is free and clear of any Lien of any Person (other than
Inchoate Liens or, in the case of Related Property, Permitted Liens) and in
compliance with all Applicable Laws;

 

51



--------------------------------------------------------------------------------

(b) the Borrower has not authorized the filing of and is not aware of any
financing statements against the Borrower that include a description of
collateral covering the Available Assets other than any financing statement
naming the Collateral Trustee as secured party or any financing statement that
has been terminated;

(c) the Borrower is not aware of the filing of any judgment or tax Lien filings
against the Borrower; and

(d) each Available Asset was originated without any fraud or material
misrepresentation by the Borrower or, to the best of the Borrower’s knowledge,
on the part of the Obligor.

Section 3.19. Labor Matters.

There are no significant strikes, lockouts, slowdowns or other labor disputes
against the Borrower or any Subsidiary of the Borrower pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payment made to
employees of the Borrower and each Subsidiary of the Borrower have not been in
violation of the Fair Labor Standards Act or any other applicable federal, state
or foreign law dealing with such matters. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the
Borrower or any Subsidiary is bound.

Section 3.20. Full Disclosure.

All information furnished in writing by the Borrower to the Administrative Agent
or any Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is true and accurate and complete in all
material respects and based on reasonable estimates on the date as of which such
information is dated or certified, and none of such information is incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made as of the time when
made or delivered.

Section 3.21. No Default.

(a) After giving effect to the execution and delivery of the Credit Documents
and the consummation of the Transactions to occur on or before the Closing Date,
neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any agreement, instrument or undertaking to which it is a party or by
which it or any of its property is bound that could reasonably be expected to
have or cause a Material Adverse Effect. No event has occurred and is continuing
and no condition exists which constitutes or may be reasonably expected to
constitute a Default or Event of Default.

(b) After giving effect to the execution and delivery of the Credit Documents
and the consummation of the Transactions to occur on or before the Closing Date,
none of ECAS or any of its Subsidiaries is in default under or with respect to
any agreement, instrument or undertaking to which it is a party or by which it
or any of its property is bound that could reasonably be expected to have or
cause a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

Section 3.22. PATRIOT Act.

Neither the Borrower nor any Affiliate of the Borrower is (a) a country,
territory, organization, person or entity named on an OFAC list, (b) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a Non-Cooperative Jurisdiction by the Financial
Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (c) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 (the “PATRIOT Act”), i.e., a foreign bank that does
not have a physical presence in any country and that is not affiliated with a
bank that has a physical presence and an acceptable level of regulation and
supervision; or (d) a person or entity that resides in or is organized under the
laws of a jurisdiction designated by the United States Secretary of the Treasury
under Section 311 or 312 of the PATRIOT Act as warranting special measures due
to money laundering concerns.

Section 3.23. Security Documents.

(a) The Security Agreement is effective to create in favor of the Collateral
Trustee, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. In
the case of the Pledged Stock described in the Security Agreement, when stock
certificates representing such Pledged Stock, together with related undated
stock powers in blank, are delivered to the Collateral Trustee (or its agent or
bailee), in the case of the Pledged Notes described in the Security Agreement,
when instruments or certificated securities representing such Pledged Notes,
together with related undated note powers in blank are delivered to the
Collateral Trustee (or its agent or bailee), in the case of deposit accounts and
amounts on deposit therein, when deposit account control agreements are executed
and delivered by the appropriate parties, and in the case of the other
Collateral described in the Security Agreement, when financing statements and
other filings in appropriate form are filed in the appropriate offices, the
security interest granted pursuant to the Security Agreement in such Collateral
(to the extent a security interest in such Collateral can be perfected under
Article 9 of the UCC by the delivery of such instruments or certificated
securities or the filing of financing statements, as applicable) shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Secured Obligations, in each case prior and superior in right
to any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 6.2 and except, in the case of Pledged Stock,
Inchoate Liens and Liens permitted by Section 6.2(n)).

(b) Each of the Mortgages, when executed and delivered, will be effective to
create in favor of the Collateral Trustee, for the benefit of the Secured
Parties, a legal, valid and enforceable Lien on the Mortgaged Properties
described therein and proceeds thereof, and when the Mortgages are filed in the
appropriate mortgage recording offices, each such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Secured Obligations, in each case prior and superior in right
to any other Person (other than Inchoate Liens, minor defects in title that do
not interfere with ordinary conduct of business and Liens permitted by
Section 6.2(f), (i), (j) and (m)). As of the Closing Date, no Loan Party owns
any real property.

 

53



--------------------------------------------------------------------------------

(c) As of the Closing Date, the Borrower and its Subsidiaries do not have any
Deposit Accounts or Securities Accounts except as set forth on Schedule 3.23.
Except as contemplated by Section 5.16(c), as of the Closing Date, all Deposit
Accounts and Securities Accounts listed on Schedule 3.23 (other than such
Deposit Accounts and Securities Accounts constituting Excluded Assets) are
subject to Deposit Account Control Agreements or Securities Account Control
Agreements, as applicable, in favor of the Collateral Trustee.

Section 3.24. Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and, with respect to
Section 3.24(a), (c) and (e) below, to the knowledge of the Borrower:

(a) the facilities and properties owned, leased or operated by the Borrower or
any Subsidiary (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or result
in the Borrower incurring liability under, any Environmental Law;

(b) neither the Borrower nor any Subsidiary has received or has knowledge of any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by the Borrower or
any Subsidiary (the “Business”), nor does the Borrower have knowledge that any
such notice is being threatened, which could result in the Borrower incurring
liability under any Environmental Law;

(c) neither the Borrower nor any Subsidiary has transported or disposed of
Materials of Environmental Concern from the Properties in violation of, or in a
manner or to a location that could result in the Borrower incurring liability
under, any Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties or any other location in violation of, or in a manner that could
result in the Borrower incurring liability under, any applicable Environmental
Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor, to the knowledge of the Borrower are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties or any other location arising from or related
to the operations of the Borrower or any Subsidiary or in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws; and

 

54



--------------------------------------------------------------------------------

(f) neither the Borrower nor any Subsidiary has assumed by contract any
liability of any other Person under Environmental Laws.

Section 3.25. Certain Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Public Note Documents,
including any amendments, supplements or modifications with respect to any of
the foregoing entered into on or prior to the date hereof.

Section 3.26. Public Notes. Upon consummation of the Debt Restructuring, the
unpaid principal balance of the Public Notes shall be $1,030,829,467, consisting
of the following amounts by series: $524,098,000 aggregate principal amount of
the Borrower’s Senior Secured Non-Amortizing Call-Protected Adjustable Fixed
Rate Dollar Notes due 2013, $4,300,000 aggregate principal amount of the
Borrower’s Senior Secured Non-Amortizing Call-Protected Floating Rate Dollar
Notes due 2013 and $502,431,467 aggregate principal amount at maturity of the
Borrower’s Senior Secured Amortizing Adjustable Fixed Rate Dollar Notes due
2013.

Section 3.27. Restricted Payments. Since December 31, 2009, the Borrower and
each of its Subsidiaries have not declared or made, or agreed to incur any
obligation to declare or make, any Restricted Payment other than Restricted
Payments that would have been permitted under this Agreement if it had been in
effect on January 1, 2010.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.1. Conditions to Closing.

The obligation of each Lender to convert its Existing Revolving Loans to Loans
on the Closing Date is subject to the satisfaction of the following conditions
precedent:

(a) Execution of Credit Agreement and Credit Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a duly
authorized officer of each party hereto, (ii) for the account of each Lender
that requests a Note, a Note, and (iii) counterparts of each other Credit
Document, executed by the duly authorized officers of the parties thereto.

(b) Closing Payment. The Administrative Agent shall have received the Closing
Payment out of the Total Closing Payment to be made by the Borrower on the
Closing Date.

(c) Interest and Fees under Existing Credit Agreement. The unpaid interest on
the Existing Revolving Loans and unpaid fees and expenses under the Existing
Credit Agreement accrued to the Closing Date shall have been paid in full in
cash by the Borrower.

(d) PATRIOT Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for the benefit of itself and the Lenders,
provided by the Borrower that sets forth information required by the PATRIOT Act
including, without limitation, the identity of the Borrower, the name and
address of the Borrower and other information that will allow the Administrative
Agent or any Lender, as applicable, to identify the Borrower in accordance with
the PATRIOT Act.

 

55



--------------------------------------------------------------------------------

(e) Debt Restructuring. The Debt Restructuring (other than with respect to the
2020 Notes) shall have been (or shall concurrently with the Closing Date be)
consummated on terms satisfactory to the Administrative Agent.

(f) Authority Documents. The Administrative Agent shall have a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit E,
with appropriate insertions and attachments, including the following:

(i) Certificate of Incorporation, Etc. Copies of the certificate of
incorporation or other charter or formation documents of such Loan Party,
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its organization.

(ii) Resolutions. Copies of resolutions of the board of directors (or executive
committee thereof) of such Loan Party approving and adopting the Credit
Documents and the transactions contemplated therein and authorizing execution
and delivery thereof, certified by an officer of such Loan Party as of the
Closing Date to be true and correct and in force and effect as of such date.

(iii) Bylaws. A copy of the bylaws of such Loan Party, certified by an officer
of such Loan Party as of the Closing Date to be true and correct and in force
and effect as of such date.

(iv) Good Standing. Copies of (i) certificates of good standing, existence or
its equivalent with respect to such Loan Party, each certified as of a recent
date by the appropriate Governmental Authorities of the state of organization,
and each other state in which such Loan Party is qualified to do business; and
(ii) to the extent readily available, a certificate indicating payment of all
corporate and other franchise taxes certified as of a recent date by the
appropriate governmental taxing authorities.

(v) Incumbency. An incumbency certificate of such Loan Party, certified by a
secretary or assistant secretary to be true and correct as of the Closing Date,
in form and substance satisfactory to Administrative Agent.

(g) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Weil, Gotshal & Manges LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit H.

(h) Fees and Expenses. The Administrative Agent shall have received payment of
(i) all fees, if any, owing pursuant to Section 2.3 and (ii) all reasonable
expenses of the Administrative Agent for which customary invoices have been
presented, at least two Business Days before the Closing Date.

 

56



--------------------------------------------------------------------------------

(i) Litigation. Except as set forth on Schedule 3.8, there shall not exist any
pending or, to the knowledge of the Borrower, threatened litigation,
investigation, bankruptcy or insolvency, injunction, order or claim affecting or
relating to the Borrower or any of its Subsidiaries, this Agreement and the
other Credit Documents, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date that could reasonably be
expected to result in a Material Adverse Effect.

(j) Government Consent. The Administrative Agent shall have received evidence
that all governmental, shareholder and material third party consents and
approvals necessary in connection with the Transactions and other transactions
contemplated hereby have been obtained.

(k) Financial Statements. The Administrative Agent and the Lenders shall have
received (i) the Pro Forma Balance Sheet and (ii) copies of the financial
statements referred to in Section 3.1 hereof.

(l) Projections. The Administrative Agent shall have received financial
projections of the Borrower and the Consolidated Subsidiaries for Fiscal Years
2010 through 2013.

(m) Solvency Certificate; Financial Condition Certificate. The Administrative
Agent shall have received:

(i) a certificate, in form and substance satisfactory to the Administrative
Agent and certified as accurate by a Responsible Officer, which shall document
the solvency of the Borrower and its Subsidiaries, taken as a whole, after
giving effect to the Transactions; and

(ii) a certificate, in form and substance satisfactory to the Administrative
Agent and certified as accurate by a Responsible Officer, which shall certify
pro forma compliance by the Borrower and its Subsidiaries as of the Closing Date
with the financial covenants contained in Section 5.9 hereof.

(n) Officer’s Certificate. The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Borrower as of the Closing
Date stating that immediately after giving effect to this Agreement (including
the conversion of the Existing Revolving Loans in accordance with
Section 2.1(a)), the other Credit Documents, and the other Transactions, (i) no
Default or Event of Default exists and (ii) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects.

(o) Pledged Stock; Stock Powers; Pledged Notes. To the extent not previously
delivered, the Collateral Trustee shall have received, subject to the Collateral
Trust Agreement (i) the certificates, if any, representing the shares of Capital
Stock pledged pursuant to the Security Agreement, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof, (ii) each promissory note pledged pursuant to the
Security Agreement, together with note powers or other instruments of transfer
with respect thereto endorsed in blank and (iii) any such other certificates,
certificated securities and instruments and such related instruments of transfer
required to be delivered on the Closing Date pursuant to the Security Agreement.

 

57



--------------------------------------------------------------------------------

(p) Filings, Registrations and Recordings. All documents and instruments,
including UCC financing statements, required by law or in accordance with the
terms of the Collateral Trust Agreement, to be filed, registered or recorded to
create the Liens intended to be created by the Security Documents and perfect
such Liens to the extent required by, and with the priority required by the
Collateral Trust Agreement, shall have been executed or shall be in proper form
for filing, subject only to exceptions permitted pursuant to the Collateral
Trust Agreement.

(q) Control Agreements. Except as contemplated by Section 5.16(c), the
Collateral Trustee shall have received a Deposit Account Control Agreement or a
Securities Account Control Agreement, as applicable, executed by all parties
thereto with respect to each Deposit Account and each Securities Account
required to be pledged by any Loan Party to the Collateral Trustee pursuant to
this Agreement, the Security Agreement or any other Credit Document, including
without limitation those listed on Schedule 3.23, in each case in form and
substance in accordance with the Collateral Trust Agreement; provided however
that Deposit Account Control Agreements and Securities Account Control
Agreements shall not be required to be delivered with respect to any Excluded
Assets.

(r) Insurance. The Collateral Trustee shall have received insurance certificates
satisfying the requirements of Section 5.5 of this Agreement.

(s) Existing Letters of Credit. The Existing Letters of Credit shall have been
terminated or withdrawn as obligations under the Existing Credit Agreement and
this Agreement.

(t) Additional Matters. All other documents and legal matters in connection with
the Transactions shall be satisfactory in form and substance to the
Administrative Agent and its counsel.

(u) Representations and Warranties. The representations and warranties made by
the Loan Parties herein or which are contained in any certificate furnished at
any time under or in connection herewith shall be true and correct in all
material respects on and as of the Closing Date as if made on and as of the
Closing Date (except for those which expressly relate to an earlier date);
provided that, in each case such materiality qualifier shall not be applicable
to any representations or warranties that are already qualified or modified by
materiality in the text thereof.

(v) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Closing Date or after giving effect to the
Debt Restructuring unless such Default or Event of Default shall have been
waived in accordance with this Agreement.

 

58



--------------------------------------------------------------------------------

ARTICLE V.

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date, and
thereafter until no Note remains outstanding and unpaid and the Obligations
(other than Contingent Indemnification Obligations) under the Credit Documents,
together with interest, fees and all other amounts owing to the Administrative
Agent or any Lender hereunder, are paid in full, the Borrower shall, and shall
cause each of its Subsidiaries, to:

Section 5.1. Financial Statements.

Furnish to the Administrative Agent and each of the Lenders:

(a) Annual Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each Fiscal Year of the Borrower, a copy of
the consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as at the end of such Fiscal Year and the related consolidated statement of
income, cash flows and changes in net assets of the Borrower and its
Consolidated Subsidiaries for such year, audited by a firm of independent
certified public accountants reasonably acceptable to the Administrative Agent,
setting forth in each case in comparative form the figures for the preceding
Fiscal Year, reported on without a “going concern” or like qualification,
exception, explanatory paragraph or assumption (for Fiscal Year 2010 and
thereafter), or qualification or assumption indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification; provided, that to
the extent such reports are filed with the SEC and publicly available no
additional copies need to be provided to the Administrative Agent or the
Lenders;

(b) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each Fiscal Quarter of the Borrower, a
company-prepared consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at the end of such period and related company-prepared
consolidated statements of income, cash flows and changes in net assets for the
Borrower and its Consolidated Subsidiaries for such quarterly period and for the
portion of the Fiscal Year ending with such period, in each case setting forth
in comparative form the figures for the corresponding period or periods of the
preceding Fiscal Year (subject to normal recurring year-end audit adjustments)
certified as to fairness of presentation, GAAP and consistency by a Responsible
Officer of the Borrower; provided that to the extent such reports are filed with
the SEC and publicly available no additional copies need to be provided to the
Administrative Agent or the Lenders; and

(c) Monthly/Quarterly Reports. As soon as available and in any event (i) within
thirty (30) days after the end of each of the first two Fiscal Months in any
Fiscal Quarter (the “Monthly Report”), and (ii) within (x) forty-five (45) days
after the end of each of the first three Fiscal Quarters in any Fiscal Year and
(y) ninety (90) days after the end of the last Fiscal Quarter in any Fiscal Year
(the “Quarterly Report”), in each case beginning with Fiscal Quarter ending
June 30, 2010, a company–prepared report in the form attached hereto as Exhibit
G and Exhibit I, respectively, or such other form as agreed to by the Borrower
and the Administrative Agent;

all such financial statements described in the preceding paragraphs (a) and
(b) to fairly present in all material respects the financial condition, results
from operations and cash flows of the entities and for the periods specified and
to be prepared in reasonable detail and in accordance with GAAP (subject, in the
case of interim statements, to normal recurring year-end

 

59



--------------------------------------------------------------------------------

audit adjustments) applied consistently throughout the periods reflected
therein. The Borrower’s quarterly filings on Form 10-Q and annual filings on
Form 10-K will include a description of Investments held by the Borrower and its
Subsidiaries and will identify such Investments as Collateral or non-Collateral
and, if Collateral, will further identify such Investments by category (e.g.,
senior secured term Debt, subordinated Debt, etc.), all in the form attached
hereto as Exhibit J or such other form as agreed to by the Borrower and the
Administrative Agent. Further, the Borrower agrees to deliver to the
Administrative Agent quarterly and annual descriptions of such Investments in
the event the Borrower ceases to make Form 10-Q and Form 10-K filings, no later
than the dates on which financial statements are required to be delivered
pursuant to Sections 5.1(a) and (b).

Section 5.2. Certificates; Other Information.

Furnish to the Administrative Agent (and each of the Lenders in the case of
paragraph (a) below and to the Collateral Trustee in the case of paragraph
(c) below):

(a) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer,
substantially in the form of Exhibit F (each a “Compliance Certificate”),
stating (w) that such financial statements present fairly in all material
respects the financial position, results from operations and cash flows of the
Borrower and its Consolidated Subsidiaries for the periods indicated in
conformity with GAAP applied on a consistent basis, (x) the amount required to
be applied to the repayment of the Loans pursuant to Section 2.4(c) with respect
to events that occurred during such period that has been set off against the
Excess Closing Payment in accordance with the proviso set forth at the end of
Section 2.4(b), (y) that each Loan Party during such period observed or
performed in all material respects all of its covenants and other agreements,
and satisfied in all material respects every condition, contained in this
Agreement and the other Credit Documents to be observed, performed or satisfied
by it; provided that, in each case such materiality qualifier shall not be
applicable to any covenants, conditions or agreements that are already qualified
or modified by materiality in the text thereof, and (z) that such Responsible
Officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate and if any Default then exists, setting forth the
details thereof and the action which such Loan Party is taking or proposes to
take with respect thereto, and including calculations in reasonable detail
required to indicate compliance with Section 5.9 as of the last day of such
period;

(b) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request; provided that any Portfolio Investment Information shall (i) only be
required to be disclosed to the Administrative Agent and (ii) subject to
Section 9.23, if no Notice of Acceleration is in effect, shall only be disclosed
to the Lenders with the Borrower’s prior written consent, which consent may be
limited to disclosure to Lenders that are not Competitors.

(c) concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a report of a reputable insurance broker with respect to
insurance required pursuant to Section 5.5, and such supplemental reports with
respect thereto as the Collateral Trustee may from time to time reasonably
request; and

 

60



--------------------------------------------------------------------------------

(d) any legal opinion delivered under the Indenture or any corresponding
agreement in respect of Permitted Refinancing Debt after the Closing Date to the
extent relating to the creation or perfection of any security interest in the
Collateral and cause such opinion to be addressed to and for the benefit of the
Lenders.

Section 5.3. Payment of Taxes and Other Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, (subject, where applicable, to specified grace
periods) all its taxes (Federal, state, local and any other taxes) assessments,
governmental charges, claims for labor, supplies, rent and other obligations and
liabilities of whatever nature (other than with respect to the 2020 Notes) and
any additional costs that are imposed as a result of any failure to so pay,
discharge or otherwise satisfy such taxes, obligations and liabilities, except
when the amount or validity of any such taxes, obligations and liabilities is
currently being contested in good faith by appropriate proceedings and reserves,
if applicable, in conformity with GAAP with respect thereto have been provided
on the books of the Borrower.

Section 5.4. Maintenance of Existence.

Except as otherwise permitted by Sections 6.3 and 6.10, continue to engage in
business of the same general type as now conducted by it on the Closing Date
and, preserve and maintain its existence, rights, franchises and privileges in
the jurisdiction of its formation, and qualify and remain qualified in good
standing in each jurisdiction where the failure to maintain such existence,
rights, franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect. The Borrower shall, and shall cause
its Subsidiaries to, comply in all material respects with all “corporate
separateness” requirements applicable to SPE Subsidiaries with respect to
Securitization Transactions.

Section 5.5. Maintenance of Property; Insurance.

Maintain all of its properties and assets necessary to the conduct of its
business in good condition, repair and working order, ordinary wear and tear
excepted. The Borrower will maintain, and will cause each Subsidiary of the
Borrower to maintain (either in the name of the Borrower or in such Subsidiary’s
own name), with financially sound and reputable companies, insurance policies
(i) insuring the Inventory, Fixtures, Equipment and Vehicles against loss by
fire, explosion, theft and such other casualties and (ii) insuring the Borrower
or relevant Subsidiary against liability for personal injury and property damage
relating to such Inventory, Fixtures, Equipment and Vehicles, such policies in
each case to be in such form and amounts and having such coverage against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar business.

Section 5.6. Inspection of Property; Books and Records.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to its business and activities;

 

61



--------------------------------------------------------------------------------

(b) Permit with reasonable prior notice, which notice shall not be required in
the case an Event of Default shall have occurred and be continuing or an Asset
Coverage Noncompliance Period is in effect, the Administrative Agent or its
designee, at the expense of the Borrower, to perform periodic field audits and
investigations of the Borrower and the Collateral, from time to time, provided
that the field examinations at the Borrower’s headquarters in Bethesda, Maryland
or at any of the Borrower’s other offices shall be no more frequent than twice
each Fiscal Year unless an Event of Default has occurred and is continuing or an
Asset Coverage Noncompliance Period is in effect, in which case there shall be
no such limitation on the number of field examinations (which shall be at the
Borrower’s expense);

(c) Permit a single representative of the Administrative Agent on behalf of
requesting Lenders at the expense of such Lenders prior to the occurrence of an
Event of Default or Asset Coverage Noncompliance Period, and at the Borrower’s
expense when an Event of Default is continuing or during an Asset Coverage
Noncompliance Period, to visit and inspect any of their respective properties,
to examine and make abstracts from any of their respective books and records
(including computer tapes and disks) and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants; provided that, subject to Section 9.23, if no Notice of
Acceleration is in effect, any Portfolio Investment Information contained in
such report or other document with respect to such inspection shall only be
provided to the Lenders with the Borrower’s prior written consent, which consent
may be limited to disclosure to Lenders that are not Competitors. The Borrower
agrees to, and to cause its Subsidiaries to, cooperate and assist in such visits
and inspections, in each case at such reasonable times and as often as may
reasonably be desired; and

(d) If a Default or Event of Default has occurred and is continuing or if an
Asset Coverage Noncompliance Period is in effect, the Administrative Agent shall
be entitled to retain a financial advisor of its choosing (at the Borrower’s
expense) to conduct (or assist the Administrative Agent in conducting) the
audits, investigations, inspections and examinations described in the preceding
clauses (b) and (c) and to perform reasonable due diligence and other reasonable
and customary services; provided that such financial advisor agrees to maintain
the confidentiality of any Information as provided in Section 9.15 and that,
subject to Section 9.23, if no Notice of Acceleration is in effect, any
Portfolio Investment Information contained in such report or other document with
respect to such inspection shall only be provided to the Lenders with the
Borrower’s prior written consent, which consent may be limited to disclosure to
Lenders that are not Competitors.

Section 5.7. Notices.

Promptly following the occurrence of an event or condition consisting of an
Asset Coverage Noncompliance Period, a Default or Event of Default, give written
notice to the Administrative Agent (provided that in no event shall such notice
be provided later than three (3) Business Days after the Borrower or any other
Loan Party obtains actual knowledge thereof), and promptly (but in no event
later than five (5) Business Days after Borrower or any other Loan Party obtains
actual knowledge thereof) give written notice of the following to the
Administrative Agent (which shall promptly transmit such notice to each Lender):

(a) the occurrence of any default or event of default under any Contractual
Obligation of the Borrower or any Subsidiary involving a monetary claim in
excess of $25,000,000 (other than under the 2020 Notes);

 

62



--------------------------------------------------------------------------------

(b) any order, judgment or decree exceeding $25,000,000 having been entered
against the Borrower or any Subsidiary;

(c)(i) the occurrence of any non-exempt Prohibited Transaction; the occurrence
or expected occurrence of any Reportable Event with respect to any Single
Employer Plan or, to the knowledge of the Borrower, any Multiemployer Plan; a
failure by Borrower or any member of the Controlled Group to make any required
contribution to a Plan or the filing by Borrower or any member of the Controlled
Group, pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan; a determination that any Single Employer Plan is in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA); the institution of proceedings by the PBGC, Borrower or any member of
the Controlled Group to terminate a Single Employer Plan or the incurrence by
Borrower or any member of the Controlled Group of liability under Title IV of
ERISA with respect to the termination of any Single Employer Plan, including,
but not limited to the creation of any Lien in favor of the PBGC (other than a
Lien permitted by Section 6.2) or a Single Employer Plan; or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan or receipt of a determination that any such Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); or (ii) the institution of proceedings or the taking
of any other action by the PBGC or Borrower or any member of the Controlled
Group or any Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or
determination that any Multiemployer Plan is in “endangered” or “critical”
status;

(d) any notice of any violation received by Borrower or a Subsidiary from any
Governmental Authority;

(e) any litigation or proceeding affecting any Loan Party (i) in which the
amount involved is $25,000,000 or more and not covered by insurance or
(ii) which relates to any Credit Document; and

(f) any other development or event that could reasonably be expected to cause a
Material Adverse Effect.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto. In the case of any notice of a Default or Event of Default, the
Borrower shall specify that such notice is a Default or Event of Default notice
on the face thereof.

 

63



--------------------------------------------------------------------------------

Section 5.8. Environmental Laws.

(a) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, comply with and use
commercially reasonable efforts to ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws; and

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect.

Section 5.9. Financial Covenants.

Cause:

(a) Ratio of Adjusted Operating Cash Flow to Interest Expense. The ratio of the
Adjusted Operating Cash Flow to Interest Expense of the Borrower and its
Consolidated Subsidiaries, determined as of the last day of each Fiscal Quarter
(beginning with the first full Fiscal Quarter ending after the Closing Date) for
the period of four (4) consecutive Fiscal Quarters ended on such day, to be
greater than or equal to (i) 1.20 to 1.00 at the end of each Fiscal Quarter in
Fiscal Year 2010, (ii) 1.15 to 1.00 at the end of each Fiscal Quarter in Fiscal
Year 2011 and (iii) 1.30 to 1.00 at the end of each Fiscal Quarter thereafter.

(b) Ratio of Total Pledged Assets to Secured Debt. The ratio of Total Pledged
Assets to Secured Debt (“Asset Coverage Ratio”) (i) determined as of the last
day of each Fiscal Quarter (beginning with the first full Fiscal Quarter ending
after the Closing Date), to be greater than or equal to 1.00 to 1.00 as of the
last day of any Fiscal Quarter and (ii) determined as of the last day of at
least one of any two consecutive Fiscal Quarters (beginning with the Fiscal
Quarter ending on or about March 31, 2010), (A) for any Fiscal Quarter ending in
Fiscal Year 2010, to be greater than or equal to 1.15 to 1.00, (B) for any
Fiscal Quarter ending in Fiscal Year 2011, to be greater than or equal to 1.20
to 1.00 and (C) for any Fiscal Quarter ending thereafter, to be greater than or
equal to 1.25 to 1.00; provided that, at the option of the Borrower, if during
any one Fiscal Quarter ending after the Closing Date, the VIX Index is greater
than or equal to 35 as measured on the average daily close of the VIX Index over
any period of ten (10) consecutive days in which the VIX Index is quoted within
such Fiscal Quarter, the requirements of clause (i) shall be suspended for such
Fiscal Quarter if suspension for such Fiscal Quarter is elected by the Borrower;
provided further that such suspension may be elected by the Borrower to apply
only as to one covenant measurement date and shall not apply to any Fiscal
Quarter in which the VIX Index is unable to be determined or is not quoted for
any reason on any day of such Fiscal Quarter.

Section 5.10. Maintenance of Corporate Family Rating. Use commercially
reasonable efforts to at all times maintain a corporate family rating (a
“Rating”) from at least two of (a) S&P, (b) Moody’s and (c) Fitch.

 

64



--------------------------------------------------------------------------------

Section 5.11. Compliance with Laws.

(a) Comply, and cause each member of the Controlled Group to comply, in all
material respects with all Applicable Laws (including but not limited to those
with respect to the Investment Loans and any Related Property), and similar
requirements of Governmental Authorities (including but not limited to PBGC),
except where the failure to comply could not reasonably be expected to have a
Material Adverse Effect.

(b) At all times maintain its status as a RIC under the Code, and as a “business
development company” under the Investment Company Act; provided the Borrower
shall not be required to maintain its status as a RIC if (i) the income tax
payable by the Borrower and its Subsidiaries resulting from the failure to
maintain such status is not greater than the minimum required distributions that
would have been payable in cash if the Borrower had maintained its status as a
RIC or (ii) if the Required Lenders shall have consented to such change.

(c) Not permit any of its respective assets to become or be deemed to be “plan
assets” within the meaning of ERISA, the Code and the respective regulations
promulgated thereunder.

Section 5.12. Additional Collateral, etc.

(a) With respect to any property acquired after the Closing Date by the Borrower
or any other Loan Party (other than (x) Excluded Assets, (y) any property
described in paragraph (b), (c) or (d) below and (z) any property subject to a
Lien expressly permitted by Section 6.2(j), (n) and (o)) as to which the
Collateral Trustee, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Collateral Trustee such
amendments to the Security Agreement or the other Security Document (or execute
new Security Documents) as the Collateral Trustee deems reasonably necessary or
advisable to grant to the Collateral Trustee, for the benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
reasonably necessary or advisable to grant to the Collateral Trustee, for the
benefit of the Secured Parties, a perfected first priority security interest
(subject to any Liens permitted under Section 6.2) in such property, including
the filing of UCC financing statements in such jurisdictions as may be
reasonably required by the Security Agreement (or other Security Document) or by
law or as may be reasonably requested by the Administrative Agent or the
Collateral Trustee.

(b) With respect to any fee interest in any real property owned or acquired by
the Borrower or any other Loan Party (other than (x) Excluded Assets and (y) any
such real property (including improvements located on leased land) subject to
any Liens permitted by Section 6.2), promptly (i) execute and deliver a first
priority Mortgage, deed of trust or deed to secure debt, in favor of the
Collateral Trustee, for the benefit of the Secured Parties, covering such real
property, (ii) if requested by the Administrative Agent or the Collateral
Trustee, provide the Secured Parties with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent or the Collateral Trustee) as
well as a current ALTA survey thereof, together with a surveyor’s certificate
and (y) any consents or estoppels reasonably deemed necessary or advisable by
the Collateral Trustee in

 

65



--------------------------------------------------------------------------------

connection with such Mortgage, deed of trust or deed to secure debt, each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent or the Collateral Trustee and (iii) if requested by the Administrative
Agent or the Collateral Trustee, deliver to the Collateral Trustee local counsel
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent or the Collateral Trustee; provided the Borrower and the
other Loan Parties shall not be required to mortgage any real property unless
and until the value of all real property (together with improvements thereof)
exceeds $10,000,000 (in which case all such real property shall be mortgaged).
The Borrower and the other Loan Parties shall not be required to deliver
leasehold mortgages.

(c) With respect to any Capital Stock acquired after the Closing Date by the
Borrower or any other Loan Party (which, for the purposes of this paragraph (c),
shall include any Capital Stock of an existing Subsidiary that ceases to be an
Excluded Subsidiary) (other than any such Capital Stock constituting Excluded
Assets or that is subject to Liens permitted by Section 6.2(n)), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Security Agreement as the Collateral Trustee reasonably deems necessary or
advisable to grant to the Collateral Trustee, for the benefit of the Secured
Parties, a perfected first priority security interest in such Capital Stock,
(ii) deliver to the Collateral Trustee the certificates, if any, representing
such Capital Stock, together with related undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or the
relevant Loan Party, (iii) in the case of any new Subsidiary that is not an
Excluded Subsidiary, cause such Subsidiary (A) to become a Subsidiary Guarantor
and a party to this Agreement, the Security Agreement, the Collateral Trust
Agreement and any other Security Document to the extent applicable to such
Subsidiary, (B) to take such actions necessary or advisable to grant to the
Collateral Trustee for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Security Agreement
and the Collateral Trust Agreement with respect to such Subsidiary, including
the filing of UCC financing statements in such jurisdictions as may be
reasonably required by the Security Agreement or by law or as may be reasonably
requested by the Collateral Trustee and (C) to deliver to the Collateral Trustee
a certificate of such Subsidiary, substantially in the form of Exhibit E, with
appropriate insertions and attachments, and (iv) if reasonably requested by the
Collateral Trustee, deliver to the Collateral Trustee legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Collateral Trustee.

(d) The Lenders acknowledge the Collateral Trust Agreement provides for the
release of security interests in and Liens on the Collateral and releases of
Subsidiaries from their obligations under the Credit Documents under the
circumstances described therein.

Section 5.13. Portfolio Investments. (a) Cause substantially all Portfolio
Investments of the Borrower and its Subsidiaries (other than SPE Subsidiaries
constituting Securitization Issuers and depositor SPE Subsidiaries engaged in
customary transitory ownership of Portfolio Investments) to be owned by the
Borrower or any other Loan Party consistent with the Borrower’s past practice.

 

66



--------------------------------------------------------------------------------

Section 5.14. Managementsub. Cause each Managementsub and each parent company
thereof that is not a Loan Party (each, a “Managementsub Parent”) to be a single
purpose company free of Debt (other than intercompany Debt owed to the Borrower,
any of its Wholly Owned Subsidiaries or Managementsub Parent) and Liens (other
than Liens securing intercompany Debt to the Borrower, any of its Wholly Owned
Subsidiaries or Managementsub Parent) and whose sole purpose and business of
which will be to manage the applicable ACE Fund and such other business that is
incidental to such purpose.

Section 5.15. Debt Investments.

(a) Cause all Debt owed by a Subsidiary to the Borrower or any other Subsidiary,
including Portfolio Investments, to be evidenced by a promissory note or, in the
case of Debt not governed by the laws of a United States jurisdiction, other
customary written instrument.

(b) Cause all Debt owed to the Borrower or any Subsidiary by a Subsidiary,
Managementsub or Managementsub Parent to be secured by Liens on all assets of
such obligor entity (other than assets of the types that, if owned by the
Borrower, would constitute Excluded Assets).

Section 5.16. Post-Closing Obligations.

(a) Within 45 Business Days after the Closing Date, cause all securities
representing Securitization Retained Security Investments held by a non-Loan
Party to be transferred to the Borrower or any other Loan Party and become
subject to a first priority security interest (subject only to Inchoate Liens)
created by the Security Documents.

(b) Within 45 Business Days after the Closing Date, cause all debt securities
issued by CRE CDO 2007-1, Ltd. that are owned by the Borrower or any other Loan
Party to become subject to a first priority security interest (subject only to
Inchoate Liens) created by the Security Documents.

(c) Within 60 Business Days after the Closing Date, cause each of the Deposit
Accounts and Securities Accounts listed on Schedule 5.16 to (i) be subject to a
Deposit Account Control Agreement or Securities Account Control Agreement, as
applicable, (ii) be closed, or (iii) constitute Excluded Accounts.

ARTICLE VI.

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date, and
thereafter until no Note remains outstanding and unpaid and the Obligations
(other than Contingent Indemnification Obligations) under the Credit Documents,
together with interest, fees and all other amounts owing to the Agent or any
Lender hereunder, are paid in full, the Borrower shall not, nor shall it permit
any of its Subsidiaries to (nor, with respect to Section 6.11 only, shall it
fail to prevent American Capital, LLC (so long as American Capital, LLC would be
considered to be a Subsidiary of the Borrower hereunder but for the proviso
contained in the definition of Subsidiary) from):

 

67



--------------------------------------------------------------------------------

Section 6.1. Additional Debt.

Directly or indirectly issue, assume, create, incur or suffer to exist any Debt,
except for:

(a) the Debt owed under this Agreement and the other Credit Documents;

(b)(i) The 2020 Notes and (ii) Public Notes exchanged for, or the proceeds of
which are used solely to repay or redeem in full, the 2020 Notes;

(c) Debt evidenced by the Public Notes and guarantees thereof by Subsidiary
Guarantors and Permitted Refinancing Debt in respect thereof;

(d) Debt evidenced by the Existing Public Notes and Existing Private Notes
outstanding on the Closing Date that have not been exchanged for Public Notes;

(e)(i) Debt in respect of on-balance sheet Permitted Securitization Transactions
and (ii) unsecured guarantees in connection with off-balance sheet
Securitization Transactions to the extent incurred pursuant to Standard
Securitization Undertakings;

(f) Subordinated Debt;

(g) Debt and obligations owing under (i) Hedging Agreements existing on the
Closing Date and described on Schedule 6.1(g) and (ii) Hedging Agreements
entered into after the Closing Date not for speculative purposes; provided the
Debt and obligations under Hedging Agreements described in this clause (ii) are
unsecured;

(h) Debt in an aggregate amount not to exceed $46,000,000 at any one time
outstanding consisting of reimbursement obligations in respect of letters of
credit (which may be issued to support obligations of Subsidiaries and Portfolio
Investments) (i) existing on the Closing Date and (ii) issued after the Closing
Date in connection with permitted Follow-On Investments, in each case issued for
the account of the Borrower;

(i) obligations with respect to the termination and/or settlement of obligations
under a certain Hedging Agreement outstanding on the Closing Date; provided that
the aggregate amount of such obligations shall not, at any time, exceed
$15,000,000;

(j) in addition to the other Debt permitted by this Section 6.1, Debt which
shall not, at any time, exceed an aggregate principal amount of $25,000,000;

(k) Debt of the Borrower to the extent secured by Portfolio Investments made
after the Closing Date; provided that at the time any such Debt is incurred
(i) the Net Cash Proceeds of such Debt shall be equal to at least 75% of the
Fair Market Value of the Portfolio Investments securing such Debt, (ii) the
Borrower is in pro forma compliance with the financial covenants set forth in
Section 5.9 after giving effect thereto, (iii) no Event of Default exists or
would result therefrom, (iv) such Debt has no required scheduled or mandatory
(except with proceeds of collateral securing such Debt) principal payments prior
to the first anniversary of the Maturity Date, and (v) the material terms of
such Debt (other than interest rate and other economic terms) in the aggregate
are no more restrictive on the Borrower and its Consolidated Subsidiaries than
the terms of this Agreement (unless covenants and events of default contained in
such Debt that are more restrictive than those hereunder shall, at the option of
the Administrative Agent, be incorporated mutatis mutandis in this Agreement);

 

68



--------------------------------------------------------------------------------

(l) unsecured Debt of the Borrower as long as (i) such Debt has no required
(scheduled or mandatory) principal payments prior to the first anniversary of
the Maturity Date, (ii) the material terms of such Debt (other than interest
rate and other economic terms) in the aggregate are no more restrictive on the
Borrower and its Consolidated Subsidiaries than the terms of this Agreement
(unless covenants and events of default contained in such Debt that are more
restrictive than those hereunder shall, at the option of the Administrative
Agent, be incorporated mutatis mutandis in this Agreement), (iii) the Borrower
is in pro forma compliance with the financial covenants set forth in Section 5.9
after giving effect thereto, and (iv) no Event of Default exists or would result
therefrom;

(m) repurchase agreement financing if (i) the proceeds of such Debt are invested
solely in securities issued or directly and fully guaranteed or insured by the
United States or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) and (ii) such
financing matures no later than twenty-five (25) Business Days; and

(n) intercompany Debt permitted by Sections 6.5 and 6.11;

provided that after giving effect to the issuance, assumption, creation or
incurrence of the Debt permitted by this Section 6.1 after the Closing Date, no
Default under Section 7.1(a) or (e) shall have occurred and be continuing and
the Borrower shall be in compliance with Section 5.9. The Net Cash Proceeds of
any Debt incurred pursuant to Sections 6.1(e), (f), (j), (k) and (l) are subject
to Section 2.4(b).

Section 6.2. Liens.

Create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

(a) Liens granted by the Loan Parties on the Collateral pursuant to any of the
Credit Documents;

(b) Liens granted by SPE Subsidiaries in on-balance sheet Permitted
Securitization Transaction assets;

(c) Liens not otherwise permitted by this Section 6.2; provided that the
aggregate outstanding principal amount of all obligations and liabilities
secured by such Liens shall not exceed $500,000 at any time;

(d) Liens on up to $46,000,000 of cash and Cash Equivalents (plus earnings
thereon) to secure Debt permitted under Section 6.1(h);

(e) Inchoate Liens and, solely in respect of any Related Property, Permitted
Liens existing on such Related Property;

 

69



--------------------------------------------------------------------------------

(f) Liens incurred in connection with worker’s compensation, unemployment
compensation and other types of social security or in connection with surety
bonds, bids, performance bonds and similar obligations or otherwise in the
ordinary course of business, in each case for sums not overdue or being
diligently contested in good faith by appropriate proceedings and not involving
any deposits or advances or borrowed money or the deferred purchase price of
property or services and for which it maintains adequate reserves, easements,
rights of way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary conduct
of the business of Borrower or any Subsidiary;

(g) pledges or deposits of cash and Cash Equivalents securing deductibles, self
insurance, co-payment, co-insurance, retentions and similar obligations to
providers of insurance in the ordinary course of business; provided that the
amount of such pledges, deposits of cash and cash equivalents shall not exceed
$25,000,000 in the aggregate at any time;

(h) Liens arising from precautionary UCC financing statements regarding, and any
interest or title of a licensor under a license agreement or a lessor or
sublessor under operating leases;

(i) Leases or subleases granted by the Borrower or any Subsidiary in the
ordinary course of business;

(j) the following Liens; provided that the aggregate amount of indebtedness,
liabilities and obligations from time to time secured thereby shall not exceed
$25,000,000:

(i) Liens arising in connection with Capital Leases and attaching only to the
property being leased; and

(ii) Liens that constitute purchase money security interests on any property
securing Debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within sixty (60) days of the acquisition thereof and attaches solely
to the property so acquired;

(k) Liens existing on property at the time of the acquisition thereof by the
Borrower or any Subsidiary (and not created in contemplation of such
acquisition) provided that the aggregate amount of indebtedness, liabilities and
obligations from time to time secured thereby shall not exceed $25,000,000;

(l) customary banker’s liens and rights of set-off, refund or chargeback in
favor of banks or other financial institutions where the Borrower or its
Subsidiaries maintain deposits in the ordinary course of business;

(m) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $40,000,000 arising in connection with court proceedings (provided
that the execution or other enforcement of such Liens is effectively stayed and
the claims secured thereby are being actively contested in good faith and by
appropriate proceedings);

 

70



--------------------------------------------------------------------------------

(n) Liens on Portfolio Investments made after the Closing Date (other than
Follow-On Investments) to secure Debt permitted by Section 6.1(k);

(o) Liens granted by the Borrower to secure Debt permitted under Section 6.1(m)
to the extent such Liens are granted solely on the securities financed with the
proceeds of such Debt and the proceeds thereof; and

(p) Liens on deposits, including earnest money deposits and escrow deposits,
made by the Borrower or any Subsidiary in connection with any existing and
contemplated Investment permitted (or not prohibited) under this Agreement,
including to secure capital commitments and guaranties made in connection with
such Investments, in each case in the ordinary course of business.

If any obligations secured under Section 6.2(g), (j) or (k) constitute Debt,
such Debt shall be incurred only under Section 6.1(j).

Section 6.3. Consolidations, Mergers, and Sales of Assets.

Consolidate or merge with or into, or Dispose of all or any substantial part of
its assets or any Portfolio Investment to, any other Person, or discontinue or
eliminate any business line or segment, provided that:

(a) Subsidiaries of the Borrower may merge with one another or into the
Borrower; provided that on any merger of an Excluded Subsidiary and a Loan
Party, the Loan Party shall be the surviving entity;

(b) the Borrower may Dispose of assets in a Permitted Securitization
Transaction; provided that at the time of such Disposition (i) the Net Cash
Proceeds therefrom equal at least 75% of the Fair Market Value of the assets
Disposed of, and (ii) the Borrower shall be in pro forma compliance with
Section 5.9 after giving effect thereto;

(c) Subject to Section 6.4(c), the Borrower and its Subsidiaries may Dispose of
Portfolio Investments (in transactions other than of the type described in
clause (d) below and on-balance sheet Securitization Transactions) in the
ordinary course of business for fair market value in an arm’s length transaction
between a willing buyer and willing seller consistent with practices existing on
December 31, 2009 (as updated from time to time consistent with reasonable
industry practices); provided that in connection with the Disposition of assets
in an off-balance sheet Securitization Transaction, at the time of such
Disposition (i) the Net Cash Proceeds therefrom equal at least 75% of the Fair
Market Value of the assets Disposed of, (ii) the Borrower shall be in pro forma
compliance with Section 5.9 after giving effect thereto, and (iii) no Debt or
other obligations of any Person in connection with such off-balance sheet
Securitization Transaction is guaranteed by, or is recourse to or obligates
payment by, the Borrower or any Subsidiary of the Borrower, or subjects any
property of the Borrower or any Subsidiary of the Borrower to the satisfaction
of obligations incurred in such off-balance sheet Securitization Transaction,
other than pursuant to Standard Securitization Undertakings;

 

71



--------------------------------------------------------------------------------

(d) the Borrower and its Subsidiaries may Dispose of assets in connection with
private equity fund formation transactions in which, among other things, the
Borrower or a Subsidiary thereof sells, transfers or otherwise Disposes of
assets to an investment vehicle (an “ACE Fund”) with other investors and for
which a wholly-owned Subsidiary Entity (“Managementsub”) of the Borrower manages
such investment vehicle under a management agreement (a “Management Contract”);
provided that at the time of such Disposition (i) the Net Cash Proceeds
therefrom received by the Borrower and its Subsidiaries equal at least 60% of
the Fair Market Value of the assets sold (or 75% of the Fair Market Value in the
case of Investment Loans) (collectively, the “Minimum Net Proceeds”) and, if
such Net Cash Proceeds are less than 75% of the Fair Market Value of the assets
sold, the Borrower shall be in pro forma compliance with Section 5.9(b) at the
ratio level that would be in effect during the Fiscal Year following the Fiscal
Year in which such Disposition occurs, (ii) the Borrower is in pro forma
compliance with Section 5.9 after giving effect thereto, (iii) the Capital Stock
of the applicable financing vehicle and all other securities issued by the
applicable financing vehicle owned by any Loan Party, if any, is pledged as
Collateral on a first priority basis and (iv) the Borrower and its Subsidiaries
have no obligations (other than customary obligations in similar fund formation
transactions); provided further that, in measuring the fair market value of
private equity fund formation transactions, subject to the final sentence of
this paragraph, Fair Market Value shall include the value attributable to the
Management Contract to which a Managementsub that is managing the ACE Fund so
created is a party. For purposes of this Section 6.3(d), if multiple asset types
are Disposed of as part of a single transaction, Minimum Net Proceeds shall be
determined by allocating the Net Cash Proceeds of such Disposition first to
Investment Loans included in such Disposition, with any Net Cash Proceeds in
excess of 75% of the Fair Market Value of such Investment Loans to be allocated
to the remaining transferred assets to determine if the 60% test set forth in
clause (i) is satisfied. Notwithstanding the foregoing, the maximum value of a
Management Contract that may be included as Net Cash Proceeds for purposes of
the calculation of Minimum Net Proceeds shall be 7% of the Fair Market Value of
the assets sold.

The Borrower will not, and will cause its controlled Affiliates not to, engage
in an ACE Transaction unless:

(1) no portion of the Debt or any other obligations (contingent or otherwise) of
an ACE Fund or other Person in connection with such ACE Transaction (i) is
guaranteed by the Borrower or its Subsidiaries (excluding Standard
Securitization Undertakings), (ii) is recourse to or obligates the Borrower or
its Subsidiaries (other than the relevant ACE Fund) for payment other than
pursuant to Standard Securitization Undertakings or (iii) subjects any property
or asset of the Borrower or its Subsidiaries (other than the relevant ACE Fund
and assets sold to the ACE Fund in the Disposition), directly or indirectly,
contingently or otherwise, to the satisfaction of obligations incurred in such
transactions, other than pursuant to Standard Securitization Undertakings; and

(2) the Borrower and its Subsidiaries (other than the relevant ACE Fund) do not
have any obligation to maintain or preserve the financial condition of the
applicable ACE Fund (other than customary duties of a manager of a fund such as
an ACE Fund), or any other Person or cause such entity to achieve certain levels
of operating results.

(e) Dispositions constituting Investments permitted under Sections 6.4 and 6.5.

 

72



--------------------------------------------------------------------------------

The Net Cash Proceeds of any Disposition permitted by Section 6.3(b), (c) and
(d) shall be subject to Section 2.4(b).

Section 6.4. Acquisitions; Portfolio Investments.

(a) Neither the Borrower nor any Subsidiary of the Borrower shall make any
Acquisition or acquire any Portfolio Investment or enter into any agreement,
contract, binding commitment or other arrangement providing for the making or
acquisition of any Acquisition or Portfolio Investment, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect the making or acquisition of any Portfolio Investment or an Acquisition,
unless (i) the Person to be (or whose assets are to be) acquired does not oppose
such Acquisition or Investment and, in the case of an Acquisition, the line or
lines of business of the Person to be acquired are substantially the same as or
related to one or more line or lines of business conducted by the Borrower and
its Subsidiaries and (ii) immediately after giving effect thereto, the Borrower
will be in compliance with Section 5.9; provided further that nothing contained
in this Section 6.4(a) shall be construed to permit the Borrower or any
Subsidiary of the Borrower to issue, assume, create, incur or suffer to exist
any Debt except as permitted under Section 6.1.

(b) Notwithstanding the foregoing, the aggregate consideration paid for
Investments permitted pursuant to Section 6.4(a) and Section 6.5(g) at any time
(valued at cost) shall not exceed the Permitted Investment Amount at such time.

(c) Notwithstanding the foregoing, (i) the aggregate amount of Staple Financing
provided by the Borrower and its Consolidated Subsidiaries in any consecutive
twelve month period shall not exceed the then effective Staple Financing Amount
and (ii) the aggregate amount of Staple Financing provided to any Obligor shall
not exceed $150,000,000, or if no Default, Event of Default or Asset Coverage
Noncompliance Period is then continuing, such greater amount as shall be
consented to by the Administrative Agent in its sole discretion.

Section 6.5. Other Investments.

Make any Investment except:

(a) deposits required by government agencies or public utilities;

(b) extensions of trade credit that do not constitute Debt made to the
Borrower’s vendors in the ordinary course of business and consistent with past
practice;

(c) Investments in Cash Equivalents;

(d) intercompany Investments by any Subsidiary in the Borrower or any Person
that, prior to giving effect to such Investment, is a Subsidiary Guarantor;

(e) Investments permitted by Section 6.4;

(f) any Investments received by the Borrower or any Subsidiary (i) in exchange
for any Investment held by the Borrower or any such Subsidiary in connection
with or as a result of a bankruptcy, workout, distressed reorganization or
distressed recapitalization of the issuer of such other Investment or (ii) as a
result of a foreclosure by the Borrower or any such Subsidiary with respect to
any secured Investment or other transfer of title in lieu of foreclosure; and

 

73



--------------------------------------------------------------------------------

(g) in addition to Investments otherwise expressly permitted by this
Section 6.5, Investments (other than Acquisitions and Portfolio Investments) by
the Borrower or any of its Subsidiaries in an aggregate amount (valued at cost)
not to exceed the Permitted Investment Amount, as long as immediately after
giving effect thereto, the Borrower will be in compliance with Section 5.9;
provided that nothing contained in this Section 6.5(g) shall be construed to
permit the Borrower or any Subsidiary of the Borrower to issue, assume, create,
incur or suffer to exist any Debt except as permitted under Section 6.1.

Section 6.6. Transactions with Affiliates.

Enter into, or be a party to, or permit any Managementsub or Managementsub
Parent to enter into or be a party to, any transaction with any Affiliate of the
Borrower or such other Person (which Affiliate is not the Borrower or a
Subsidiary of the Borrower), except as permitted by law and in the ordinary
course of business and pursuant to reasonable terms which are no less favorable
to the Borrower or such other Person than would be obtained in a comparable
arm’s length transaction with a Person which is not an Affiliate; provided that
this Section 6.6 shall not apply to: (a) the origination, formation, funding,
administration, management or modification of a Portfolio Investment or an ACE
Fund; (b) the exercise of any right or remedy in connection with a Portfolio
Investment; (c) the allocation of permitted Investments in Affiliates; or
(d) Permitted Securitization Transactions.

Section 6.7. Change in Fiscal Year.

Change its Fiscal Year without the consent of the Administrative Agent.

Section 6.8. No Restrictive Agreement.

Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on (a) the ability of the Borrower and
its Subsidiaries to perform and comply with their respective obligations under
the Credit Documents or (b) the ability of any Subsidiary of the Borrower (other
than SPE Subsidiaries), any Managementsub Parent or any Managementsub to make
any dividend payments or other distributions in respect of its Capital Stock, to
repay Debt owed to the Borrower or any other Subsidiary, to make loans or
advances to the Borrower or any other Subsidiary, or to transfer any of its
assets or properties to the Borrower or any other Subsidiary, in each case other
than restrictions which exist under any agreement or instrument secured by a
Lien permitted under Section 6.2(j), 6.2(k), 6.2(n) or 6.2(o) (but only to the
extent such restriction or encumbrance applies to the assets subject to such
Lien permitted under Section 6.2(j), 6.2(k), 6.2(n) or 6.2(o), as applicable),
customary restrictions in leases, licenses and other contracts restricting the
assignment thereof and customary restrictions contained in agreements relating
to the sale of assets or stock pending such sale; provided that in no event
shall the Borrower become subject to financial covenants more restrictive than
those in Section 5.9.

 

74



--------------------------------------------------------------------------------

Section 6.9. Restricted Payments.

Declare or make any Restricted Payment except:

(a) Any Subsidiary may make Restricted Payments to the Borrower and its
Subsidiaries;

(b) during and after Fiscal Year 2010, the Borrower may pay dividends on account
of its Capital Stock solely and to the extent necessary in order to maintain the
Borrower’s eligibility for taxation as a RIC under the Code and to eliminate any
income tax that would otherwise be payable by the Borrower, and the Borrower
agrees to pay such dividends by the issuance of additional shares of its common
stock and not in cash to the maximum extent permitted by Applicable Laws and to
the extent not adversely affecting the Borrower’s RIC status; provided that
(x) no cash dividend shall be permitted if the Borrower loses its status as a
RIC under the Code or is no longer maintaining or attempting to maintain RIC
status (except with respect to dividends that relate to the last taxable year or
a portion thereof for which the Borrower was a RIC) and (y) no cash dividend
payment with respect to any taxable year (whether of all or any portion of the
Borrower’s taxable income or otherwise) shall be permitted if the aggregate
amount of all such cash dividends paid with respect to such taxable year exceeds
the amount that would be payable by the Borrower in income tax for such taxable
year if such cash was not distributed and was instead retained by the Borrower;
and provided further that the aggregate cash dividends paid with respect to any
of the first three taxable quarters of any taxable year may not exceed the
lesser of (x) the estimated taxable income for such taxable quarter, which
estimate shall be based on the Borrower’s updated projection of the Borrower’s
taxable income for the applicable taxable year, and (y) $55,000,000, in each
case plus the amount of undistributed taxable income with respect to any prior
taxable year; and

(c) The Borrower may pay cash dividends and make any other Restricted Payments
at any time, for any reason, without limitation if, after giving effect thereto,
(w) the Borrower maintains an asset coverage requirement of at least 200%, as
set forth in Section 18(a), as modified by Section 61(a), of the Investment
Company Act, (x) the Borrower shall be in pro forma compliance with Section 5.9,
(y) no Asset Coverage Noncompliance Period, Default or Event of Default shall
exist and be continuing and (z) the aggregate principal amount of the Loans, the
Public Notes and any Permitted Refinancing Debt shall be equal to or less than
$1,400,000,000.

Section 6.10. Dissolution.

Suffer or permit dissolution or liquidation either in whole or in part or redeem
or retire any shares of its own stock or that of any Subsidiary of the Borrower,
except: (a) through corporate reorganization to the extent permitted by
Section 6.3; (b) Restricted Payments that are not precluded by Section 6.9; and
(c) the dissolution or liquidation of Subsidiaries; provided that such
Subsidiary transfers all of its assets to the Borrower or a Wholly Owned
Subsidiary prior to such liquidation or dissolution and provided further a
Subsidiary Guarantor may transfer its assets only to the Borrower or another
Subsidiary Guarantor.

 

75



--------------------------------------------------------------------------------

Section 6.11. American Capital, LLC.

Permit American Capital, LLC to, directly or indirectly issue, assume, create,
incur or suffer to exist any Debt, other than unsecured intercompany Debt owed
to the Borrower or any of its Subsidiaries under credit facilities existing on
the Closing Date in an aggregate amount not to exceed Euro 15,000,000 at any
time.

Section 6.12. Payments and Modifications of Certain Debt Instruments.

(a) Make or offer to make any Repurchase of the outstanding Loans or the
Amortizing Securities on a non pro-rata basis (based on the then respective
outstanding principal amounts thereof), except Repurchases made after the date
that is thirty (30) days after the Closing Date if:

(i) the consideration thereof is the issuance of Borrower Qualified Stock in
exchange for such Loans or Amortizing Securities; or

(ii) the Borrower has offered each holder of Loans or Amortizing Securities an
opportunity to participate in such Repurchase on a ratable basis pursuant to
reasonable and customary procedures established by the Borrower; or

(iii) the cash consideration therefor is funded by (1) Realized Proceeds
received by the Borrower or any other Subsidiary after the Closing Date and
Excess Cash Flow (beginning with Excess Cash Flow for the portion of Fiscal Year
2010 beginning July 1, 2010) in each case not required to be applied to prepay
Loans under Section 2.4(b) or required to be applied to redeem Amortizing
Securities pursuant to the corresponding provisions of the Indenture or prepay
or redeem any Permitted Refinancing Debt pursuant to the corresponding
provisions of the agreements governing such Permitted Refinancing Debt and not
used to make Investments under Section 6.4 and (2) a portion of the Closing Date
Cash in excess of the amount of the April 2010 Equity Issuance Proceeds, less
any portion thereof used to make Investments or for other permitted purposes;
provided that (A) the aggregate cash consideration therefor in each Fiscal Year
does not exceed $50,000,000 (with unused amounts in any Fiscal Year being
carried forward for use in succeeding Fiscal Years), (B) at the time of making
of such Repurchase and after giving effect thereto, the Borrower shall be in pro
forma compliance with the covenants in this Agreement and the other Credit
Documents and shall have cash and Cash Equivalents sufficient to make the next
scheduled principal payments in respect of the Loans and the Amortizing
Securities and (C) any such Repurchase is made at a price equal to 90% or less
of the principal amount of the Loan and Amortizing Securities Repurchased;

provided that any such Repurchase pursuant to this paragraph (a) shall not
reduce any Scheduled Amortization Amount or Penalty Amortization Amount payable
to any Lender that has not accepted such Repurchase;

(b) Make or offer to make any Retirement of the Amortizing Securities except:

(i) payments of interest, fees, indemnities and reimbursement expenses in
accordance with the terms of the Public Note Documents;

 

76



--------------------------------------------------------------------------------

(ii) on any day, scheduled redemptions of the principal of the Amortizing
Securities as long as scheduled principal payments of the Loans are
simultaneously paid (it being understood this provision will be satisfied if the
Administrative Agent or the Indenture Trustee receive the applicable payment or
redemption amounts on the same day);

(iii) Retirements of the Amortizing Securities if the Loans are simultaneously
Retired on a ratable basis (based on the respective outstanding principal
amounts of the Loans and the Amortizing Securities) (it being understood this
provision will be satisfied if the Administrative Agent or the Indenture Trustee
receive the applicable payment or redemption amounts on the same day);

(iv) refinancings of the Public Notes to the extent permitted by Section 6.1(c);
and

(v) as permitted in Section 6.12(a);

(c) Make or offer to make any Retirement of the Existing Public Notes other than
payment at the scheduled maturity date thereof;

(d) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Public Note Documents or the Existing Public Notes, in each case as in effect on
the Closing Date, other than amendments, modifications, waivers and other
changes to the Public Note Documents that would be permitted under the
definition of “Permitted Refinancing Debt” in respect of refinancing Debt (and
upon consummation of any such amendment, modification, waiver or other change,
such Debt under the Public Note Documents shall satisfy the criteria applicable
to Permitted Refinancing Debt, and the obligations of the Borrower and the
rights of the Administrative Agent under such definition, including clause
(vii) thereof, shall be applicable as if such Debt had been refinanced);

(e)(i) Make or offer to make any Retirement of any Debt other than (1) the
Loans, the Public Notes and any Permitted Refinancing Debt in respect thereof,
(2) the 2020 Notes, (3) mandatory payments of secured Debt made with the Net
Cash Proceeds of Dispositions of the collateral that secured such secured Debt
and (4) payments at scheduled maturity or (ii) other than as permitted under
Section 6.12(d), enter into any amendment, supplement or modification of any
Debt that is materially adverse to the Lenders in any respect (determined as if
such Debt is not in default) or that would not have been permitted by
Section 6.1(k);

(f) Make or offer to make any Repurchase of the Public Notes (other than the
Amortizing Securities), if any Amortizing Securities or Loans shall be
outstanding after giving effect to such Repurchase or amend the terms of the
Public Notes in a manner materially adverse to the Lenders; or

(g) Amend, modify, waive or otherwise change the 2020 Notes to (i) shorten the
maturity date thereof, (ii) increase the effective interest rate or yield
thereunder, (iii) increase the amount of any prepayment premium payable
thereunder, or (iv) add any covenant or default thereunder that is more
restrictive on the Company and its Subsidiaries than the covenants and defaults
thereunder as of the date hereof or cause any other provisions thereof to be
more favorable to the holders thereof than those in effect as of the date
hereof.

 

77



--------------------------------------------------------------------------------

Section 6.13. Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any Subsidiary to create, incur, assume or suffer to exist any Lien upon any of
its properties or revenues, whether now owned or hereafter acquired, to secure
the Secured Obligations other than (a) this Agreement and the other Credit
Documents, (b) the Public Note Documents (but including amendments and
refinancings thereof only to the extent the applicable restrictions are no more
restrictive than those that exist under the Credit Documents at the time of such
amendment) and (c) any agreements governing any Liens permitted by Section 6.2
or obligations in respect of Capital Leases permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets subject
thereto).

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.1. Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment Default. The Borrower shall fail to pay any principal on any Loan or
Note when due (whether at maturity, pursuant to Section 2.2(a) or 2.4(b), by
reason of acceleration or otherwise) in accordance with the terms thereof or
hereof; or the Borrower shall fail to pay any interest on any Loan or Note or
any fee or other amount payable hereunder when due (whether at maturity, by
reason of acceleration or otherwise) in accordance with the terms thereof or
hereof and such failure to pay any interest or any fee shall continue unremedied
for five (5) Business Days; or

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, or in any of the other Credit Documents or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement shall prove to have been incorrect,
false or misleading in any material respect on or as of the date made or deemed
made; provided that, in each case such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified by materiality or specific dollar thresholds in the text thereof; or

(c) Covenant Default. (i) The Borrower or any other Loan Party shall fail to
perform, comply with or observe any term, covenant or agreement applicable to it
contained in Section 5.1, 5.2(a), 5.2(b), 5.4 (solely as it relates to
preservation of the Borrower’s existence in its jurisdiction of organization),
5.6, 5.7, 5.9, 5.11(b), 5.13, or 5.15 or in Article VI or Article X hereof or in
Section 4.2 of the Security Agreement; or (ii) the Borrower or any other Loan
Party shall fail to comply with any other covenant contained in this Agreement
or any other Credit Document (other than as described in Sections 7.1(a) or
7.1(c)(i) above or 7.1(d) below), and such breach or failure to comply under
this clause (ii) is not cured within thirty (30) days after the earlier of (x) a
Responsible Officer becoming aware thereof or (y) notice from the Administrative
Agent or the Collateral Trustee to the Borrower with respect thereto; or

 

78



--------------------------------------------------------------------------------

(d) Other Debt. (i) The Borrower or any of its Subsidiaries (other than SPE
Subsidiaries) shall (x) default in any payment of principal of or interest on
any Debt (other than the Notes and the 2020 Notes) in a principal amount
outstanding of equal to or greater than $25,000,000 in the aggregate beyond any
applicable grace or cure period (not to exceed thirty (30) days), if any,
provided in the instrument or agreement under which such Debt was created, or
(y) default in the observance or performance of any other agreement or condition
relating to any Debt (other than pursuant to the Credit Documents or the 2020
Notes) in a principal amount outstanding of equal to or greater than $25,000,000
in the aggregate or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Debt or beneficiary or beneficiaries of
such Debt (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Debt to become due prior to its stated maturity; or (z) default in any
payment of principal of or interest on the 2020 Notes after the date that is 180
days following the Closing Date; or (ii) an Event of Default shall occur under
the Indenture or any corresponding agreement with respect to any Permitted
Refinancing Debt in respect of the Public Notes; or

(e) Bankruptcy Default. (i) The Borrower or any of its Subsidiaries (other than
SPE Subsidiaries) shall commence any case, proceeding or other action (A) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to have it judged
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Subsidiaries
(other than SPE Subsidiaries) shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Borrower or any of
its Subsidiaries (other than SPE Subsidiaries) any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries (other than SPE Subsidiaries) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) the Borrower or any of its Subsidiaries (other than SPE
Subsidiaries) shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii) or (iii) above; or (v) the Borrower or any of its Subsidiaries (other than
SPE Subsidiaries) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

79



--------------------------------------------------------------------------------

(f) Judgment Default. One or more judgments, orders, decrees or arbitration
awards shall be entered against the Borrower or any of its Subsidiaries (other
than SPE Subsidiaries) involving in the aggregate a liability (to the extent not
paid when due or covered by insurance) of $40,000,000 or more and all such
judgments, orders, decrees or arbitration awards shall not have been paid and
satisfied, vacated, discharged, stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or

(g) ERISA Default. (x) (i) The Borrower or any member of the Controlled Group
shall engage in a non-exempt Prohibited Transaction; (ii) the Borrower or any
member of the Controlled Group shall fail to make a required contribution to any
Plan when due or to pay when due any material amount which it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA; (iii) any Single
Employer Plan shall fail to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA, whether or
not waived); (iv) a trustee shall be appointed by a United States district court
to administer any Single Employer Plan; (v) a notice of intent to terminate a
Plan or Plans shall be filed under Title IV of ERISA by the Borrower, any member
of the Controlled Group, any plan administrator or any combination of the
foregoing; (vi) the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Plan or Plans;
(vii) a proceeding shall be instituted by a fiduciary of a Plan or Plans to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within thirty (30) days thereafter; or (viii) Borrower or any
member of the Controlled Group shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred an obligation for the payment of
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting the imposition of such Withdrawal Liability
obligation or is not contesting it in a timely and appropriate manner; and in
each case under clauses (i) through (viii) above could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; or
(y)(i) a federal tax lien shall be filed against the Borrower or any Subsidiary
of the Borrower under Section 6323 of the Code, or (ii) a lien of the PBGC shall
be filed against the Borrower or any Subsidiary of the Borrower under
Section 4068 of ERISA, and in either such case, such lien shall remain
undischarged for a period of twenty-five (25) days after the date of filing; or

(h) Change of Control. (i) Any Person or two or more Persons acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934) of 50% or more of the
outstanding shares of the voting stock of the Borrower; or (ii) as of any date a
majority of the Board of Directors of the Borrower consists of individuals who
were not either (A) directors of the Borrower as of the corresponding date of
the previous year, (B) selected or nominated to become directors by the Board of
Directors of the Borrower of which a majority consisted of individuals described
in clause (A), or (C) selected or nominated to become directors by the Board of
Directors of the Borrower of which a majority consisted of individuals described
in clause (A) and individuals described in clause (B); or

(i) Ownership of Subsidiaries. If the Borrower at any time fails to own
(directly or indirectly, through Wholly Owned Subsidiaries) 100% of the
outstanding shares of the voting stock (in the case of a corporation) or
membership interests (in the case of a limited liability company) or equivalent
equity interests (in the case of any other type of entity) of each Subsidiary of
the Borrower (including ACFS); or

 

80



--------------------------------------------------------------------------------

(j) Failure of Credit Documents. This Agreement or any other Credit Document or
any provision hereof or thereof shall cease to be in full force and effect or to
give the Administrative Agent and/or the Lenders the rights, powers and
privileges purported to be created thereby in any material respect, or any Loan
Party or any Person acting by or on behalf of any Loan Party shall deny or
disaffirm any of such Person’s obligations under this Agreement or any other
Credit Document; or any Lien created by any of the Security Documents on any
material portion of the Collateral shall cease to be enforceable and of the same
effect and priority purported to be created thereby.

Section 7.2. Acceleration; Remedies.

Upon the occurrence and during the continuation of an Event of Default, then,
and in any such event, (a) if such event is an Event of Default specified in
Section 7.1(e) above, automatically the Loans (with accrued interest thereon),
and all other amounts under this Agreement and the Notes shall immediately
become due and payable, and (b) if such event is any other Event of Default,
subject to the terms of Section 8.5, with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, take any or all of the
following actions: (i) by notice of default to the Borrower declare the Loans
(with accrued interest thereon) and all other amounts owing under this Agreement
and the Notes to be due and payable forthwith; and/or (ii) exercise on behalf of
the Lenders all of its other rights and remedies under this Agreement, the other
Credit Documents and Applicable Law. Except as expressly provided above in this
Section 7.2, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower and the other Loan Parties. If the Loans
become due and payable pursuant to this Section 7.2, the Lenders authorize the
Administrative Agent to deliver a Notice of Acceleration to the Collateral
Trustee in accordance with the Collateral Trust Agreement.

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

Section 8.1. Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto and in connection therewith hereby authorizes the
Administrative Agent to execute and deliver the Collateral Trust Agreement and
any Security Document to which the Administrative Agent is to become a party and
to perform its obligations thereunder. The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and the Loan
Parties shall have no rights as a third party beneficiary of any of such
provisions.

 

81



--------------------------------------------------------------------------------

Section 8.2. Nature of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 8.3. Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliated
Entities that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.2 and 9.1) or (ii) in the absence of its
own gross negligence or willful misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

82



--------------------------------------------------------------------------------

Section 8.4. Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 8.5. Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

Section 8.6. Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or

 

83



--------------------------------------------------------------------------------

any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.7. Indemnification.

The Lenders agree to indemnify the Administrative Agent and its Affiliates,
acting hereunder for and on behalf of such Person, and its officers, directors,
agents and employees (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Loan Percentages in effect on the date on which indemnification is
sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against any such indemnitee in any way
relating to or arising out of any Credit Document or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by any such indemnitee under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from such indemnitee’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction. The agreements
in this Section shall survive the termination of this Agreement and payment of
the Notes, and all other amounts payable hereunder.

Section 8.8. Administrative Agent in Its Individual Capacity.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

Section 8.9. Successor Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, absent an Event of Default, with the
Borrower’s consent, to appoint a successor; provided that if Wells Fargo Bank,
N.A. shall resign as Administrative Agent and if the Borrower shall request that
Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc. or Citicorp
North America, Inc. (or any of their affiliates as may be appropriate to serve
in such capacity (“Citi”)) shall agree to act as successor Administrative Agent,
then if Citi shall agree to act in such role, then it is hereby agreed by the
Lenders that Citi shall succeed as Administrative Agent hereunder. If no such
successor shall have been so appointed by the Required Lenders and shall

 

84



--------------------------------------------------------------------------------

have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent provided further that if the Administrative Agent shall
notify the Borrower and the Lenders that no Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Section 8.10. Other Agents.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “book runner” or “joint lead arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

ARTICLE IX.

MISCELLANEOUS

Section 9.1. Amendments and Waivers.

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, waived
or supplemented (by amendment, waiver, consent or otherwise) except in
accordance with the provisions of this Section. The Required Lenders may or with
the written consent of the Required Lenders, the Administrative Agent may, from
time to time, (a) enter into with the Borrower written amendments, supplements
or modifications hereto and to the other Credit Documents for the purpose of
adding any provisions to this Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrower hereunder or
thereunder or (b) waive or consent to the departure from, on such terms and
conditions as the Required Lenders may

 

85



--------------------------------------------------------------------------------

specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided that no such amendment, supplement, modification, release, waiver or
consent shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the amount or stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.5 which shall
be determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof, in each case without the written consent of each Lender
directly affected thereby; provided that it is understood and agreed that no
waiver, reduction or deferral of a mandatory prepayment required pursuant to
Section 2.4(b) shall constitute a reduction of the amount of, or an extension of
the scheduled date of, the scheduled date of maturity of, or any installment of,
any Loan or Note (any such waiver, reduction or deferral under Section 2.4(b)
shall be determined by a vote of the Required Lenders); or

(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all of the Lenders; or

(iii) release the Borrower from its obligations hereunder, without the written
consent of all of the Lenders; or

(iv) subordinate the Loans to any other Debt without the written consent of all
of the Lenders; or

(v) permit the Borrower to assign or transfer any of its rights or obligations
under this Agreement or other Credit Documents without the written consent of
all of the Lenders; or

(vi) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all of the Lenders, as appropriate;
or

(vii) amend, modify or waive the order in which Obligations are paid in
Section 2.8(b) or Section 9.7 following acceleration of payment of the Loans in
accordance with Section 7.2 without the written consent of each Lender directly
affected thereby; or

(viii) amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent; or

(ix) except as otherwise provided in the Credit Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Credit Documents without the written
consent of each Lender;

 

86



--------------------------------------------------------------------------------

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action.

In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of this Section 9.1,
the Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent, so
long as the consent of the Required Lenders shall have been obtained with
respect to such amendment, modification, termination, waiver or consent;
provided that (A) such replacement does not conflict with any Applicable Law,
(B) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to the Non-Consenting Lender pursuant to the Credit
Documents on or prior to the date of replacement, (C) the replacement financial
institution shall approve the proposed amendment, modification, termination,
waiver or consent, (D) the Borrower shall be liable to the Non-Consenting Lender
under Section 2.13 if any LIBOR Rate Loan owing to the Non-Consenting Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (E) the Non-Consenting Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6(b) (provided that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (F) until such time as such replacement shall be
consummated, the Borrower shall pay to the Non-Consenting Lender all additional
amounts (if any) required pursuant to Section 2.11, 2.12, 2.13 or 2.14, as the
case may be, (G) the Borrower provides at least three (3) Business Days’ prior
notice to the Non-Consenting Lender, and (H) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the Non-Consenting Lender. In the event
any Non-Consenting Lender fails to execute the agreements required under
Section 9.6 in connection with an assignment pursuant to this Section 9.1, the
Administrative Agent may, upon two (2) Business Days’ prior written notice to
the Non-Consenting Lender, execute such agreements on behalf of the
Non-Consenting Lender.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the Administrative Agent and all future holders of the
Notes. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided
that the Administrative Agent will provide written notice to the Borrower of any
such amendment, modification or waiver. In addition, the Borrower and the
Lenders hereby authorize the Administrative Agent to modify this Agreement

 

87



--------------------------------------------------------------------------------

by unilaterally amending or supplementing Schedule 1.1(a) from time to time in
the manner requested by the Borrower, the Administrative Agent or any Lender in
order to reflect any assignments or transfers of the Loans as provided for
hereunder; provided that the Administrative Agent shall promptly deliver a copy
of any such modification to the Borrower and each Lender.

Notwithstanding any of the foregoing to the contrary, the Credit Documents may
be amended without the consent of the Lenders to the extent set forth in
Section 6.3 of the Collateral Trust Agreement.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein.

Loans held by the Borrower shall have no voting rights and shall be deemed to
not be outstanding for purposes of determining if requisite Lender consent has
been obtained for any amendment, modification, supplement or waiver of or to any
of the Credit Documents with respect to any matter thereunder requiring such
consent.

Section 9.2. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

The Borrower:     

American Capital, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer and Legal Department

Telecopier: (301) 654-6714

Telephone: (301) 951-6122

with a copy to:     

American Capital, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention: Senior Vice President, Finance

Telecopier: (301) 654-0593

Telephone: (301) 951-6122

The Administrative Agent:     

Wells Fargo Bank, N.A.

201 South College Street

NC0680/CP8

Charlotte, North Carolina 28288-0608

Attention: Syndication Agency Services

Telecopier: (704) 383-0288

Telephone: (704) 374-2698

 

88



--------------------------------------------------------------------------------

with a copy to:   

Wells Fargo Bank, N.A.

One Wells Fargo Center, 8th Floor

Charlotte, North Carolina 28288-0600

Attention: Michael W. Romanzo

Telecopier: (704) 715-0067

Telephone: (704) 383-5267

A Lender:   

Such Lender’s address (or telecopier number)

set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process or to notices to any Lender pursuant to Article II unless such Lender
has notified the Administrative Agent that it is capable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 9.3. No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder

 

89



--------------------------------------------------------------------------------

preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Section 9.4. Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which all amounts owing hereunder and under any Notes
have been paid in full.

Section 9.5. Payment of Expenses and Taxes; Indemnification.

(a) The Borrower agrees to (i) pay or reimburse the Administrative Agent and WFS
for all out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation, printing and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby (including the Transactions), together with the fees and
disbursements of counsel to the Administrative Agent, (ii) to pay or reimburse
each Lender and the Administrative Agent for all its costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the Notes and any such other documents, including without limitation
the fees and disbursements of counsel to the Administrative Agent and to the
Lenders (but limited to one outside counsel and one financial advisor for the
Administrative Agent (plus one local counsel in each jurisdiction and one
regulatory counsel, if necessary) and in the case of any conflict of interest
between the Administrative Agent and the Lenders, one additional outside counsel
and one additional financial advisor for the Lenders (plus one local counsel in
each jurisdiction and one regulatory counsel, if necessary)), (iii) on demand,
to pay, indemnify, and hold each Lender, the Administrative Agent and WFS
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying stamp, excise and other
similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation, administration
or enforcement of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
the Credit Documents and any such other documents, and (iv) to pay, indemnify,
and hold each Lender, the Administrative Agent and WFS and each of their
respective Affiliates, employees, agents, attorneys, officers and directors
(each an “Indemnified Person”) harmless from and against, any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (but limited
in the case of counsel and financial advisors to one outside counsel and one
financial advisor for the Administrative Agent (plus local counsel in each
jurisdiction and one regulatory counsel, if necessary, and in the case of any
conflict of interest between the Administrative Agent and the Lenders, one
outside counsel and financial advisor for the Lenders (plus one local counsel in
each jurisdiction and one regulatory counsel, if necessary) with respect to the
execution, delivery, enforcement, performance or administration of the Credit
Documents or any such other documents and the use, or proposed use, of proceeds
of the Loans or otherwise

 

90



--------------------------------------------------------------------------------

relating in any way to any of the foregoing and the negotiation and consummation
of the Transactions and the Debt Restructuring (all of the foregoing,
collectively, “Indemnified Liabilities”); provided that the Borrower shall not
have any obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of such Indemnified Person, as determined in a final, non-appealable judgment by
a court of competent jurisdiction.

(b) The Borrower further agrees to defend, indemnify and hold harmless the
Indemnified Parties from and against any and all claims (including claims of
third parties), demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature known or unknown, contingent or
otherwise, arising out of, or in any way relating to the violation or alleged
violation of, noncompliance or alleged noncompliance with, or liability under,
any Environmental Law applicable to the operations of the Borrower or any of its
Subsidiaries, the Properties or any other location, or any orders, requirements
or demands of Governmental Authorities related thereto, including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
arise out of the gross negligence or willful misconduct of the party seeking
indemnification therefor, as determined by a final and non-appealable decision
of a court of competent jurisdiction. Without limiting the foregoing, and to the
extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnified Parties.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the maximum extent not prohibited by law, any right it may have to claim or
recover in any legal action or proceeding relating to this Agreement or any
other Credit Document, any special, exemplary, punitive or consequential
damages.

(d) The agreements in this Section 9.5 shall survive repayment of the Loans,
Notes and all other amounts payable hereunder.

Section 9.6. Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors

 

91



--------------------------------------------------------------------------------

and assigns permitted hereby, Indemnified Persons, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition,
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Loan if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliated Entities; provided the Borrower may
Repurchase Loans to the extent permitted by Section 6.12.

 

92



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14 and 9.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the principal
amounts of the Loans owing to each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliated Entities) (each a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.8 as
though it were a Lender.

 

93



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12 and 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement or its Note to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.7. Adjustments; Set-off.

(a) Except to the extent this Agreement (including amendments hereto), any other
Credit Document or a court order expressly provides for payments to be allocated
to the Administrative Agent or a particular Lender or Lenders, each Lender
agrees that if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 7.1(e),
or otherwise) in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest. The Borrower
agrees that each Lender so purchasing a portion of another Lender’s Loans may
exercise all rights of payment (including, without limitation, rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender and its
Affiliates shall have the right, without prior notice to any Loan Party, any
such notice being expressly waived by each Loan Party to the extent permitted by
Applicable Law, upon the occurrence of any Event of Default, to setoff and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any Currency, and any other credits, indebtedness or
claims, in

 

94



--------------------------------------------------------------------------------

any Currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held by or owing to such Lender or any branch
or agency thereof to or for the credit or the account of such Loan Party, or any
part thereof in such amounts as such Lender may elect, against and on account of
the Loans and other Obligations of such Loan Party to such Lender hereunder and
claims of every nature and description of such Lender against such Loan Party,
in any Currency, whether arising hereunder or, under any other Credit Document
provided by such Lender pursuant to the terms of this Agreement, as such Lender
may elect, whether or not such Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The aforesaid right of set-off may be exercised by such Lender
against any Loan Party or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of such Loan Party, or against anyone else
claiming through or against any Loan Party, or any such trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by such Lender prior to the
occurrence of any Event of Default. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

Section 9.8. Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

Section 9.9. Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A copy of
this Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.

Section 9.10. Effectiveness.

This Agreement shall become effective on the date on which all of the parties
have signed a copy hereof (whether the same or different copies) and shall have
delivered the same to the Administrative Agent or, in the case of the Lenders,
shall have given to the Administrative Agent written, telecopied or telex notice
(actually received) at such office that the same has been signed and mailed to
it.

Section 9.11. Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

95



--------------------------------------------------------------------------------

Section 9.12. Integration.

This Agreement and the Notes, if any, and the other Credit Documents represent
the agreement of the Loan Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Loan Parties, or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the Notes, if any, or the other Credit Documents.

Section 9.13. Governing Law.

This Agreement and the Notes and the rights and obligations of the parties under
this Agreement and the Notes shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.

Section 9.14. Consent to Jurisdiction and Service of Process.

Any legal action or proceeding with respect to this Agreement or any other
Credit Document shall be brought in the courts of the State of New York in New
York County or of the United States for the Southern District of New York, and,
by execution and delivery of this Agreement, each Loan Party accepts, for itself
and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Agreement
from which no appeal has been taken or is available. Each Loan Party irrevocably
agrees that all service of process in any such proceedings in any such court may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 9.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto, such service being hereby
acknowledged by each Loan Party to be effective and binding service in every
respect. Each Loan Party, the Administrative Agent and the Lenders irrevocably
waives any objection, including, without limitation, any objection to the laying
of venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any such action or proceeding in any such
jurisdiction. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of any Lender to bring
proceedings against any Loan Party in the court of any other jurisdiction.

Section 9.15. Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, including the obligation to obtain the Borrower’s
prior written consent to certain disclosures of Portfolio Investment
Information); provided that any such Person may not use such Information other
than for the purpose of evaluating the Borrower’s obligations under this
Agreement or for the purpose of administration of the investment represented by
the Loans, (b) to the extent requested by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance

 

96



--------------------------------------------------------------------------------

Commissioners), (c) to the extent required by Applicable Laws or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Credit Document or
Hedging Agreement or any action or proceeding relating to this Agreement or any
other Credit Document or Hedging Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) subject to each such Person being informed
of the confidential nature of the Information and to their agreement to keep
such Information confidential, to (i) an investor or prospective investor in
securities issued by a Related Fund that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by the Related Fund, (ii) a trustee, collateral manager, servicer, backup
servicer, noteholder or secured party in securities issued by a Related Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by a Related Fund, or (iii) a
nationally recognized rating agency that requires access to information
regarding the Borrower, the Loans and the Credit Documents in connection with
ratings issued in respect of securities issued by a Related Fund, (h) with the
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

Notwithstanding the foregoing, each of the Administrative Agent and the Lenders
agrees (i) not to disclose pursuant to each of clauses (d), (f) and (g) of this
Section 9.15 any Portfolio Investment Information without the Borrower’s prior
written consent to such disclosure (which consent may be limited to disclosure
to Persons that are not Competitors), and (ii) cause the recipient of such
Portfolio Investment Information to enter into an agreement containing
provisions substantially the same as those of this Section 9.15.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses including portfolio
companies, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries; provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

97



--------------------------------------------------------------------------------

Section 9.16. Acknowledgments.

The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement and the relationship between Administrative Agent and Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith is solely
that of debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Borrower and the
Lenders.

Section 9.17. Waivers of Jury Trial; Waiver of Consequential Damages.

EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. Each Loan Party, the Administrative
Agent and the Lenders agree not to assert any claim against any other party to
this Agreement or any of their respective directors, officers, employees,
attorneys, Affiliates or agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to any of the transactions contemplated herein.

Section 9.18. PATRIOT Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the PATRIOT
Act.

Section 9.19. Publication of Materials.

The Borrower agrees to cooperate with the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to Sections 5.1 and 5.2 and
will designate (a) such Information Materials that are either available to the
public or not material with respect to the Borrower and its subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws as “PUBLIC INFORMATION” and (b) any other Information Materials
as “PRIVATE INFORMATION”.

Section 9.20. Waivers and Release of Claims. In consideration of the Lenders’
and the Administrative Agent’s agreements contained in this Agreement, each Loan
Party hereby irrevocably to the fullest extent permitted by applicable law
releases and forever discharges each of the Administrative Agent, the Lenders
and their respective affiliates, subsidiaries, successors, assigns, directors,
officers, employees, agents, consultants and attorneys (each, a “Released
Person”) from any and all claims, suits, actions, investigations, proceedings or
demands, whether

 

98



--------------------------------------------------------------------------------

based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law or other theory or basis, of any kind or
character, which such Loan Party ever had or now has against the Administrative
Agent, any Lender or any other Released Person which relates, directly or
indirectly, to any acts or omissions of the Administrative Agent, any Lender or
any other Released Person relating to the Existing Credit Agreement, the Credit
Documents (as defined in the Existing Credit Agreement), this Agreement or any
other Credit Document or any related transaction on or prior to the date hereof
(it being understood and agreed that nothing herein shall affect the continued
effectiveness of the indemnity provisions set forth in Section 9.5 of the
Existing Credit Agreement or this Agreement).

Section 9.21. Collateral Trust Agreement. Each Lender agrees that it will be
bound by, and shall take no actions contrary to (and shall take all actions
required by), the provisions of the Collateral Trust Agreement and the other
Security Documents and authorizes (i) the Administrative Agent to enter into the
Collateral Trust Agreement on its behalf and (ii) the Collateral Trustee to
enter into the Collateral Trust Agreement and the other Security Documents on
its behalf and to act on its behalf to the extent set forth in the Collateral
Trust Agreement and the other Security Documents. The Lenders acknowledge the
Collateral Trust Agreement provides for the allocation of proceeds of and value
of the Collateral among the Secured Parties as set forth therein and contains
limits on the ability of the Administrative Agent and the Lenders to take
remedial actions with respect to the Collateral. The Lenders acknowledge that
the Secured Obligations are secured by the Collateral on a pari passu basis to
the extent set forth in the Collateral Trust Agreement and the other Security
Documents.

Section 9.22. Amendment and Restatement; Waiver of Defaults.

(a) On the Closing Date, the Existing Credit Agreement will be automatically
amended and restated in its entirety to read in full as set forth herein, and
all of the provisions of this Agreement shall become effective and enforceable.
On and after the Closing Date, the rights and obligations of the parties hereto
shall be governed by this Agreement; provided that the rights and obligations of
the parties hereto with respect to the period prior to the Closing Date shall be
governed by the provisions of the Existing Credit Agreement.

(b) The entering into of this Agreement shall not preclude the Administrative
Agent and/or any Lender from refusing to enter into any further waivers or
amendments with respect thereto. This Agreement is not in any way intended to
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any portion of such
obligations and liabilities.

(c) On the Closing Date, the Administrative Agent and the Lenders waive any
Default or Event of Default existing under the Existing Credit Agreement prior
to or on the Closing Date.

Section 9.23. Limits on Disclosure of Reporting. Notwithstanding Sections
5.2(b), 5.6 and 5.7, the Borrower and its Subsidiaries shall not be required to
(and, unless a Notice of Acceleration shall be in effect, neither the
Administrative Agent nor any other agent, representative or advisor (acting in
accordance with its customary procedures for maintaining confidential
information) to the Lenders shall) disclose to any Lender that is a Competitor
any of

 

99



--------------------------------------------------------------------------------

the types of information about individual Portfolio Investments listed on
Exhibit K attached hereto (“Portfolio Investment Information”). In furtherance
of the foregoing, the Borrower may provide more extensive information packages
and access to Lenders that are not Competitors than provided to Lenders that are
Competitors. Any determination as to whether a Lender is a Competitor or whether
information constitutes Portfolio Investment Information shall be made by the
Borrower in its reasonable judgment. The Administrative Agent shall have no
obligation or liability for any determination made by the Borrower pursuant to
this paragraph. For the avoidance of doubt, this Section 9.23 shall not apply to
information required to be disclosed to the Lenders under Sections 5.1 and
5.2(a).

ARTICLE X.

GUARANTEE

Section 10.1. Guarantee.

(a) Each of the Subsidiary Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Credit Agreement Secured Parties and their respective
permitted successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of the Borrower (the
“Guaranteed Obligations”).

(b) Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor hereunder
and under the other Credit Documents shall in no event exceed the amount that
can be guaranteed by such Subsidiary Guarantor under applicable federal and
state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 10.2).

(c) Each Subsidiary Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing the guarantee contained in this ARTICLE X
or affecting the rights and remedies of the Administrative Agent or any other
Credit Agreement Secured Party hereunder.

(d) The guarantee contained in this ARTICLE X shall remain in full force and
effect until all the Guaranteed Obligations and the obligations of each
Subsidiary Guarantor under the guarantee contained in this ARTICLE X (other than
Contingent Indemnification Obligations) shall have been satisfied by payment in
full, notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Guaranteed Obligations.

(e) No payment made by the Borrower, any of the Subsidiary Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Subsidiary Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be

 

100



--------------------------------------------------------------------------------

deemed to modify, reduce, release or otherwise affect the liability of any
Subsidiary Guarantor hereunder which shall, notwithstanding any such payment
(other than any payment made by such Subsidiary Guarantor in respect of the
Guaranteed Obligations or any payment received or collected from such Subsidiary
Guarantor or the Borrower in respect of the Guaranteed Obligations), remain
liable for the Guaranteed Obligations up to the maximum liability of such
Subsidiary Guarantor hereunder until the Guaranteed Obligations (other than
Contingent Indemnification Obligations) are paid in full.

Section 10.2. Right of Contribution. Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder that has not paid its proportionate share of such
payment. Each Subsidiary Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 10.3. The provisions of this Section 10.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the other Credit Agreement Secured
Parties, and each Subsidiary Guarantor shall remain liable to the Administrative
Agent and the other Credit Agreement Secured Parties for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

Section 10.3. No Subrogation. Notwithstanding any payment made by any Subsidiary
Guarantor hereunder or any set-off or application of funds of any Subsidiary
Guarantor by the Administrative Agent or any other Credit Agreement Secured
Party, no Subsidiary Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any other Credit Agreement Secured Party
against the Borrower or any other Subsidiary Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Guaranteed Obligations, nor shall any Subsidiary
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Subsidiary Guarantor in respect of payments made by such
Subsidiary Guarantor hereunder, until all amounts owing to the Administrative
Agent and the other Credit Agreement Secured Parties by the Borrower on account
of the Guaranteed Obligations (other than Contingent Indemnification
Obligations) are paid in full in cash. If any amount shall be paid to any
Subsidiary Guarantor on account of such subrogation rights at any time when all
of the Guaranteed Obligations (other than Contingent Indemnification
Obligations) shall not have been paid in full in cash, such amount shall be held
by such Subsidiary Guarantor in trust for the Administrative Agent and the other
Credit Agreement Secured Parties, segregated from other funds of such Subsidiary
Guarantor, and shall, forthwith upon receipt by such Subsidiary Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor to the
Administrative Agent, if required), to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

Section 10.4. Amendments, etc. with respect to the Guaranteed Obligations. Each
Subsidiary Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Subsidiary Guarantor and without
notice to or further assent by any Subsidiary Guarantor, any demand for payment
of any of the Guaranteed Obligations made by the Administrative Agent or any
other Credit Agreement Secured Party may be rescinded by the Administrative
Agent or such other Credit Agreement Secured Party and any of the

 

101



--------------------------------------------------------------------------------

Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and the other Credit Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any other Credit
Agreement Secured Party for the payment of the Guaranteed Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any other Credit Agreement Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Guaranteed Obligations or for the guarantee contained in this ARTICLE X
or any property subject thereto.

Section 10.5. Guarantee Absolute and Unconditional. Each Subsidiary Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Administrative
Agent or any other Credit Agreement Secured Party upon the guarantee contained
in this ARTICLE X or acceptance of the guarantee contained in this ARTICLE X;
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this ARTICLE X; and all
dealings between the Borrower and any of the Subsidiary Guarantors, on the one
hand, and the Administrative Agent and the other Credit Agreement Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this ARTICLE X.
Subject to any Applicable Law, each Subsidiary Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Subsidiary Guarantors with respect to the
Guaranteed Obligations. Each Subsidiary Guarantor understands and agrees that
the guarantee contained in this ARTICLE X shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement or any other Credit Document, any
of the Guaranteed Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any other Credit Agreement Secured
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) that may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any other
Credit Agreement Secured Party, or (c) any other circumstance whatsoever (with
or without notice to or knowledge of the Borrower or such Subsidiary Guarantor)
that constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Guaranteed Obligations, or of such Subsidiary
Guarantor under the guarantee contained in this ARTICLE X, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Subsidiary Guarantor, the
Administrative Agent or any other Credit Agreement Secured Party may, but shall
be under no obligation to, make a similar demand on or otherwise pursue such
rights and remedies as it may have against the Borrower, any other Subsidiary
Guarantor or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any other Credit Agreement Secured

 

102



--------------------------------------------------------------------------------

Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrower, any other Subsidiary Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Subsidiary Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Subsidiary Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any other Credit Agreement Secured Party against any
Subsidiary Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Section 10.6. Reinstatement. The guarantee contained in this ARTICLE X shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned by the Administrative Agent or any
other Credit Agreement Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Subsidiary
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Subsidiary Guarantor or any substantial part of its property, or otherwise, all
as though such payments had not been made.

Section 10.7. Payments. Each Subsidiary Guarantor hereby guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Administrative Agent’s office specified in
Section 9.2.

Section 10.8. Subordination of Intercompany Obligations. Any and all obligations
of the Borrower or any other Loan Party to any Subsidiary Guarantor now or
hereafter existing is hereby subordinated to the Guaranteed Obligations. No
Subsidiary Guarantor will seek, accept or retain for such Subsidiary Guarantors’
account, any payment from any Loan Party on account of such obligations at any
time when a Default or Event of Default exists, and any such payments made while
any Default or Event of Default exists on account of such obligations shall be
collected and received by such Subsidiary Guarantor in trust for the
Administrative Agent and the Lenders and shall be paid over to the
Administrative Agent on account of the Guaranteed Obligations without impairing
or releasing the obligations of the Subsidiary Guarantors hereunder.

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWER:     AMERICAN CAPITAL, LTD., as Borrower     By:  

/s/ Samuel A. Flax

    Name:   Samuel A. Flax     Title:  

Executive Vice President, General Counsel

and Secretary

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, N.A.,     as Administrative Agent
and as a Lender     By:  

/s/ Mike Romanzo

    Name:   Mike Romanzo, CFA     Title:   Director

See attached Lender signature pages



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

CITICORP NORTH AMERICA, INC. By:  

/s/ David Mode

Name:   David Mode Title:   Managing Director



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

ELLIS LAKE MASTER FUND, LP. By:  

/s/ Anthony Pasqua

Name:   Anthony Pasqua Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Melissa Ferro

Name:   Melissa Ferro Title:   Executive Director



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

TACONIC CAPITAL PARTNERS 1.5 L.P. By:   Taconic Capital Advisors L.P. By:  

/s/ Jon Jachman

Name:   Jon Jachman Title:   Principal



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

M. KINGDON OFFSHORE MASTER FUND L.P. By:   Kingdon Capital Management, L.L.C.,  
as agent and investment advisor By:  

/s/ Alan P. Winters

Name:   Alan P. Winters Title:   Chief Operating Officer



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

KINGDON ASSOCIATES By:   Kingdon Capital Management, L.L.C.,   as agent and
investment advisor By:  

/s/ Alan P. Winters

Name:   Alan P. Winters Title:   Chief Operating Officer



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

KINGDON CREDIT MASTER FUND L.P. By:   Kingdon Capital Management, L.L.C.,   as
agent and investment advisor By:  

/s/ Alan P. Winters

Name:   Alan P. Winters Title:   Chief Operating Officer



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

KINGDON FAMILY PARTNERSHIP, L.P. By:   Kingdon Capital Management, L.L.C.,   as
agent and investment advisor By:  

/s/ Alan P. Winters

Name:   Alan P. Winters Title:   Chief Operating Officer



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

MACQUARIE BANK LIMITED By:  

/s/ Andrew Stock

Name:   Andrew Stock Title:   Division Director By:  

/s/ Vincent Basulto

Name:   Vincent Basulto Title:   Associate Director



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

MEGA INTERNATIONAL COMMERICIAL BANK CO., LTD., CHICAGO BRANCH By:  

/s/ Liu, Ming Yung

Name:   Liu, Ming Yung Title:   SVP & General Manager



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

MEGA INTERNATIONAL COMMERICIAL BANK CO., LTD., SILICON VALLEY BRANCH By:  

/s/ Kuang Hua Wei

Name:   Kuang Hua Wei Title:   SVP & General Manager



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

MEGA INTERNATIONAL COMMERICIAL BANK CO., LTD., NEW YORK BRANCH By:  

/s/ Priscilla Hsing

Name:   Priscilla Hsing Title:   VP & DGM



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

MORGAN STANLEY SENIOR FUNDING, INC. By:  

/s/ Ryan Vetsch

Name:   Ryan Vetsch Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

FUTURE FUND BOARD OF GUARDIANS By:   Sankaty Advisors, LLC,   as its Investment
Advisor By:  

/s/ Sally D. Fassler

Name:   Sally D. Fassler, CPA Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

PROSPECT FUNDING I, LLC By:  

/s/ Sally D. Fassler

Name:   Sally D. Fassler, CPA Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

SANKATY MANAGED ACCOUNT (PSERS), L.P. By:  

/s/ Sally D. Fassler

Name:   Sally D. Fassler, CPA Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

SANKATY SENIOR LOAN FUND, L.P. By:  

/s/ Sally D. Fassler

Name:   Sally D. Fassler, CPA Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

SPECIAL VALUE CONTINUATION PARTNERS, L.P. By:   Tennenbaum Capital Partners, LLC
Its:   Investment Manager By:  

/s/ Howard M. Levkowitz

Name:   Howard M. Levkowitz Title:   Authorized Signatory TENNENBAUM
OPPORTUNITIES PARTNERS V, L.P. By:   Tennenbaum Capital Partners, LLC Its:  
Investment Manager By:  

/s/ Howard M. Levkowitz

Name:   Howard M. Levkowitz Title:   Authorized Signatory



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD.

Lender Signature Page for the American Capital, Ltd. Credit Agreement dated as
of May 16, 2007, as amended, as amended and restated as of June 28, 2010 for
which Wells Fargo Bank, N.A. acts as Administrative Agent.

 

VALINOR CAPITAL PARNERS, L.P. By:  

/s/ David Angstreich

Name:   David Angstreich Title:   CFO VALINOR CAPITAL PARNERS OFFSHORE MASTER
FUND, L.P. By:  

/s/ David Angstreich

Name:   David Angstreich Title:   CFO